Exhibit 10.1
Execution Version
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
January 21, 2011
among
GENESCO INC.
a Domestic Borrower and the Lead Borrower,
GENESCO BRANDS, INC., HAT WORLD CORPORATION,
HAT WORLD, INC., FLAGG BROS. OF PUERTO RICO, INC.,
KEUKA FOOTWEAR, INC.
as the Other Domestic Borrowers,
GCO CANADA INC.
as the Canadian Borrower
The LENDERS Party Hereto,
BANK OF AMERICA, N.A.
as Administrative Agent and Collateral Agent
BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH)
as Canadian Agent
WELLS FARGO CAPITAL FINANCE, LLC
U.S. BANK NATIONAL ASSOCIATION
and
SUNTRUST BANK
as Co-Syndication Agents,
PNC BANK, NATIONAL ASSOCIATION
as Documentation Agent,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Sole Lead Arranger
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
WELLS FARGO CAPITAL FINANCE, LLC
U.S. BANK NATIONAL ASSOCIATION
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. DEFINITIONS
    2  
 
       
1.1 Defined Terms
    2  
1.2 Terms Generally; Interpretation
    45  
1.3 Accounting Terms
    46  
1.4 Rounding
    47  
1.5 Times of Day
    47  
1.6 Letter of Credit Amounts
    47  
 
       
2. AMOUNT AND TERMS OF CREDIT
    47  
 
       
2.1 Commitments of the Lenders
    47  
2.2 Reserves; Changes to Reserves
    49  
2.3 Making of Loans
    50  
2.4 Overadvances
    52  
2.5 Swingline Loans
    52  
2.6 Letters of Credit
    53  
2.7 Settlements Among Lenders
    57  
2.8 Notes; Repayment of Loans
    58  
2.9 Interest on Loans
    59  
2.10 Default Interest
    60  
2.11 Certain Fees
    60  
2.12 Unused Commitment Fee
    60  
2.13 Letter of Credit Fees
    60  
2.14 Nature of Fees
    61  
2.15 Termination or Reduction of Commitments
    61  
2.16 Alternate Rate of Interest
    62  
2.17 Conversion and Continuation of Loans
    62  
2.18 Mandatory Prepayment; Cash Collateral; Commitment Termination
    63  
2.19 Optional Prepayment of Loans; Reimbursement of Lenders
    65  
2.20 Maintenance of Loan Account; Statements of Account
    66  
2.21 Cash Receipts
    67  
2.22 Application of Payments
    69  
2.23 Increased Costs
    70  
2.24 Change in Legality
    71  
2.25 Payments; Sharing of Setoff
    72  
2.26 Taxes
    73  
2.27 Security Interests in Collateral
    75  
2.28 Mitigation Obligations; Replacement of Lenders
    75  
 
       
3. REPRESENTATIONS AND WARRANTIES
    76  
 
       
3.1 Organization; Powers
    76  
3.2 Authorization; Enforceability
    76  
3.3 Governmental Approvals; No Conflicts
    76  
3.4 Financial Condition
    76  
3.5 Properties
    77  
3.6 Litigation and Environmental Matters
    77  
3.7 Compliance with Laws and Agreements
    78  
3.8 Investment Company or Holding Company Status
    78  
3.9 Taxes
    78  

i



--------------------------------------------------------------------------------



 



         
3.10 ERISA/Canadian Pension Plan
    78  
3.11 Interdependence of Credit Parties
    79  
3.12 Disclosure
    79  
3.13 Subsidiaries
    79  
3.14 Insurance
    80  
3.15 Labor Matters
    80  
3.16 Certain Transactions
    80  
3.17 Restrictions on the Credit Parties
    80  
3.18 Security Documents
    80  
3.19 Federal Reserve Regulations
    81  
3.20 Solvency
    81  
3.21 Franchises, Patents, Copyrights, Etc.
    81  
3.22 Brokers
    81  
3.23 Casualty
    81  
3.24 Intellectual Property; Licenses, Etc.
    81  
 
       
4. CONDITIONS
    81  
 
       
4.1 Effective Date
    81  
4.2 Conditions Precedent to Each Loan and Each Letter of Credit
    84  
 
       
5. AFFIRMATIVE COVENANTS
    85  
 
       
5.1 Financial Statements and Other Information
    85  
5.2 Notices of Material Events
    87  
5.3 Information Regarding Collateral
    88  
5.4 Existence; Conduct of Business
    88  
5.5 Payment of Obligations
    89  
5.6 Maintenance of Properties
    89  
5.7 Insurance
    89  
5.8 Casualty and Condemnation
    90  
5.9 Books and Records; Inspection and Audit Rights
    90  
5.10 Fiscal Year
    91  
5.11 Physical Inventories
    91  
5.12 Compliance with Laws
    91  
5.13 Use of Proceeds and Letters of Credit
    92  
5.14 Additional Subsidiaries
    92  
5.15 Further Assurances
    92  
5.16 Compliance with Terms of Leaseholds
    93  
5.17 Environmental Laws
    93  
 
       
6. NEGATIVE COVENANTS
    93  
 
       
6.1 Indebtedness
    93  
6.2 Liens
    94  
6.3 Fundamental Changes
    95  
6.4 Investments, Loans, Advances, Guarantees and Acquisitions
    96  
6.5 Asset Sales
    97  
6.6 Restrictive Agreements
    98  
6.7 Restricted Payments; Certain Payments of Indebtedness
    98  
6.8 Transactions with Affiliates
    98  
6.9 Additional Subsidiaries
    98  
6.10 Amendment of Material Documents
    98  
6.11 Fixed Charge Coverage Ratio
    99  

ii



--------------------------------------------------------------------------------



 



         
6.12 Environmental Laws
    99  
6.13 Fiscal Year
    99  
 
       
7. EVENTS OF DEFAULT
    99  
 
       
7.1 Events of Default
    99  
7.2 When Continuing
    102  
7.3 Remedies on Default
    102  
7.4 Application of Proceeds
    102  
 
       
8. THE AGENTS
    105  
 
       
8.1 Administration by Administrative Agent
    105  
8.2 The Collateral Agent
    106  
8.3 Sharing of Excess Payments
    107  
8.4 Agreement of Applicable Lenders
    107  
8.5 Liability of Agents
    108  
8.6 Notice of Default
    108  
8.7 Lenders’ Credit Decisions
    109  
8.8 Reimbursement and Indemnification
    109  
8.9 Rights of Agents
    109  
8.10 Notice of Transfer
    109  
8.11 Successor Agent
    110  
8.12 Reports and Financial Statements
    110  
8.13 Administrative Agent May File Proofs of Claim
    110  
8.14 Delinquent Lender
    111  
8.15 Agency for Perfection
    112  
8.16 Risk Participation
    112  
8.17 Co-Syndication Agents and Documentation Agent
    113  
 
       
9. MISCELLANEOUS
    113  
 
       
9.1 Notices
    113  
9.2 The Platform
    113  
9.3 Waivers; Amendments
    114  
9.4 Expenses; Indemnity; Damage Waiver
    115  
9.5 Designation of Lead Borrower as Borrowers’ Agent
    117  
9.6 Successors and Assigns
    117  
9.7 Survival
    119  
9.8 Counterparts; Integration; Effectiveness
    120  
9.9 Severability
    120  
9.10 Right of Setoff
    120  
9.11 Governing Law; Jurisdiction; Consent to Service of Process
    120  
9.12 WAIVER OF JURY TRIAL
    121  
9.13 Headings
    121  
9.14 Interest Rate Limitation
    121  
9.15 Additional Waivers
    121  
9.16 Confidentiality
    122  
9.17 Release of Collateral and Guaranty Obligations
    123  
9.18 Amendment and Restatement
    123  
9.19 Commitments
    124  
9.20 Judgment Currency
    124  
9.21 USA Patriot Act Notice
    125  
9.22 Foreign Asset Control Regulations
    125  

iii



--------------------------------------------------------------------------------



 



         
9.23 Canadian Anti-Money Laundering Legislation
    125  
9.24 No Advisory or Fiduciary Responsibility
    126  
9.25 Limitation of Canadian Borrower Liability
    126  
9.26 Language
    126  

iv



--------------------------------------------------------------------------------



 



EXHIBITS

      A  
Form of Assignment and Acceptance
B-1  
Form of Canadian Revolving Note
B-2  
Form of Domestic Revolving Note
B-3  
Form of Swingline Note
C  
Form of Effective Date Guaranty
D  
Form of Borrowing Base Certificate
E  
Form of Compliance Certificate
F  
Closing Agenda
G  
Form of DDA Notification

v



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.1
  Lenders and Commitments
1.2
  Leased Distribution Centers and Warehouses
1.3
  Closing Date Secured Equipment Leases
2.6(j)
  Existing Letters of Credit
2.21(b)
  Credit Card Arrangements
2.21(c)
  Concentration Accounts and Investment Accounts
3.5(b)
  Properties
3.6
  Litigation and Environmental Matters
3.9
  Taxes
3.10
  ERISA
3.13
  Subsidiaries
3.14
  Insurance
3.16
  Certain Transactions
3.21
  Franchises, Patents, Copyrights, etc.
5.1(i)
  Financial Reporting Requirements
6.1
  Indebtedness
6.2
  Liens
6.4
  Investments, Loans, Advances, Guarantees and Acquisitions

vi



--------------------------------------------------------------------------------



 



     This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is dated as of
January 21, 2011 (this “Agreement”) among GENESCO INC., a corporation organized
under the laws of the State of Tennessee having a place of business at Genesco
Park, 1415 Murfreesboro Road, P.O. Box 731, Nashville, TN 37202-0731, as a
Domestic Borrower and the Lead Borrower (as hereinafter defined); the Other
Domestic Borrowers (as defined below); GCO CANADA INC., as the Canadian
Borrower; the LENDERS party hereto; BANK OF AMERICA, N.A., a national banking
association having a place of business at 100 Federal Street, Boston,
Massachusetts 02110, as Administrative Agent for the Lenders and as Collateral
Agent for the Secured Parties (as each such term is hereinafter defined); BANK
OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH), as Canadian Agent; and
WELLS FARGO CAPITAL FINANCE, LLC, U.S. BANK NATIONAL ASSOCIATION and SUNTRUST
BANK, as Co-Syndication Agents; and PNC BANK, NATIONAL ASSOCIATION, as
Documentation Agent.
W I T N E S S E T H:
     WHEREAS, the Borrowers have requested that the Lenders make available to
the Domestic Borrowers, as co-borrowers, a revolving credit facility (including
a letter of credit sub-facility) in an initial maximum amount not to exceed
$300,000,000, the proceeds of which, in each case, shall be used by the
Borrowers for purposes permitted under, and otherwise in accordance with and
subject to the terms of, this Agreement;
     WHEREAS, the Other Borrowers are direct or indirect wholly-owned
Subsidiaries of the Lead Borrower, and together with the Lead Borrower are
related entities that collectively constitute an integrated business;
     WHEREAS, each Borrower is sufficiently dependent upon the others and the
Borrowers are related in such a way that any advance made hereunder to any
Borrower will benefit all of the Borrowers as a result of their related
operations and identity of interests;
     WHEREAS, the Domestic Borrowers have requested that the Agents and Lenders
treat them as co-borrowers hereunder, jointly and severally responsible for the
obligations of each other;
     WHEREAS, each Lender is willing to agree (severally and not jointly) to
make such loans and provide such financial accommodations to the Borrowers on a
pro rata basis according to its Commitment on the terms and conditions set forth
herein, and Bank of America, N.A. is willing to act as Administrative Agent and
Collateral Agent for the Lenders on the terms and conditions set forth herein
and in the other Loan Documents;
     WHEREAS, each Canadian Lender is willing to agree (severally and not
jointly) to make such loans and provide such financial accommodations to the
Canadian Borrower according to its Canadian Commitment on the terms and
conditions set forth herein, and Bank of America, N.A. (acting through its
Canada Branch) is willing to act as Canadian Agent for the Lenders on the terms
and conditions set forth herein and in the other Loan Documents;
     WHEREAS, prior to the date of this Agreement, the Lead Borrower, on the one
hand, and Bank of America, N.A., as Administrative Agent thereunder, and the
Lenders on the other hand, previously entered into an Amended and Restated
Credit Agreement dated as of December 1, 2006 (as amended and in effect, the
“Existing Credit Agreement”), pursuant to which the Lenders provided the Lead
Borrower and certain of the Other Domestic Borrowers with certain financial
accommodations;

1



--------------------------------------------------------------------------------



 



     WHEREAS, in accordance with SECTION 9.2 of the Existing Credit Agreement,
the Borrowers, the Lenders, and the Agents desire to amend and restate the
Existing Credit Agreement as provided herein.
     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth in this Agreement, and for good and valuable consideration, the
receipt of which is hereby acknowledged, the undersigned hereby agree that the
Existing Credit Agreement shall be amended and restated in its entirety to read
as follows (it being agreed that this Agreement shall not be deemed to evidence
or result in a novation or repayment and reborrowing of the Obligations under
the Existing Credit Agreement):
     1. DEFINITIONS.
     1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:
     “Accelerated Borrowing Base Delivery Event” means either (i) the occurrence
and continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain Excess Availability at least equal to the greater of $35,000,000 or
fifteen percent (15%) of the Loan Cap. For purposes of this Agreement, the
occurrence of an Accelerated Borrowing Base Delivery Event shall be deemed
continuing (i) so long as such Event of Default has not been waived, and/or
(ii) if the Accelerated Borrowing Base Delivery Event arises as a result of the
Borrowers’ failure to achieve Excess Availability as required hereunder, until
Excess Availability has exceeded the greater of $35,000,000 or fifteen percent
(15%) of the Loan Cap for thirty (30) consecutive calendar days. The termination
of an Accelerated Borrowing Base Delivery Event as provided herein shall in no
way limit, waive or delay the occurrence of a subsequent Accelerated Borrowing
Base Delivery Event in the event that the conditions set forth in this
definition again arise.
     “Account Control Agreements” shall mean agency agreements with banks or
other institutions maintaining a checking or other demand deposit account,
lockbox account or investment account of any Borrower (excluding store-level
deposit accounts), including without limitation any DDA into which the proceeds
of any other DDA are regularly swept on a daily basis, establishing control (as
defined in the UCC) of such account by the Collateral Agent and whereby the bank
maintaining such account agrees, upon the occurrence and during the continuance
of a Cash Dominion Event, to comply only with instructions originated by the
Collateral Agent without the further consent of any Credit Party, each of which
agreements shall be in form and substance reasonably satisfactory to the
Administrative Agent.
     “Account Debtor” shall mean any Person who is obligated under an Account.
     “Account Debtor List” has the meaning provided therefor in Section 2.21(m).
     “Account Reserves” means such reserves as may be established from time to
time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion (after consultation with the Lead Borrower (whose consent to any
Account Reserve shall not be required)) with respect to the collectability of
any Eligible Wholesale Receivable or any Eligible Credit Card and Debit Card
Receivable, including, without limitation, Dilution Reserves. Account Reserves
shall be established and calculated in a manner and methodology consistent with
the Administrative Agent’s practices as of the Effective Date with other
similarly situated borrowers.
     “Accounts” shall mean “accounts” as defined in the UCC and in the PPSA, (or
to the extent governed by the Civil Code of Québec, defined as all “claims” for
the purposes of the Civil Code of Québec), and also all accounts, accounts
receivable, and rights to payment (whether or not earned by

2



--------------------------------------------------------------------------------



 



performance): (i) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of; (ii) for services rendered or to be
rendered; (iii) arising out of a policy of insurance issued or to be issued;
(iv) arising out of a secondary obligation incurred or to be incurred; or
(v) arising out of the use of a debit, credit or charge card or information
contained on or used with that card.
     “ACH” shall mean automated clearing house transfers.
     “Act” has the meaning provided therefor in Section 9.21.
     “Additional Commitment Lender” has the meaning provided therefor in
Section 2.1(c).
     “Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate. The Adjusted LIBO Rate will be adjusted
automatically as to all LIBO Borrowings then outstanding as of the effective
date of any change in the Statutory Reserve Rate.
     “Adjustment Date” means the first day of each Fiscal Quarter, commencing
with the first Fiscal Quarter occurring after the expiration of three months
following the Effective Date.
     “Administrative Agent” means Bank of America, in its capacity as
administrative agent for the Lenders hereunder.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on the signature page hereto, or such
other address or account as the Administrative Agent may from time to time
notify the Lead Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, (i) any director or
officer of that Person, (ii) any other Person Controlling, Controlled by or
under direct or indirect common Control with that Person (and if that Person is
an individual, any member of the immediate family (including parents, siblings,
spouse, children, stepchildren, nephews, nieces and grandchildren) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is Controlled by any
such member or trust), (iii) any other Person directly or indirectly holding 15%
or more of any class of the capital stock or other equity interests (including
options, warrants, convertible securities and similar rights) of that Person,
and (iv) any other Person 15% or more of any class of whose capital stock or
other equity interests (including options, warrants, convertible securities and
similar rights) is held directly or indirectly by that Person.
     “Agents” shall mean collectively, the Administrative Agent, the Canadian
Agent and the Collateral Agent.
     “Agreement” means this Credit Agreement, as modified, amended, supplemented
or restated and in effect from time to time.
     “Applicable Fiscal Period” means the period of twelve (12) Fiscal Months
ended as of the end of the last Fiscal Month.

3



--------------------------------------------------------------------------------



 



     “Applicable Law” means as to any Person: (i) all statutes, rules,
regulations, orders, or other requirements having the force of law and (ii) all
court orders and injunctions, and/or similar rulings, in each instance ((i) and
(ii)) of or by any Governmental Authority, that are applicable to such Person or
any property of such Person.
     “Applicable Lenders” means the Required Lenders, the Required Supermajority
Lenders, all affected Lenders, or all Lenders, as the context may require.
     “Applicable Margin” means the rates for Prime Rate Loans, U.S. Index Rate
Loans, BA Equivalent Loans, and LIBO Loans set forth below:

                                      Applicable Margin                 for
Domestic Prime                 Rate Loans, U.S.         Applicable Margin  
Index Rate Loans     Average Daily   for LIBO Loans and   and Canadian Prime
Level   Availability   BA Equivalent Loans   Rate Loans
I
  Greater than or equal to 60% of the Loan Cap     2.25 %     1.25 %
 
                   
II
  Greater than or equal to 30% of the Loan Cap but less than 60% of the Loan Cap
    2.50 %     1.50 %
 
                   
III
  Less than 30% of the Loan Cap     2.75 %     1.75 %

From and after the Effective Date until the first Adjustment Date occurring
after the expiration of three months following the Effective Date, the
Applicable Margin shall be established at the percentages set forth in Level II
of the pricing grid set forth above. From and after such first Adjustment Date
and on each Adjustment Date thereafter, the Applicable Margin shall be
determined from the pricing grid set forth above based upon the Average Daily
Availability for the most recent Fiscal Quarter ended immediately preceding such
Adjustment Date; provided, however, that notwithstanding anything to the
contrary set forth herein, upon the occurrence of an Event of Default, the
Administrative Agent may, and at the direction of the Required Lenders shall,
immediately increase the Applicable Margin to that set forth in Level III (even
if the Average Daily Availability requirements for a different Level have been
met) and interest shall accrue at the rate of interest set forth in
Section 2.10; provided further if any Borrowing Base Certificate is at any time
restated or otherwise revised or if the information set forth in any Borrowing
Base Certificate otherwise proves to be false or incorrect such that the
Applicable Margin would have been higher than was otherwise in effect during any
period, without constituting a waiver of any Default or Event of Default arising
as a result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.

4



--------------------------------------------------------------------------------



 



     “Appraised Value” means with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Borrower Consolidated Group, which value shall be determined from time to time
by the most recent appraisal undertaken by an independent appraiser engaged by
the Administrative Agent.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity
that administers or manages a Lender, or (d) the same investment advisor or an
advisor under common control with such Lender, Affiliate or advisor, as
applicable.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.6), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower Consolidated Group for the Fiscal Year ended January 30, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Borrower Consolidated Group,
including the notes thereto.
     “Availability Reserves” means such reserves (but without duplication of any
Account Reserves or Inventory Reserves or any factors included in the
determination of the Appraised Value of Eligible Inventory) as the
Administrative Agent from time to time determines in the Administrative Agent’s
Permitted Discretion (after consultation with the Lead Borrower (whose consent
to any Availability Reserve shall not be required)) as being appropriate (a) to
reflect the impediments to the Agents’ ability to realize upon the Collateral,
(b) to reflect claims and liabilities that the Administrative Agent determines
will need to be satisfied in connection with the realization upon the
Collateral, or (c) to reflect that a Default or an Event of Default then exists.
Without limiting the generality of the foregoing, Availability Reserves may
include (but are not limited to) reserves based on (i) rent (A) on account of
past due rent, (B) for leased distribution center locations as to which the
Administrative Agent has not received a Collateral Access Agreement from the
applicable landlord, and (C) for locations for which the landlord has been
granted a Lien on the assets of any Person included in the Borrower Consolidated
Group or in those states in which the landlord has a statutory landlord’s Lien;
(ii) Customer Credit Liabilities; (iii) outstanding taxes and other governmental
charges, including, without limitation, ad valorem, real estate, personal
property, sales, claims of the PBGC and other taxes or claims which might have
priority over the interests of the Collateral Agent or the Canadian Agent in the
Collateral; (iv) customs duties, and other costs to release Inventory which is
being imported into the United States or Canada; (v) salaries, wages and
benefits due to employees of any Credit Party, provided that Availability
Reserves under this clause (v) will not be imposed except during the continuance
of a Cash Dominion Event; (vi) customer deposits; (vii) reserves for reasonably
anticipated changes in the Appraised Value of Eligible Inventory between
appraisals resulting from any significant or material decrease in comparable
store sales trends, gross margins, any significant changes in Inventory mix,
store operating expense structure or markdown activity, or any other factor that
could reasonably be expected to result in a decrease to Appraised Value of
Eligible Inventory, provided that if the Administrative Agent notifies the Lead
Borrower of its intention to impose such an Availability Reserve, the Lead
Borrower may, at its expense, engage an appraiser reasonably satisfactory to the
Administrative Agent, to conduct an updated Inventory appraisal and, upon the
Administrative Agent’s receipt and satisfactory review of the results of such
appraisal, the previously imposed Availability Reserve under this clause
(vii) will be terminated (without limiting the Administrative Agent’s right to
re-establish such an Availability Reserve under this clause (vii) if
circumstances so warrant); (viii) warehousemen’s or bailee’s charges and other
Permitted Encumbrances

5



--------------------------------------------------------------------------------



 



which may have priority over the interests of the Collateral Agent or the
Canadian Agent in the Collateral; (ix) amounts due to vendors on account of
consigned goods; (x) the Agents’ estimate of Canadian Priority Payable Reserves;
(xi) Cash Management Reserves; and (xii) Bank Products Reserves. Availability
Reserves shall be established and calculated in a manner and methodology
consistent with the Administrative Agent’s practices as of the Effective Date
with other similarly situated borrowers.
     “Average Daily Availability” shall mean, in respect of any Adjustment Date,
the average daily Excess Availability for the immediately preceding Fiscal
Quarter.
     “BA Equivalent Loan” means any Canadian Loan in CD$ bearing interest at a
rate determined by reference to the BA Rate in accordance with the provisions of
Article II.
     “BA Equivalent Loan Borrowing” means any Borrowing comprised of BA
Equivalent Loans.
     “BA Rate” means, for the Interest Period applicable to a BA Equivalent
Loan, the rate of interest per annum equal to the annual rates applicable to CD$
bankers’ acceptances having an identical or comparable term as the proposed BA
Equivalent Loan displayed and identified as such on the display referred to as
the “CDOR Page” (or any display substituted therefor) of Reuter Monitor Money
Rates Service as at approximately 10:00 A.M. (Toronto time) on such day (or, if
such day is not a Business Day, as of 10:00 A.M. (Toronto time) on the
immediately preceding Business Day), plus five (5) basis points; provided that
if such rates do not appear on the CDOR Page at such time on such date, the rate
for such date will be the annual discount rate (rounded upward to the nearest
whole multiple of 1/100 of 1%) as of 10:00 A.M. on such day at which a Canadian
chartered bank listed on Schedule 1 of the Bank Act (Canada) as selected by the
Canadian Agent is then offering to purchase CD$ bankers’ acceptances accepted by
it having such specified term (or a term as closely as possible comparable to
such specified term), plus five (5) basis points.
     “Bank of America” shall mean Bank of America, N.A., a national banking
association.
     “Bank of America-Canada Branch” means Bank of America, N.A. (acting through
its Canada branch), a banking corporation carrying on business under the Bank
Act (Canada).
     “Bank of America Concentration Account” has the meaning provided therefor
in Section 2.21(d).
     “Bank of Canada Overnight Rate” means, on any date of determination, the
rate of interest charged by the Bank of Canada on one-day Canadian dollar loans
to financial institutions, for such date.
     “Bank Product Reserves” means such reserves as the Administrative Agent
from time to time determine in its Permitted Discretion as being appropriate to
reflect the anticipated liabilities and obligations of the Credit Parties with
respect to Bank Products then provided or outstanding.
     “Bank Products” means any services or facilities provided to any Credit
Party by the Administrative Agent, the Canadian Agent, any Lender, or any of
their respective Affiliates, including, without limitation, on account of
(a) Hedging Agreements, (b) purchase cards, (c) foreign exchange facilities, and
(d) leasing, but excluding Cash Management Services.
     “Banker’s Acceptance” means a time draft or bill of exchange or other
deferred payment obligation relating to a Commercial Letter of Credit which has
been accepted by the Issuing Bank.

6



--------------------------------------------------------------------------------



 



     “Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.), as amended and in effect from time to time, and the
regulations issued from time to time thereunder.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Domestic Prime Rate; (b) the Federal Funds Effective Rate for
such day, plus 0.50%; and (c) the LIBO Rate for a 30 day interest period as
determined on such day, plus 1.0%.
     “BIA” means the Bankruptcy and Insolvency Act (Canada).
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower Consolidated Group” shall mean the Lead Borrower and its
Subsidiaries.
     “Borrower Materials” has the meaning specified in Section 5.1.
     “Borrowers” means, individually and collectively, the Lead Borrower, the
Other Borrowers and any other Person who subsequently becomes a Borrower
hereunder.
     “Borrowing” shall mean (a) a Canadian Borrowing or a Domestic Borrowing, as
applicable, or (b) the incurrence of a Swingline Loan.
     “Borrowing Base Certificate” has the meaning assigned to such term in
Section 5.1(f).
     “Borrowing Request” means a request by the Lead Borrower on behalf of the
Borrowers for a Borrowing in accordance with Section 2.3.
     “Breakage Costs” shall have the meaning set forth in Section 2.19(b).
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to remain closed, or are in fact closed in the
state where the Administrative Agent’s Office is located, provided that, when
used in connection with a LIBO Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market and provided further that when used in connection with
any Loan by a Canadian Lender, the term “Business Day” shall also exclude any
day on which banks are authorized or required by law to be closed in Toronto,
Ontario, Canada.
     “Canadian Agent” means Bank of America-Canada Branch, for its own benefit
and the benefit of the other Canadian Secured Parties, or any successor Canadian
Agent.
     “Canadian Agent’s Office” means the Canadian Agent’s address and, as
appropriate, account as set forth on the signature page hereto, or such other
address or account as the Canadian Agent may from time to time notify the
Canadian Borrower and the Canadian Lenders.
     “Canadian Availability” means, as of any date of determination thereof, the
result, if a positive number, of:
     (a) the Canadian Loan Cap
     minus

7



--------------------------------------------------------------------------------



 



     (b) the Canadian Credit Extensions on such date.
     In calculating Canadian Availability at any time and for any purpose under
this Agreement, any amount calculated or referenced in Dollars shall also refer
to the Equivalent CD$ Amount.
     “Canadian Borrower” means GCO Canada Inc., a corporation organized under
the federal laws of Canada.
     “Canadian Borrowing” means a borrowing consisting of simultaneous Canadian
Loans of the same Type and, in the case of BA Equivalent Loans or LIBO Loans,
having the same Interest Period made by each of the Canadian Lenders pursuant to
Section 2.3.
     “Canadian Borrowing Base” means, at any time of calculation, an Equivalent
CD$ Amount in Dollars equal to:
     (a) the product of (i) the Inventory Advance Rate multiplied by (ii) the
Appraised Value of Eligible Inventory of the Canadian Borrower multiplied by
(iii)(A) the Cost of Eligible Inventory of the Canadian Borrower, minus
(B) Inventory Reserves related to Eligible Inventory of the Canadian Borrower;
     plus
     (b) the product of (i) eighty-five percent (85%) multiplied by (ii)(A) the
then Eligible Wholesale Receivables of the Canadian Borrower (other than
Eligible Wholesale Receivables consisting of Lids Team Sports Receivables of the
Canadian Borrower), minus (B) Account Reserves related to such Eligible
Wholesale Receivables of the Canadian Borrower;
     plus
     (c) the lesser of (i) the product of fifty percent (50%) multiplied by
(A) the then Eligible Wholesale Receivables consisting of Lids Team Sports
Receivables of the Canadian Borrower, minus (B) Account Reserves related to such
Eligible Wholesale Receivables of the Canadian Borrower, or (ii) the Lid Team
Sports Cap;
     plus
     (d) the product of (i) ninety percent (90%) multiplied by (ii)(A) the then
Eligible Credit Card and Debit Card Receivables of the Canadian Borrower, minus
(B) Account Reserves related to Eligible Credit Card and Debit Card Receivables
of the Canadian Borrower;
     minus
     (e) without duplication, the then amount of all Availability Reserves
established with respect to matters affecting the Canadian Borrower.
     “Canadian Commitment Percentage” means the Commitment Percentages of the
Canadian Lenders.
     “Canadian Commitments” means, as to each Canadian Lender, its obligation to
(a) make Canadian Loans to the Canadian Borrower pursuant to Section 2.1 and
(b) purchase participations in Canadian Letter of Credit Outstandings, in an
aggregate principal amount at any one time outstanding not

8



--------------------------------------------------------------------------------



 



to exceed the amount set forth opposite such Canadian Lender’s name on
Schedule 1.1 or in the Assignment and Acceptance pursuant to which such Canadian
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
     “Canadian Credit Extensions” as of any day, shall be equal to the sum of
(a) the principal balance of all Canadian Loans then outstanding, and (b) the
then amount of the Canadian Letter of Credit Outstandings.
     “Canadian Credit Parties” means, collectively, the Canadian Borrower and
each Material Subsidiary that is or becomes a guarantor of the Canadian
Liabilities. “Canadian Credit Party” means any one of such Persons.
     “Canadian Dollars” and “CD$” refer to lawful money of Canada.
     “Canadian Lenders” means Bank of America-Canada Branch and any other Person
having Canadian Commitments from time to time or at any time. A Person may be a
Canadian Lender only if it is a financial institution that is listed on
Schedule I, II or III of the Bank Act (Canada), has received an approval to have
a financial establishment in Canada pursuant to Section 522.21 of the Bank Act
(Canada) or is not a foreign bank for purposes of the Bank Act (Canada), and if
such financial institution is not resident in Canada and is not deemed to be
resident in Canada for purposes of the Income Tax Act (Canada), then such
financial institution deals at arm’s length with each Canadian Credit Party for
purposes of the Income Tax Act (Canada).
     “Canadian Letter of Credit” means each Letter of Credit issued hereunder
for the account of the Canadian Borrower.
     “Canadian Letter of Credit Outstandings” shall mean, at any time, the sum
of (a) with respect to Canadian Letters of Credit outstanding at such time, the
aggregate maximum amount that then is or at any time thereafter may become
available for drawing or payment thereunder plus (b) all amounts theretofore
drawn or paid under Canadian Letters of Credit for which the Issuing Bank has
not then been reimbursed.
     “Canadian Letter of Credit Sublimit” means an amount equal to $5,000,000.
The Canadian Letter of Credit Sublimit is part of, and not in addition to, the
Canadian Total Commitments. A permanent reduction of the Canadian Total
Commitments shall not require a corresponding pro rata reduction in the Canadian
Letter of Credit Sublimit; provided, however, that if the Canadian Total
Commitments are reduced to an amount less than the Canadian Letter of Credit
Sublimit, then the Canadian Letter of Credit Sublimit shall be reduced to an
amount equal to (or, at Canadian Borrower’s option, less than) the Canadian
Total Commitments.
     “Canadian Liabilities” means (a) all advances to, and debts (including
principal, interest, fees, costs, and expenses), liabilities, obligations,
covenants, indemnities, and duties of, any Canadian Credit Party arising under
any Loan Document or otherwise with respect to any Canadian Loan or Canadian
Letter of Credit (including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral
therefor), whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, costs, expenses and indemnities that accrue after
the commencement by or against any Canadian Credit Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, and (b) any Other Canadian Liabilities.

9



--------------------------------------------------------------------------------



 



     “Canadian Loan” means an extension of credit by a Canadian Lender to the
Canadian Borrower (to the extent based on Canadian Availability) under
Article II.
     “Canadian Loan Cap” means, at any time of determination, the lesser of
(a) the Canadian Total Commitments and (b) the Canadian Borrowing Base.
     “Canadian Note” means a promissory note made by the Canadian Borrower in
favor of a Canadian Lender evidencing Canadian Loans made by such Canadian
Lender, substantially in the form of Exhibit B-1.
     “Canadian Pension Plan” means any pension plan that is subject to the
Pension Benefits Act (Ontario) or similar legislation of another Canadian
province or territory and the Income Tax Act (Canada) and that is either
(a) maintained or sponsored by any Canadian Credit Party or any Canadian
Subsidiary for employees, or (b) maintained pursuant to a collective bargaining
agreement, or other arrangement under which more than one employer makes
contributions and to which any Canadian Credit Party or any Canadian Subsidiary
is making or accruing an obligation to make contributions or has within the
preceding five years made or accrued such contributions.
     “Canadian Prime Rate” means, for any day, the greater of (i) the
fluctuating rate of interest per annum equal to the rate of interest in effect
for such day as publicly announced from time to time by Bank of America-Canada
Branch as its reference rate of interest for loans made in CD$ and designated as
its “prime” rate being a rate set by Bank of America-Canada Branch based upon
various factors, including Bank of America-Canada Branch’s costs and desired
return, general economic conditions and other factors and is used as a reference
point for pricing some loans, provided that in the event that the Bank of
America-Canada Branch (including any successor or assignor) does not at any time
publicly announce a prime rate, such rate shall be the “prime rate” publicly
announced by a Schedule 1 chartered bank in Canada selected by the Canadian
Agent, (ii) the Bank of Canada Overnight Rate, plus 0.50%, and (iii) the BA Rate
for a one month Interest Period as determined on such day, plus 1.0%. Any change
in the prime rate announced by the Bank of America-Canada Branch shall take
effect at the opening of business on the day specified in the public
announcement of such change. Each interest rate based on the Canadian Prime Rate
hereunder, shall be adjusted simultaneously with any change in the Canadian
Prime Rate.
     “Canadian Prime Rate Loan” means a Canadian Loan in CD$ that bears interest
based on the Canadian Prime Rate.
     “Canadian Priority Payable Reserves” means, at any time, without
duplication, the obligations, liabilities and indebtedness at such time which
have, or could in any proceeding have, a trust, deemed trust, right of
garnishment, right of distress, charge or statutory Lien imposed to provide for
payment or Liens ranking or capable of ranking senior to or pari passu with
Liens securing the Canadian Liabilities on any of the Collateral under federal,
provincial, state, county, territorial, municipal, or local law including, to
the extent that there is such a trust, statutory Liens or Liens in respect of
the specified item that has or is capable of having such rank, claims for
unremitted and accelerated rents, utilities, taxes (including sales taxes, value
added taxes, amounts deducted or withheld or not paid and remitted when due
under the Income Tax Act (Canada), excise taxes, goods and services taxes
(“GST”) and harmonized sales taxes (“HST”) payable pursuant to Part IX of the
Excise Tax Act (Canada) or similar taxes under provincial or territorial law),
the claims of a clerk, servant, travelling salesperson, labourer or worker
(whether full-time or part-time) who is owed wages (including any amounts
protected by the Wage Earner Protection Program Act (Canada)), salaries,
commissions, disbursements, compensation or other amounts (such as union dues
payable on behalf of employees) by the Credit Parties (but only to the extent
that the claims of such parties may rank or be capable of ranking senior to or
pari passu with Liens securing the Obligations on any of the Collateral),
vacation pay, severance pay, employee source

10



--------------------------------------------------------------------------------



 



deductions, workers’ compensation obligations, government royalties or pension
fund obligations (including claims in respect of, and all amounts currently or
past due and not contributed, remitted or paid to, or pursuant to, any Canadian
Pension Plan, the Pension Benefits Act (Ontario) or any similar law) (but only
to the extent ranking or capable of ranking senior to or pari passu with Liens
securing the Obligations on any of the Collateral), together with the aggregate
value, determined in accordance with GAAP, of all Eligible Inventory which may
be or may become subject to a right of a supplier to recover possession thereof
or to exercise rights of revendication with respect thereto under any federal,
provincial, state, county, municipal, territorial or local law, where such
supplier’s right may have priority over Liens securing the Obligations including
Eligible Inventory subject to a right of a supplier to repossess goods pursuant
to Section 81.1 of the BIA or the Civil Code of Québec.
     “Canadian Secured Party” or “Canadian Secured Parties” has the meaning
assigned to such term in the General Security Agreement dated as of the
Effective Date among the Canadian Credit Parties and the Collateral Agent.
     “Canadian Security Documents” means (a) the General Security Agreement
dated as of the Effective Date among the respective Canadian Credit Parties and
the Collateral Agent for the benefit of the Canadian Secured Parties, (b) the
deed of hypothec charging the universality of moveable property granted by the
Canadian Credit Parties in favor of the Collateral Agent, and (c) and each other
security agreement or other instrument or document executed and delivered by any
Canadian Credit Party to the Collateral Agent pursuant to this Agreement or any
other Loan Document granting a Lien on assets of any Canadian Credit Party for
the benefit of the Canadian Secured Parties, as security for the Canadian
Liabilities.
     “Canadian Subsidiary” means any Subsidiary that is organized under the laws
of Canada or any province or territory thereof.
     “Canadian Total Commitments” means the aggregate of the Canadian
Commitments of all Canadian Lenders. On the Effective Date, the Canadian Total
Commitments are $8,000,000.
     “Capital Expenditures” of any Person means, for any period, to the extent
treated as a capital expenditure in accordance with GAAP, any expenditure for
fixed assets (both tangible and intangible), including assets being constructed
(whether or not completed), leasehold improvements, installment purchases of
machinery and equipment, acquisitions of real estate and other similar
expenditures including without duplication, expenditures in or from any
construction-in-progress account of any of the Credit Parties, provided that
“Capital Expenditures” shall not include any portion of the purchase price of a
Permitted Acquisition which is allocated to property, plant or equipment
acquired as part of such Permitted Acquisition.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Cash Collateral Account” shall mean an interest-bearing account
established by the Domestic Borrowers with the Collateral Agent under the sole
and exclusive dominion and control of the Collateral Agent designated as the
“Genesco Inc. Cash Collateral Account”, and, in the case of the Canadian
Borrower, an interest-bearing account established by the Canadian Borrower with
the Canadian Agent at Bank of America-Canada branch under the sole and exclusive
dominion and control of the Canadian Agent designated as the “GCO Canada Cash
Collateral Account”.

11



--------------------------------------------------------------------------------



 



     “Cash Collateralize” means, as of any date, the deposit by the Borrowers in
the Cash Collateral Account of an amount in cash equal to 102% of the Letter of
Credit Outstandings plus any accrued and unpaid interest thereon.
     “Cash Dominion Event” means either (i) the occurrence and continuance of
any Event of Default, or (ii) the failure of the Borrowers to maintain Excess
Availability in an amount equal to the greater of (A) fifteen percent (15%) of
the Loan Cap, or (B) $35,000,000. For purposes of this Agreement, the occurrence
of a Cash Dominion Event shall be deemed continuing (i) so long as such Event of
Default has not been waived, and/or (ii) if the Cash Dominion Event arises as a
result of the Borrowers’ failure to achieve Excess Availability as required
hereunder, until Excess Availability has exceeded the greater of $45,000,000 or
15% of the Loan Cap for forty-five (45) consecutive days, in which case a Cash
Dominion Event shall no longer be deemed to be continuing for purposes of this
Agreement; provided that a Cash Dominion Event shall be deemed continuing for a
twelve month period (even if an Event of Default is no longer continuing and/or
Excess Availability exceeds the greater of $45,000,000 or 15% of the Loan Cap
for forty-five (45) consecutive days) after a Cash Dominion Event has occurred
and been discontinued on two (2) occasions in any twelve month period. The
termination of a Cash Dominion Event as provided herein shall in no way limit,
waive or delay the occurrence of a subsequent Cash Dominion Event in the event
that the conditions set forth in this definition again arise.
     “Cash Management Reserves” means such reserves as the Administrative Agent,
from time to time, determines in its Permitted Discretion as being appropriate
to reflect the reasonably anticipated liabilities and obligations of the Credit
Parties with respect to Cash Management Services then provided or outstanding.
     “Cash Management Services” means any one or more of the following types of
services or facilities provided to any Credit Party by the Administrative Agent,
the Canadian Agent or any Lender or any of their respective Affiliates: (a) ACH
transactions, (b) cash management services, including, without limitation,
controlled disbursement services, treasury, depository, overdraft, and
electronic funds transfer services, (c) credit card processing services, and
(d) credit or debit cards.
     “Cash Receipts” has the meaning provided therefor in Section 2.21(d).
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
     “Change in Control” means, at any time, (a) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Lead Borrower
by Persons who were neither (i) nominated by the board of directors of the Lead
Borrower nor (ii) appointed by directors so nominated; or (b) any person or
group (as such terms are used in the Securities and Exchange Act of 1934, as
amended), is or becomes the beneficial owner (within the meaning of Rule 13d-3
and 13d-5 of the Securities and Exchange Act of 1934, as amended) directly or
indirectly of fifty percent (50%) or more of the total voting power of the
Voting Stock of the Lead Borrower on a fully diluted basis, whether as a result
of the issuance, sale or distribution of securities of the Lead Borrower, any
merger or consolidation to which the Lead Borrower is a party, or otherwise, (c)
except as otherwise permitted pursuant to this Agreement, the failure of the
Lead Borrower to own, directly or indirectly, at least eighty percent (80%) of
the Voting Stock or ownership interest, as applicable, of all of the Borrower
Consolidated Group (other than with respect to Genesco Partners Joint Venture,
for which such percentage shall be sixty-five percent (65%) and SIOPA Sports of
America, LLC and SIOPA Clubhouse Stores, LLC and their successors or assigns,
for which such percentage shall be 50%), or (d) there occurs a “Change in
Control” (or any comparable term) under and as determined in any document
governing Material Indebtedness of any Credit Party.

12



--------------------------------------------------------------------------------



 



     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement (or, in the case of any Person which becomes a Lender
or Participant thereafter, the date on which such Person becomes a Lender or
Participant), (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement (or, in the case of any Person which becomes a Lender or
Participant thereafter, the date on which such Person becomes a Lender or
Participant) or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.23, by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement (or, in
the case of any Person which becomes a Lender or Participant thereafter, the
date on which such Person becomes a Lender or Participant); provided however,
for purposes of this Agreement, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines or directives in connection
therewith are deemed to have gone into effect and been adopted after the
Effective Date.
     “Charges” has the meaning provided therefor in Section 9.14.
     “Chattel Paper” has the meaning ascribed to such term in the UCC or in the
PPSA, as applicable.
     “Closing Date” means December 1, 2006.
     “Co-Syndication Agents” means Wells Fargo Capital Finance, LLC, U.S. Bank
National Association and SunTrust Bank.
     “Code” means the Internal Revenue Code of 1986 and the rules and
regulations promulgated thereunder, as amended from time to time.
     “Collateral” means any and all “Collateral” as defined in any applicable
Security Document.
     “Collateral Access Agreement” means an agreement reasonably satisfactory in
form and substance to the Collateral Agent executed by (a) a bailee or other
Person in possession of Collateral, and (b) any landlord of Real Estate leased
by any Credit Party, pursuant to which such Person (i) acknowledges the
Collateral Agent’s or Canadian Agent’s Lien on the Collateral, (ii) releases or
subordinates such Person’s Liens in the Collateral held by such Person or
located on such Real Estate, (iii) provides the Collateral Agent or the Canadian
Agent, as applicable, with access to the Collateral held by such bailee or other
Person or located in or on such Real Estate, (iv) as to any landlord, provides
the Collateral Agent or the Canadian Agent, as applicable, with a reasonable
time to sell and dispose of the Collateral from such Real Estate, and (v) makes
such other agreements with the Collateral Agent and the Canadian Agent as the
Agents may reasonably require. Any Collateral Access Agreement executed and
delivered to, and accepted by, the Collateral Agent will be deemed to satisfy
the requirements set forth in this definition. The Collateral Access Agreements
obtained in connection with the Existing Credit Agreement will be deemed to be
effective Collateral Access Agreements for the purposes contained herein.
     “Collateral Agent” means Bank of America, in its capacity as collateral
agent under the Security Documents.
     “Collateral Control Agreement” means a tri-party agreement in form and
substance satisfactory to the Collateral Agent, in its Permitted Discretion,
among the Collateral Agent, a Borrower and a customs broker, freight forwarder
or other carrier, in which the customs broker, freight forwarder or other
carrier acknowledges that it has control over and holds the documents evidencing
ownership of the

13



--------------------------------------------------------------------------------



 



subject Inventory for the benefit of the Collateral Agent and agrees, upon
notice from the Collateral Agent following the occurrence and during the
continuance of an Event of Default, to hold and dispose of the subject Inventory
solely as directed by the Collateral Agent.
     “Combined Borrowing Base” means the sum of the Domestic Borrowing Base and,
as long as Canadian Commitments remain outstanding, the Canadian Borrowing Base.
     “Commercial Letter of Credit” means any Letter of Credit issued for the
purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by a member of the Borrower
Consolidated Group in the ordinary course of business of such Borrower.
     “Commitment” shall mean, with respect to each Lender, the Canadian
Commitment and the Domestic Commitment of such Lender hereunder.
     “Commitment Fee” has the meaning provided therefor in Section 2.12(a).
     “Commitment Fee Rate” means (a) if the average daily Credit Extensions for
the preceding Fiscal Quarter are greater than or equal to 50% of the Total
Commitments, 0.375% per annum, or (ii) if the average daily Credit Extensions
for the preceding Fiscal Quarter are less than 50% of the Total Commitments,
0.50% per annum.
     “Commitment Increase” has the meaning provided therefor in Section 2.1(c).
     “Commitment Increase Date” has the meaning provided therefor in
Section 2.1(d).
     “Commitment Percentage” shall mean, with respect to (a) any Domestic Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Domestic Total Commitments represented by such Domestic Lender’s Domestic
Commitment at such time, (b) any Canadian Lender at any time, the percentage
(carried out to the ninth decimal place) of the Canadian Total Commitments
represented by such Canadian Lender’s Canadian Commitment at such time, and
(c) any Lender at any time, the percentage (carried out to the ninth decimal
place) of the Total Commitments represented by such Lender’s Commitment at such
time. If the Domestic Commitments and/or Canadian Commitments of each Lender to
make Loans and the obligation of the Issuing Bank to issue Letters of Credit
have been terminated pursuant to Section 2.15 or Section 7.1 or if the Total
Commitments have expired, then the Commitment Percentage of each Lender shall be
determined based on the Commitment Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Commitment
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 1.1 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, or as may subsequently be set forth in
the Register from time to time, and as such Commitments may be reduced from time
to time pursuant to Section 2.15 hereof or increased from time to time pursuant
to Section 2.1(c) hereof.
     “Concentration Accounts” means collectively, the Bank of America
Concentration Account and any concentration account established by the Canadian
Borrower at Bank of America-Canada Branch, together with any and all other
concentration accounts opened by any of the Credit Parties and consented to, in
writing, by the Administrative Agent.
     “Consolidated” means, when used to modify a financial term, test,
statement, or report of a Person, refers to the application or preparation (as
applicable) of such term, test, statement or report based upon the
consolidation, in accordance with GAAP, of the financial condition or operating
results of such Person and its Subsidiaries.

14



--------------------------------------------------------------------------------



 



     “Consolidated EBITDA” of any Person means, for any Applicable Fiscal
Period, the following for such Person for such period: (i) Consolidated Net
Income, plus (ii) depreciation, amortization and all other non-cash charges that
were deducted in the calculation of Consolidated Net Income for such period,
plus (iii) provisions for income taxes that were deducted in the calculation of
Consolidated Net Income for such period, plus (iv) Consolidated Interest Expense
for such period, plus (v) extraordinary non-cash losses for such period to the
extent such losses have not been and are not expected to become cash losses in a
later fiscal period, minus (vi) federal, state, local and, to the extent not
included in the calculation of taxes under clause (iii) above, foreign, income
tax credits, minus (vii) all non-cash items (including, without limitation, all
extraordinary non-cash gains) increasing Consolidated Net Income.
     “Consolidated Interest Expense” means, for any Person for any period, total
interest and all amortization of debt discount and expense (including that
attributable to Capital Lease Obligations in accordance with GAAP) of such
Person on a Consolidated basis with respect to all outstanding Indebtedness of
such Person calculated in accordance with GAAP.
     “Consolidated Net Income” means, for any Person for any period, the net
income (or loss) of such Person on a Consolidated basis for such period taken as
a single accounting period determined in conformity with GAAP, provided that
there shall be excluded (i) the income (or loss) of any Person that is not a
Subsidiary in which any other Person (other than the Lead Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Lead Borrower or any of
its Subsidiaries by such Person during such period, and (ii) the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of the
Lead Borrower or any of its Subsidiaries or is merged into or consolidated with
the Lead Borrower or any of its Subsidiaries or that Person’s assets are
acquired by the Lead Borrower or any of its Subsidiaries.
     “Consolidated Net Worth” means, with respect to any Person, the difference
between its Consolidated total assets and its Consolidated total liabilities,
all as determined in accordance with GAAP.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
     “Controlled Account Banks” shall mean the banks or other depository
institutions with whom the Borrowers have entered into Account Control
Agreements.
     “Controlled Accounts” shall mean each deposit account, lockbox account or
investment account of the Borrowers that is the subject of an Account Control
Agreement.
     “Cost” means the cost of Inventory, based upon the Borrowers’ method of
accounting as in effect on the Effective Date, as such calculated cost is
reflected in the Borrowers’ stock ledger or perpetual inventory records (and
without giving effect to any inventory reserves maintained in the Borrowers’
general ledger).
     “Covenant Compliance Event” means that Excess Availability at any time is
less than the greater of $27,500,000 or 12.5% of the Loan Cap. For purposes
hereof, the occurrence of a Covenant Compliance Event shall be deemed continuing
until Excess Availability has exceeded the greater of $27,500,000 or 12.5% of
the Loan Cap for forty-five (45) consecutive days, in which case a Covenant
Compliance Event shall no longer be deemed to be continuing for purposes of this
Agreement. The termination of a Covenant Compliance Event as provided herein
shall in no way limit, waive or delay the

15



--------------------------------------------------------------------------------



 



occurrence of a subsequent Covenant Compliance Event in the event that the
conditions set forth in this definition again arise.
     “Credit Card Notifications” has the meaning provided therefor in
Section 2.21(a).
     “Credit Extensions” shall mean, collectively, the Canadian Credit
Extensions and the Domestic Credit Extensions.
     “Credit Parties” shall mean, collectively, the Canadian Credit Parties and
the Domestic Credit Parties (each, individually, a “Credit Party”).
     “Customer Credit Liabilities” means, at any time, the aggregate face value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate to pay all or a portion of the purchase price for any Inventory,
including, without limitation, discount cards, and (b) outstanding merchandise
credits of the Borrowers.
     “DDA” means any checking or other demand deposit account maintained by any
Borrower. All funds in each DDA shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in any DDA.
     “DDA List” has the meaning provided therefor in Section 2.21(a).
     “DDA Notification” has the meaning provided therefor in Section 2.21(a).
     “Debtor Relief Law” shall mean, collectively, (i) the Bankruptcy Code,
(ii) the BIA, the Companies’ Creditors Arrangement Act (Canada) and the
Winding-up and Restructuring Act (Canada), and (iii) all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States, Canada, or other applicable jurisdictions from time to time in
effect affecting the rights of creditors generally, in each case as amended from
time to time.
     “Default” means any event or condition that constitutes an Event of Default
or that upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
     “Delinquent Lender” has the meaning given that term in Section 8.14.
     “Delinquent Lender’s Future Commitment” has the meaning given that term in
Section 8.14.
     “Deteriorating Lender” means any Delinquent Lender or any Lender as to
which (a) the Issuing Bank or the Swingline Lender has a good faith belief that
such Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities, or (b) a Person that Controls such Lender has been
deemed insolvent or become the subject of a bankruptcy, insolvency or similar
proceeding.
     “Determination Date” shall mean the date upon which each of the following
has occurred:
     (a) The Canadian Commitments and/or the Domestic Commitments have been
terminated by the Required Lenders (or are deemed terminated) upon the
occurrence of an Event of Default; and

16



--------------------------------------------------------------------------------



 



     (b) The Obligations and/or the Canadian Liabilities have been declared to
be due and payable (or have become automatically due and payable) and have not
been paid in accordance with the terms of this Agreement.
     “Dilution Reserve” means, for any period, the excess of (a) that percentage
reasonably determined by the Administrative Agent by dividing (i) the amount of
charge-offs and other account adjustments of Eligible Wholesale Receivables and
returns of goods purchased from the Borrowers during such period which had, at
the time of sale, resulted in the creation of an Eligible Wholesale Receivable,
by (ii) the amount of sales (exclusive of sales and other similar taxes) of the
Borrowers during such period over (b) five percent (5%) (but in no event shall
the Dilution Reserve be less than zero).
     “Disqualified Stock” means any capital stock or other equity interest that,
by its terms (or by the terms of any security into which it is convertible, or
for which it is exchangeable, in each case at the option of the holder thereof),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
91 days after the date on which the Loans mature. Notwithstanding the preceding
sentence, any equity interest that would constitute Disqualified Stock solely
because the holders thereof have the right to require a Credit Party to
repurchase such equity interest upon the occurrence of a change of control or an
asset sale shall not constitute Disqualified Stock. The amount of Disqualified
Stock deemed to be outstanding at any time for purposes of this Agreement will
be the maximum amount that the Borrowers and their Subsidiaries may become
obligated to pay upon maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock or portion thereof, plus accrued
dividends.
     “Documentation Agent” means PNC Bank, National Association.
     “Dollars” or “$” refers to lawful money of the United States of America.
     “Domestic Availability” means, as of any date of determination thereof, the
result, if a positive number, of:
     (a) the Domestic Loan Cap
     minus
     (b) the Domestic Credit Extensions on such date.
     “Domestic Borrowers” means the Lead Borrower and the Other Domestic
Borrowers.
     “Domestic Borrowing” means a borrowing consisting of simultaneous Domestic
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Domestic Lenders pursuant to Section 2.3.
     “Domestic Borrowing Base” means, at any time of calculation, an amount
equal to:
     (a) the product of (i) the Inventory Advance Rate multiplied by (ii) the
Appraised Value of Eligible Inventory of the Domestic Borrowers multiplied by
(iii)(A) the Cost of Eligible Inventory of the Domestic Borrowers, minus
(B) Inventory Reserves related to Eligible Inventory of the Domestic Borrowers;

17



--------------------------------------------------------------------------------



 



     plus
     (b) the product of (i) eighty-five percent (85%) multiplied by (ii)(A) the
then Eligible Wholesale Receivables of the Domestic Borrowers (other than
Eligible Wholesale Receivables consisting of Lids Team Sports Receivables of the
Domestic Borrowers), minus (B) Account Reserves related to such Eligible
Wholesale Receivables of the Domestic Borrowers;
     plus
     (c) the lesser of (i) the product of fifty percent (50%) multiplied by
(A) the then Eligible Wholesale Receivables consisting of Lids Team Sports
Receivables of the Domestic Borrowers, minus (B) Account Reserves related to
such Eligible Wholesale Receivables of the Domestic Borrowers, or (ii) the Lid
Team Sports Cap;
     plus
     (d) the product of (i) ninety percent (90%) multiplied by (ii)(A) the then
Eligible Credit Card and Debit Card Receivables of the Domestic Borrowers, minus
(B) Account Reserves related to Eligible Credit Card and Debit Card Receivables
of the Domestic Borrowers;
     minus
     (e) without duplication, the then amount of all Availability Reserves
established with respect to matters affecting the Domestic Borrowers.
     “Domestic Commitment Percentage” means the Commitment Percentages of the
Domestic Lenders.
     “Domestic Commitments” means, as to each Domestic Lender, its obligation to
(a) make Domestic Loans to the Domestic Borrowers pursuant to Section 2.1 and
(b) purchase participations in Domestic Letter of Credit Outstandings, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Domestic Lender’s name on Schedule 1.1 or in the
Assignment and Acceptance pursuant to which such Domestic Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
     “Domestic Credit Extensions” as of any day, shall be equal to the sum of
(a) the principal balance of all Domestic Loans then outstanding, and (b) the
then amount of the Domestic Letter of Credit Outstandings.
     “Domestic Credit Parties” means, collectively, the Domestic Borrowers and
each Material Domestic Subsidiary that is or becomes a guarantor of the
Obligations. “Domestic Credit Party” means any one of such Persons.
     “Domestic Lenders” means the Lenders having Domestic Commitments from time
to time or at any time.
     “Domestic Letter of Credit” means each Letter of Credit issued hereunder
for the account of a Domestic Borrower.
     “Domestic Letter of Credit Outstandings” shall mean, at any time, the sum
of (a) with respect to Domestic Letters of Credit outstanding at such time, the
aggregate maximum amount that then is or at

18



--------------------------------------------------------------------------------



 



any time thereafter may become available for drawing or payment thereunder plus
(b) all amounts theretofore drawn or paid under Domestic Letters of Credit for
which the Issuing Bank has not then been reimbursed.
     “Domestic Letter of Credit Sublimit” means an amount equal to $70,000,000.
The Domestic Letter of Credit Sublimit is part of, and not in addition to, the
Domestic Total Commitments. A permanent reduction of the Domestic Total
Commitments shall not require a corresponding pro rata reduction in the Domestic
Letter of Credit Sublimit; provided, however, that if the Domestic Total
Commitments are reduced to an amount less than the Domestic Letter of Credit
Sublimit, then the Domestic Letter of Credit Sublimit shall be reduced to an
amount equal to (or, at the Lead Borrower’s option, less than) the Domestic
Total Commitments.
     “Domestic Loan” means an extension of credit by a Domestic Lender to the
Domestic Borrowers (to the extent based on Domestic Availability) under
Article II.
     “Domestic Loan Cap” means, at any time of determination, the lesser of
(a) the Domestic Total Commitments minus the then outstanding principal balance
of the Canadian Credit Extensions, and (b) the Domestic Borrowing Base.
     “Domestic Note” means a promissory note made by the Domestic Borrowers in
favor of a Domestic Lender evidencing Domestic Loans made by such Domestic
Lender, substantially in the form of Exhibit B-2.
     “Domestic Obligations” means all Obligations other than Canadian
Liabilities.
     “Domestic Prime Rate” shall mean, for any day, the annual rate of interest
then most recently announced by Bank of America at its head office in Charlotte,
North Carolina as its “prime rate”. The Domestic Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate being charged to any
customer. Any change in the Domestic Prime Rate due to a change in Bank of
America’s prime rate shall be effective on the effective date of such change in
Bank of America’s prime rate.
     “Domestic Prime Rate Loan” shall mean any Loan bearing interest at a rate
determined by reference to the Base Rate in accordance with the provisions of
Section 2.3.
     “Domestic Secured Party” or “Domestic Secured Parties” has the meaning
assigned to such term in the Security Agreement.
     “Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
     “Domestic Total Commitments” means the aggregate of the Domestic
Commitments of all Domestic Lenders. On the Effective Date, the Domestic Total
Commitments are $300,000,000.
     “Effective Date” means the date on which the conditions specified in
Section 4.1 are satisfied (or waived by the Agents).
     “Effective Date Guaranty” means the Guaranty executed by the Domestic
Borrowers in favor of the Canadian Secured Parties substantially in the form of
Exhibit C hereto.
     “Eligible Assignee” means (a) a Lender or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any

19



--------------------------------------------------------------------------------



 



Person to whom a Lender assigns its rights and obligations under this Agreement
as part of an assignment and transfer of such Lender’s rights in and to a
material portion of such Lender’s portfolio of asset based credit facilities,
and (e) any other Person (other than a natural person) approved by the
Administrative Agent, such approval not to be unreasonably withheld or delayed;
provided that notwithstanding the foregoing, (i) “Eligible Assignee” shall not
include a Credit Party or any of the Credit Parties’ Affiliates or Subsidiaries,
and (ii) an Eligible Assignee who is assigned a Canadian Commitment shall meet
the criteria set forth in the definition of “Canadian Lender”.
     “Eligible Credit Card and Debit Card Receivables” means Accounts due to a
Borrower on a non-recourse basis from Visa, MasterCard, American Express
Company, Discover, and other major credit card or debit card processors, in each
case acceptable to the Administrative Agent in its Permitted Discretion, as
arise in the ordinary course of business, that have been earned by performance
and are deemed by the Administrative Agent in its Permitted Discretion to be
eligible for inclusion in the calculation of the Domestic Borrowing Base or the
Canadian Borrowing Base, as applicable. Without limiting the foregoing, unless
the Administrative Agent otherwise agrees, none of the following shall be deemed
to be Eligible Credit Card and Debit Card Receivables:
     (a) Accounts that have been outstanding for more than five (5) Business
Days from the date of sale;
     (b) Accounts with respect to which a Borrower does not have good and valid
title, free and clear of any Lien (other than Liens granted to the Collateral
Agent for its own benefit and the ratable benefit of the other applicable
Secured Parties and Permitted Encumbrances for which the Administrative Agent
may, in its Permitted Discretion, establish adequate Reserves pursuant to
Section 2.2);
     (c) Accounts that are not subject to a first priority security interest in
favor of the Collateral Agent for its own benefit and the ratable benefit of the
other applicable Secured Parties (it being the intent that chargebacks in the
ordinary course by the credit card and debit card processors, and Permitted
Encumbrances for which the Administrative Agent may, in its Permitted
Discretion, establish adequate Reserves pursuant to Section 2.2, shall not be
deemed violative of this clause);
     (d) Accounts which are disputed, are with recourse, or with respect to
which a claim, counterclaim, offset or chargeback has been asserted (but only to
the extent of such claim, counterclaim, offset or chargeback);
     (e) Accounts which are acquired in a Permitted Acquisition unless and until
the Administrative Agent has completed a commercial finance examination of such
Accounts, establishes an advance rate and reserves (if applicable) therefor, and
otherwise agrees that such Accounts shall be deemed Eligible Credit Card and
Debit Card Receivables; or
     (f) Accounts which the Administrative Agent determines in its Permitted
Discretion to be uncertain of collection.
     “Eligible Hat World Inventory” shall mean, as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory which is to
be sold through the Hat World operations of the Borrowers and which would
otherwise constitute Eligible Inventory.
     “Eligible Inventory” shall mean, as of the date of determination thereof
(without duplication), (a) Eligible Hat World Inventory, (b) Eligible Johnston &
Murphy Inventory, (c) Eligible Journeys Inventory, (d) Eligible Keuka Inventory,
(e) Eligible Wholesale Inventory, (f) Eligible Underground Station Inventory,
and (e) other items of Inventory of the Borrowers that are finished goods,
merchantable

20



--------------------------------------------------------------------------------



 



and readily saleable to the public in the ordinary course deemed by the
Administrative Agent in its Permitted Discretion to be eligible for inclusion in
the calculation of the Domestic Borrowing Base or the Canadian Borrowing Base,
as applicable. Without limiting the foregoing, unless otherwise approved in
writing by the Administrative Agent, none of the following shall be deemed to be
Eligible Inventory:
     (a) Inventory that is not owned solely by a Borrower, or is leased or on
consignment, or such Borrower does not have good and valid title thereto;
     (b) Inventory that is not located at a warehouse facility or store that is
owned or leased by a Borrower (it being understood that any Inventory that is in
transit between a warehouse facility and a store or between stores that are
owned or leased by one or more Borrowers will not be rendered “ineligible” by
the application of this clause (b));
     (c) Inventory that represents (i) goods damaged, defective or otherwise
unmerchantable, or (ii) goods returned to the vendor;
     (d) Inventory that is not located in the United States of America
(including Puerto Rico, but excluding other territories and possessions of the
United States of America) or Canada;
     (e) Inventory that is not subject to a perfected first priority security
interest in favor of the Collateral Agent for the benefit of the applicable
Secured Parties (it being the intent that Permitted Encumbrances for which the
Administrative Agent, in its Permitted Discretion, has established adequate
Reserves pursuant to Section 2.2 shall not be deemed violative of this clause);
     (f) Inventory which consists of samples, labels, bags, packaging and other
similar non-merchandise categories;
     (g) Inventory as to which insurance in compliance with the provisions of
Section 5.7 hereof is not in effect;
     (h) Inventory which has been sold but not yet delivered or as to which a
Borrower has accepted a deposit;
     (i) Inventory which is acquired in a Permitted Acquisition or which is
owned by a Borrower created after the Effective Date (except to the extent that
such Inventory has been acquired by such Borrower from another Borrower and
otherwise constitutes Eligible Inventory) unless and until the Administrative
Agent has completed an appraisal of such Inventory and establishes an Inventory
Advance Rate and Inventory Reserves (if applicable) therefor;
     (j) Inventory that is located (i) in a distribution center or warehouse
leased by a Borrower described on Schedule 1.2 hereto unless in each case, the
applicable lessor has delivered to the Collateral Agent or the Canadian Agent a
Collateral Access Agreement; or (ii) in any other leased distribution center or
warehouse in which Inventory having a Cost of at least $5,000,000 is maintained,
unless in each case, the applicable lessor has delivered to the Collateral Agent
or the Canadian Agent a Collateral Access Agreement within 90 days after the
Effective Date (unless the Administrative Agent establishes an Availability
Reserve for rent in such amounts as it deems appropriate from time to time in
its Permitted Discretion);
     (k) Inventory that is (i) located at location #1493 of the Borrowers or
(ii) owned by any joint venture of the Borrowers; or

21



--------------------------------------------------------------------------------



 



     (l) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Borrower
or any of its Subsidiaries has received written notice to limit, restrict or
terminate (in whole or in part) the right of the Borrowers or any of their
Subsidiaries to Dispose of any Inventory which is the subject of such agreement;
provided that if any such licensing, patent, royalty, trademark, trade name or
copyright agreement permits the Borrowers (or the Borrowers are otherwise
permitted) to Dispose of the Inventory which is the subject thereof after
receipt of such written notice (the “Sell-off Period”), then, so long as the
Collateral Agent would not be precluded from Disposing of such Inventory in a
Liquidation, such Inventory shall continue to constitute Eligible Inventory
during the Sell-off Period (as long it would not otherwise be excluded under
this definition), but the Inventory Advance Rate for such Inventory shall reduce
by 2.5% each week until such Inventory is Disposed of.
     “Eligible Johnston & Murphy Inventory” shall mean, as of the date of
determination thereof, without duplication of other Eligible Inventory,
Inventory which is sold through the Johnston & Murphy operations of the
Borrowers and which would otherwise constitute Eligible Inventory.
     “Eligible Journeys Inventory” shall mean, as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory which is
sold through the Journeys operations of the Borrowers and which would otherwise
constitute Eligible Inventory.
     “Eligible Keuka Inventory” shall mean, as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory which is to
be sold by Keuka Footwear, Inc. and which would otherwise constitute Eligible
Inventory.
     “Eligible Underground Station Inventory” shall mean, as of the date of
determination thereof, without duplication of other Eligible Inventory,
Inventory which is to be sold through the Underground Station operations of the
Borrowers and which would otherwise constitute Eligible Inventory.
     “Eligible Wholesale Inventory” shall mean, without duplication of other
Eligible Inventory, Inventory which is sold at wholesale through the licensed
brands operations, the Team Sports wholesale operations, and/or the Johnston &
Murphy wholesale operations of the Borrowers and which would otherwise
constitute Eligible Inventory.
     “Eligible Wholesale Receivables” shall mean each Account acceptable to the
Administrative Agent in its Permitted Discretion, as arises in the ordinary
course of business from the sale of finished goods inventory or rendering of
services by the Borrowers to wholesale customers, that have been earned by
performance and are deemed by the Administrative Agent in its Permitted
Discretion to be eligible for inclusion in the calculation of the Domestic
Borrowing Base or the Canadian Borrowing Base, as applicable. Without limiting
the foregoing, unless the Administrative Agent otherwise agrees, no Account
shall be deemed to be an Eligible Wholesale Receivable if:
     (a) it is not subject to a valid perfected first priority security interest
in favor of the Collateral Agent for the benefit of the applicable Secured
Parties, subject to no other Lien other than Permitted Encumbrances for which
the Administrative Agent, in its Permitted Discretion, has established adequate
Reserves pursuant to Section 2.2;
     (b) it is not evidenced by an invoice, statement or other documentary
evidence reasonably satisfactory to the Administrative Agent;
     (c) it arises out of services rendered or sales to, or out of any other
transaction between, among or with, one or more Affiliates or employees of
Borrowers;

22



--------------------------------------------------------------------------------



 



     (d) it remains unpaid for longer than the earlier of (i) sixty-one
(61) calendar days after the original due date, or (ii) ninety-one (91) calendar
days after the date of sale;
     (e) it is owed by an Account Debtor and/or its Affiliates with respect to
which more than 50% of the aggregate balance of all Accounts owing from such
Account Debtor and/or its Affiliates remain unpaid for longer than the earlier
of (i) sixty-one (61) calendar days after the original due date, or
(ii) ninety-one (91) calendar days after the date of sale;
     (f) with respect to all Accounts owed by any particular Account Debtor
and/or its Affiliates, 50% or more of all such Accounts are deemed not to be
Eligible Wholesale Receivables by the Administrative Agent in its Permitted
Discretion (which percentage may, in the Administrative Agent’s Permitted
Discretion, be increased or decreased);
     (g) all Accounts owed by the corresponding Account Debtor and/or its
Affiliates together exceed twenty percent (20%) (such percentage or any higher
percentage now or hereafter established by the Administrative Agent in its
Permitted Discretion for any particular Account Debtor, a “Concentration Limit”)
of the net collectible dollar value of all Accounts at any one time (but the
portion of the Accounts not in excess of the applicable percentages may be
deemed Eligible Wholesale Receivables, in the Administrative Agent’s Permitted
Discretion);
     (h) any covenant, agreement, representation or warranty contained in any
Loan Document with respect to such Account has been breached and remains
uncured;
     (i) the Account Debtor for such Account has commenced a voluntary case
under any Debtor Relief Law or has made an assignment for the benefit of
creditors, or a decree or order for relief has been entered by a court having
jurisdiction in respect of such Account Debtor in an involuntary case under any
Debtor Relief Law, or any other petition or application for relief under any
Debtor Relief Law has been filed against such Account Debtor, or such Account
Debtor has failed, suspended business or ceased to be solvent, called a meeting
of its creditors, or has consented to or suffered a receiver, trustee,
liquidator or custodian to be appointed for it or for all or a significant
portion of its assets or affairs;
     (j) it arises from the sale of property or services rendered to one or more
Account Debtors outside the continental United States or Canada or that have
their principal place of business or chief executive offices outside the
continental United States or Canada;
     (k) it represents the sale of goods to an Account Debtor on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment
or other repurchase or return basis or is evidenced by Chattel Paper or an
Instrument of any kind not delivered to the Collateral Agent or the Canadian
Agent or has been reduced to judgment;
     (l) the applicable Account Debtor for such Account is any Governmental
Authority (except with respect to Lids Team Sports Receivables, the term
“Governmental Authority” shall refer solely to the United States of America),
unless (i) if an Account due from the United States of America, rights to
payment of such Account have been assigned to Agent, for the benefit of itself
and Lenders, pursuant to the Assignment of Claims Act of 1940, as amended (31
U.S.C. Section 3727, et seq. and 41 U.S.C. Section 15, et seq.), or otherwise,
or (ii) if an Account due from the federal government of Canada or a political
subdivision thereof, or any province or territory, or any municipality or
department or agency or instrumentality thereof, then the provisions of the
Financial Administration Act (Canada) or any applicable provincial, territorial
or municipal law of similar purpose and effect restricting the assignment

23



--------------------------------------------------------------------------------



 



thereof have been complied with, and, in each case, all applicable statutes or
regulations respecting the assignment of government Accounts have been complied
with;
     (m) it is subject to an offset, credit (including any resource or other
income credit or offset), deduction, defense, discount, chargeback, freight
claim, allowance, adjustment, dispute or counterclaim, or is contingent in any
respect or for any reason (but only to the extent of such offset, credit,
deduction, defense, discount, chargeback, freight claim, allowance, adjustment,
dispute or counterclaim or contingency);
     (n) there is an agreement with an Account Debtor for any deduction from
such Account, except for discounts or allowances made in the ordinary course of
business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each invoice related thereto, such that
only the discounted amount of such Account after giving effect to such discounts
and allowances shall be considered an Eligible Wholesale Receivable;
     (o) any return, rejection or repossession of goods or services related to
it has occurred;
     (p) it is not payable to a Borrower;
     (q) the applicable Borrower has agreed to accept or has accepted any
non-cash payment for such Account;
     (r) it constitutes a re-billing of an amount previously billed or double
billing (i.e., counted twice);
     (s) it constitutes a billing for a sample for which there is no written
invoice or similar agreement evidencing the Account Debtor’s agreement to pay
such Account;
     (t) with respect to any Account arising from the sale of goods, the goods
have not been shipped to the Account Debtor or its designee;
     (u) with respect to any Account arising from the performance of services,
the services have not been actually performed or the services were undertaken in
violation of any law;
     (v) the applicable Account Debtor for such Account is located in the States
of New Jersey, Minnesota, or West Virginia (or any other state that requires a
creditor to file a business activity report or similar document in order to
bring suit or otherwise enforce its remedies against such Account Debtor in the
courts or through any judicial process of such state), unless the requisite
Borrower has qualified to do business in New Jersey, Minnesota, West Virginia,
or such other states, or has filed a business activities report with the
applicable division of taxation, the department of revenue, or with such other
state offices, as appropriate, for the then-current year, or is exempt from such
filing requirement;
     (w) it is an Account subject to a debit memo issued by any Borrower;
     (x) such Account does not arise from the actual and bona fide sale and
delivery of goods by a Borrower or rendition of services by a Borrower in the
ordinary course of its business which transactions are completed in accordance
with the terms and provisions contained in any documents related thereto;
     (y) it is an Account subject to a surety bond, guaranty, indemnity or other
similar arrangement;

24



--------------------------------------------------------------------------------



 



     (z) it is an Account owed by an Account Debtor that is subject to legal
process by a Borrower or against which a Borrower has asserted a mechanics’ or
other similar lien or that is subject to collection by a Borrower;
     (aa) it is an Account (i) owing from any Person that is also a supplier to
or creditor of a Borrower or (ii) representing any manufacturer’s or supplier’s
credits, discounts, incentive plans or similar arrangements entitling a Borrower
to discounts on future purchase therefrom;
     (bb) it is an Account evidenced by a promissory note or other instrument;
or
     (cc) it fails to meet such other specifications and requirements which may
from time to time be established by the Administrative Agent on a prospective
basis or is not otherwise satisfactory to the Administrative Agent, as
determined in the Administrative Agent’s Permitted Discretion.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources, or
handling, treatment, storage, disposal, Release or threatened Release of any
Hazardous Material.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Person directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equivalent CD$ Amount” means, on any date, the rate at which Canadian
Dollars may be exchanged into Dollars, determined by reference to the Bank of
Canada noon rate as published on the Reuters Screen BOFC on the immediately
preceding Business Day. In the event that such rate does not appear on such
Reuters page, “Equivalent CD$ Amount” shall mean, on any date, the amount of
Dollars into which an amount of Canadian Dollars may be converted or the amount
of Canadian Dollars into which an amount of Dollars may be converted, in either
case, at, in the case of the Canadian Borrower, the Canadian Agent’s spot buying
rate in Toronto as at approximately 12:00 noon (Toronto time) on such date and,
in the case of a Domestic Borrower, the Administrative Agent’s spot buying rate
in New York as at approximately 12:00 noon (New York City time) on the
immediately preceding Business Day.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing

25



--------------------------------------------------------------------------------



 



pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by a Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by a
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan (which is subject to Section 4063
of ERISA) or Multiemployer Plan; or (g) the receipt by a Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
     “Event of Default” has the meaning assigned to such term in Section 7.1. An
“Event of Default” shall be deemed to have occurred and to be continuing in
accordance with the provisions of Section 7.2 hereof.
     “Excess Availability” means, as of any date of determination, the excess,
if any, of (a) the Loan Cap, over (b) the Total Outstandings.
     “Excluded DDA” means all DDAs maintained by any Credit Party in the
ordinary course of business and actually used solely (i) for payroll and payroll
taxes and other trust funds, (ii) for sales taxes or other taxes, (iii) to fund
a reserve account pursuant to a processing agreement entered into in the
ordinary course of business with a credit card or debit card processor or check
processor, or (iv) after the occurrence and during the continuation of a Cash
Dominion Event, to fund chargebacks, fees, fines, penalties and other charges
due and owing to credit card or debit card processors or check processors
arising in the ordinary course of business with respect to the processing of
credit card or debit card charges or checks.
     “Excluded Taxes” means, with respect to any Agent, any Lender, the Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) income, franchise or similar taxes
imposed on (or measured by) its gross or net income as a result of a present of
former connection between such Agent, such Lender or the Issuing Bank and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Agent, such Lender or the Issuing Bank
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located (c) in the case of a
Foreign Lender (other than a Canadian Lender) any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.26,
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 2.26, and (d) in the case of a Canadian Lender (other
than the original Canadian Lenders hereunder), any withholding tax that is
imposed on amounts payable to such Canadian Lender at the time such Canadian
Lender becomes a party to this Agreement (or designates a new Lending Office) or
is attributable to such Canadian Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.26, except to the extent
that such Canadian Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Canadian Borrower with respect to such withholding tax pursuant
to Section 2.26.

26



--------------------------------------------------------------------------------



 



     “Existing Credit Agreement” shall mean the Amended and Restated Credit
Agreement dated as of December 1, 2006, as amended, by and among the Lead
Borrower and certain of the Other Domestic Borrowers, on the one hand, and Bank
of America, N.A and other lenders identified therein, on the other hand.
     “Existing Financing Agreements” shall mean the “Loan Documents”, as defined
in the Existing Credit Agreement.
     “Existing Letters of Credit” means each of the letters of credit listed on
Schedule 2.6(j) hereto.
     “Extraordinary Receipt” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, indemnity payments and any
purchase price adjustments.
     “Facility Guaranty” means any Guaranty made by the Guarantors in favor of
the applicable Secured Parties, in form reasonably satisfactory to the
Administrative Agent.
     “Federal Funds Effective Rate” means, for any day, the per annum rate equal
to the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%)
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.
     “Fee Letter” means the letter between the Borrowers and the Administrative
Agent dated as of November 1, 2010, as such letter may from time to time be
amended.
     “Financial Officer” means, with respect to any Borrower, the chief
financial officer, controller, assistant controller, treasurer, or assistant
treasurer of such Borrower. Any document delivered hereunder that is signed by a
Financial Officer of a Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Borrower and such Financial Officer shall be conclusively presumed
to have acted on behalf of such Borrower.
     “Fiscal Month” means any four or five week fiscal period of any Fiscal Year
in accordance with the fiscal accounting calendar of the Credit Parties.
     “Fiscal Quarter” means any thirteen week fiscal period of any Fiscal Year
in accordance with the fiscal accounting calendar of the Credit Parties.
     “Fiscal Year” means any period of four consecutive Fiscal Quarters ending
on the Saturday closest to January 31 of any calendar year.
     “Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal
Month, for the Lead Borrower on a Consolidated basis for the Applicable Fiscal
Period then ended, the ratio of (a) an amount equal to Consolidated EBITDA less
Capital Expenditures and Taxes paid in cash, in each case for such period, to
(b) Fixed Charges for such period. Consolidated EBITDA, Capital Expenditures and
Fixed Charges shall be calculated without regard to (i) those items attributable
to any Person prior to the date it becomes a Domestic Subsidiary of the Lead
Borrower or any of its other Domestic Subsidiaries or is merged into or
consolidated with the Lead Borrower or any of its Domestic Subsidiaries or that
Person’s

27



--------------------------------------------------------------------------------



 



assets are acquired by the Lead Borrower or any of its Domestic Subsidiaries and
(ii) any Subsidiaries other than Domestic Subsidiaries.
     “Fixed Charges” means, with respect to any Person, the sum of
(a) Consolidated Interest Expense paid in cash and (b) scheduled principal
payments on any Indebtedness for such period (excluding the Obligations but
including Capital Lease Obligations).
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America or any State thereof
or the District of Columbia.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means accounting principles which are (a) consistent with those
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors (or successors) in effect and applicable to that accounting period
in respect of which reference to GAAP is being made, and (b) consistently
applied with past financial statements of the Credit Parties adopting the same
principles provided that, with respect to Foreign Subsidiaries organized under
the laws of Canada, or any province or territory thereof, unless GAAP is being
applied, “GAAP” shall mean principles which are consistent with those
promulgated or adopted by the Canadian Institute of Chartered Accountants and
its predecessors (or successors) in effect and applicable to the accounting
period in respect of which reference to GAAP is being made.
     “Genesco Partners Joint Venture” means that certain Joint Venture between
and among the Lead Borrower and Hat World, Inc., on the one hand, and Corliss
Stone — Littles, LLC, a Delaware limited liability company, on the other hand,
pursuant to that certain Joint Venture Agreement dated as of October 2, 2006.
     “Governmental Authority” means the government of the United States of
America, Canada, any other nation or any political subdivision thereof, whether
state or local, provincial, territorial or municipal and any agency, authority,
instrumentality, regulatory body, court, tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (b) to purchase or lease property, securities
or services for the primary purpose of assuring the owner of such Indebtedness
or other obligation of the payment thereof, (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation or (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or obligation,
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business.

28



--------------------------------------------------------------------------------



 



     “Guarantor” means (i) each Material Domestic Subsidiary of the Lead
Borrower that shall be required to execute and deliver a Facility Guaranty of
the Obligations pursuant to Section 5.14, and (ii) each Material Subsidiary of
the Canadian Borrower that shall be required to execute and deliver a Facility
Guaranty of the Canadian Liabilities pursuant to Section 5.14.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes,
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law, including any material listed as a hazardous substance under
Section 101(14) of CERCLA.
     “Hedging Agreement” means any interest rate protection agreement, interest
rate swap agreement, interest rate cap agreement, interest rate collar
agreement, foreign currency exchange agreement, commodity price protection
agreement, or other interest or currency exchange rate or commodity price
hedging arrangement designed to hedge against fluctuations in interest rates or
foreign exchange rates.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money (including any obligations of such
Person that are without recourse to the credit of such Person), (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid under conditional sale or other title retention agreements
relating to property acquired by such Person, (d) all obligations of such Person
in respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(j) to the extent not otherwise included, all net obligations of such Person
under Hedging Agreements, (k) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of Disqualified
Stock, and (l) the principal and interest portions of all rental obligations of
such Person under any Synthetic Lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning provided therefor in Section 9.4(b).
     “Instrument” has the meaning ascribed to such term in the UCC.
     “Intellectual Property” means all present and future: trade secrets,
know-how and other proprietary information; trademarks, trademark applications,
internet domain names, service marks, trade dress, trade names, business names,
designs, logos, slogans (and all translations, adaptations, derivations and
combinations of the foregoing) indicia and other source and/or business
identifiers, and all registrations or applications for registrations which have
heretofore been or may hereafter be issued

29



--------------------------------------------------------------------------------



 



thereon throughout the world; copyrights and copyright applications; (including
copyrights for computer programs) and all tangible and intangible property
embodying the copyrights, unpatented inventions (whether or not patentable);
patents and patent applications; industrial design applications and registered
industrial designs; license agreements related to any of the foregoing and
income therefrom; books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, computer software, source codes, object codes,
executable code, data, databases and other physical manifestations, embodiments
or incorporations of any of the foregoing; all other intellectual property; and
all common law and other rights throughout the world in and to all of the
foregoing.
     “Interest Payment Date” means (a) with respect to any Domestic Prime Rate
Loan (including a Swingline Loan), Canadian Prime Rate Loan, or U.S. Index Rate
Loan, the first day of each calendar month, and (b) with respect to any LIBO
Loan or BA Rate Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part, and, in addition, if such LIBO Loan or
BA Rate Loan has an Interest Period of greater than 90 days, on the last day of
the third month of such Interest Period.
     “Interest Period” means, with respect to any LIBO Borrowing or BA
Equivalent Loan Borrowing, the period commencing on the date of such Borrowing
and ending on the numerically corresponding day in the calendar month that is
one, two, three or six months thereafter, as the Lead Borrower or Canadian
Borrower may elect by notice to the Administrative Agent in accordance with the
provisions of this Agreement, provided that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (b) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month during which such
Interest Period ends) shall end on the last Business Day of the calendar month
during which such Interest Period ends, (c) any Interest Period which would
otherwise end after the Termination Date shall end on the Termination Date, and
(d) notwithstanding the provisions of clause (c), no Interest Period shall have
a duration of less than one month, and if any Interest Period applicable to a
LIBO Borrowing or BA Equivalent Loan Borrowing would be for a shorter period,
such Interest Period shall not be available hereunder. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
     “Inventory” has the meaning assigned to such term in the Security
Agreement.
     “Inventory Advance Rate” means 90% or, in the case of Inventory acquired in
a Permitted Acquisition, such rate as the Administrative Agent shall establish,
in its Permitted Discretion, after completion of an appraisal on such Inventory,
provided that such rate shall not exceed 90%.
     “Inventory Reserves” means such reserves as may be established from time to
time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion (after consultation with the Lead Borrower (whose consent to any
Inventory Reserve shall not be required)) with respect to the determination of
the saleability, at retail, of the Eligible Inventory or which reflect such
other factors as affect the Appraised Value of the Eligible Inventory. Without
limiting the generality of the foregoing, Inventory Reserves may include (but
are not limited to) reserves based on (i) obsolescence; (ii) seasonality;
(iii) Shrink; (iv) imbalance; (v) change in Inventory character; (vi) change in
Inventory composition; (vii) change in Inventory mix; (viii) markdowns (both
permanent and point of sale); and (ix) retail mark-ons and markups inconsistent
with prior period practice and performance; industry standards; current business
plans; or advertising calendar and planned advertising events. Inventory
Reserves shall

30



--------------------------------------------------------------------------------



 



be established and calculated in a manner and methodology consistent with the
Administrative Agent’s practices as of the Effective Date with other similarly
situated borrowers.
     “Investment” has the meaning provided therefore in Section 6.4.
     “Investment Accounts” means all accounts maintained by any of the Credit
Parties for Investments as of the Effective Date and thereafter opened by any of
the Credit Parties and consented to by the Administrative Agent.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuing Bank” means, with respect to Domestic Letters of Credit, Bank of
America and, with respect to Canadian Letters of Credit, Bank of America-Canada
Branch; provided that if such Issuing Bank is unable to issue any Letter of
Credit as a result of the provisions of Section 2.6(b)(ii) hereof, the Lead
Borrower may appoint one other Lender who agrees to accept such appointment to
act as Issuing Bank hereunder. The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
     “Joinder Agreement” shall mean an agreement in form and substance
acceptable to the Administrative Agent in its Permitted Discretion, pursuant to
which, among other things, a Person becomes a party to, and bound by, the terms
of this Agreement and/or other Loan Documents in the same capacity and to the
same extent as either a Borrower or a Guarantor, as the Administrative Agent may
determine.
     “L/C Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “Lead Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
     “Lead Borrower” means Genesco Inc. and any replacement that the Borrowers
appoint to act as Lead Borrower upon the consent of the Administrative Agent,
which consent shall not be unreasonably withheld.
     “Lease” means any agreement, whether written or oral, no matter how styled
or structured, pursuant to which a Credit Party is entitled to the use or
occupancy of any real property for any period of time.
     “Lenders” shall mean the Persons identified on Schedule 1.1 and each
assignee that becomes a party to this Agreement as set forth in Section 9.6(b).
     “Letter of Credit” shall mean a Standby Letter of Credit, Commercial Letter
of Credit or Banker’s Acceptance that is (i) issued pursuant to this Agreement
for the account of any Borrower or any Guarantor, (ii) issued in connection with
the purchase of Inventory by any Borrower or any Guarantor or for any other
purpose that is reasonably acceptable to the Administrative Agent, and (iii) in
form and substance reasonably satisfactory to the Issuing Bank. The term “Letter
of Credit” shall include, without limitation, all Existing Letters of Credit and
all Banker’s Acceptances.
     “Letter of Credit Fees” shall mean the fees payable in respect of Letters
of Credit pursuant to Section 2.13.

31



--------------------------------------------------------------------------------



 



     “Letter of Credit Outstandings” shall mean, collectively, Canadian Letter
of Credit Outstandings and Domestic Letter of Credit Outstandings. For purposes
of computing the amounts available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.6. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
     “LIBO Borrowing” shall mean a Borrowing comprised of LIBO Loans.
     “LIBO Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of
Section 2.3.
     “LIBO Rate” means for any Interest Period with respect to a LIBO Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBO Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
     “Lids Team Sports Cap” means an amount not to exceed five percent (5%) of
the Canadian Borrowing Base or the Domestic Borrowing Base, as applicable.
     “Lids Team Sports Receivables” means wholesale Accounts due from any Person
or Governmental Authority (other than the United States of America) arising from
the sale at wholesale through the Team Sports wholesale operations of the
Borrower Consolidated Group.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Liquidation” means the exercise by any Agent of those rights and remedies
accorded to such Agent under the Loan Documents and Applicable Law as a creditor
of the Borrowers with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Borrowers acting with the consent of the Administrative Agent, of
any public, private or “going-out-of-business”, “store closing” or other similar
sale or any other disposition of the Collateral for the purpose of liquidating
the Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are
used with like meaning in this Agreement.

32



--------------------------------------------------------------------------------



 



     “Liquidation Percentage” means, for any Lender, a fraction, the numerator
of which is the sum of such Lender’s Domestic Commitment and Canadian Commitment
on the Determination Date and the denominator of which is the Total Commitments
of all Lenders on the Determination Date.
     “Loan” means a Revolving Loan or a Swingline Loan, as applicable.
     “Loan Account” has the meaning assigned to such term in Section 2.20(a).
     “Loan Cap” means, at any time of determination, the lesser of (a) the Total
Commitments or (b) the Combined Borrowing Base.
     “Loan Documents” means this Agreement, the Notes, the Letters of Credit,
the Fee Letter, all Borrowing Base Certificates, the Account Control Agreements,
the DDA Notifications, the Credit Card Notifications, the Security Documents,
the Perfection Certificate, the Effective Date Guaranty, the Facility Guaranty,
and any other instrument or agreement now or hereafter executed and delivered in
connection herewith or therewith, each as amended and in effect from time to
time.
     “Margin Stock” has the meaning assigned to such term in Regulation U.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, property, assets, condition, financial or otherwise, of
the Credit Parties, taken as a whole (b) the ability of the Credit Parties,
taken as a whole, to perform any material obligation or to pay any Obligations
under this Agreement or any of the other Loan Documents, or (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or any of
the material rights or remedies of the Administrative Agent, the Collateral
Agent, the Canadian Agent or the Lenders hereunder or thereunder.
     “Material Domestic Subsidiary” means, as of any date of determination, any
Domestic Subsidiary (a) the total tangible assets (after intercompany
eliminations) of which, as determined in accordance with GAAP, exceeds five
percent (5%) of the Consolidated total tangible assets of the Lead Borrower
(after intercompany eliminations) measured as of the end of the most recently
ended Fiscal Quarter with respect to which the Administrative Agent has received
financial statements required to be delivered pursuant to Sections 5.1(a) and
5.1(b), as applicable, or (b) which represents more than ten percent (10%) of
Consolidated Net Income of the Lead Borrower for the previous twelve Fiscal
Months ending as of the last day of such Fiscal Quarter. “Material Subsidiary”
shall include, without limitation, any Subsidiary whose principal assets are one
or more Material Subsidiaries.
     “Material Foreign Subsidiary” means each Foreign Subsidiary which is a
direct Subsidiary of a Borrower which, as of the last day of any Fiscal Quarter,
satisfied any one or more of the following tests:
     (a) such Foreign Subsidiary’s total tangible assets (after intercompany
eliminations), as determined in accordance with GAAP, exceeds 10% of
Consolidated total tangible assets of the Lead Borrower; or
     (b) such Foreign Subsidiary’s Consolidated Net Income for the previous
twelve months ending as of the last day of such Fiscal Quarter exceeds 10% of
Consolidated Net Income of the Lead Borrower for the previous twelve months
ending as of the last day of such Fiscal Quarter; or
     (c) such Foreign Subsidiary’s Consolidated Net Worth exceeds 10% of the
Consolidated Net Worth of the Lead Borrower.

33



--------------------------------------------------------------------------------



 



     “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit) of any one or more of the Borrowers in an aggregate principal
amount exceeding $20,000,000.
     “Material Subsidiary” means a Material Domestic Subsidiary or a Material
Foreign Subsidiary. A Material Subsidiary may include, at the sole option of
Lead Borrower, any Subsidiary designated by Borrower to be a “Material
Subsidiary” by written notice to Administrative Agent and compliance with the
requirements of Section 5.14. Additionally, Lead Borrower may designate any
Material Subsidiary which does not constitute a Material Domestic Subsidiary or
a Material Foreign Subsidiary under the respective definitions thereof as no
longer constituting a Material Subsidiary and a Material Domestic Subsidiary or
Material Foreign Subsidiary, as the case may be.
     “Maturity Date” means January 21, 2016.
     “Maximum Rate” has the meaning provided therefor in Section 9.14.
     “Minority Lenders” has the meaning provided therefor in Section 9.3(c).
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Proceeds” means, with respect to any Prepayment Event, the excess, if
any, of (i) the sum of cash and cash equivalents received in connection with
such transaction (including any cash or cash equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount, interest, prepayment penalties or fees with respect to any
Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien or Canadian Agent’s
Lien, as applicable, on such asset and that is required to be repaid (or to
establish an escrow for the future repayment thereof) in connection with such
transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by such Borrower or
such Subsidiary in connection with such transaction (including, without
limitation, appraisals, and brokerage, legal, title and recording or transfer
tax expenses and commissions) paid by such Borrower to third parties (other than
Affiliates) and (C) the amount of taxes paid (or reasonably estimated to be
payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable; provided that unless the amounts
described in this clause (C) are funded and deposited into a segregated account
to be used solely for the payment of such taxes or liabilities, the
Administrative Agent may, in its Permitted Discretion, establish an Availability
Reserve in an amount equal to such taxes and liabilities.
     “Noncompliance Notice” has the meaning provided therefor in Section 2.5(b).
     “Notes” shall mean, collectively, the Canadian Notes, the Domestic Notes,
and the Swingline Note.
     “Obligations” means (a) the principal of, and interest (including all
interest that accrues after the commencement of any case or proceeding by or
against any Borrower under any federal, state or provincial bankruptcy,
insolvency, receivership or similar law, whether or not allowed in such case or
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (b) the obligations of
the Borrowers under this Agreement in respect of any Letter of Credit, when and
as due, including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral, (c) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise,

34



--------------------------------------------------------------------------------



 



of the Borrowers to the Secured Parties under this Agreement and the other Loan
Documents (including all such amounts that accrue or are incurred after the
commencement of any case or proceeding by or against any Borrower under any
federal, state or provincial bankruptcy, insolvency, receivership or similar
law, whether or not allowed in such case or proceeding), (d) all covenants,
agreements, obligations and liabilities of the Borrowers under or pursuant to
this Agreement and the other Loan Documents, and (e) the payment and performance
under any transaction of a Borrower with any Lender or any of its Affiliates
that arises out of (i) any Cash Management Services, or (ii) any Bank Products
provided by any such Person. Without limiting the foregoing, the term
“Obligations” includes all Canadian Liabilities.
     “Other Borrowers” means the Other Domestic Borrowers and the Canadian
Borrower.
     “Other Canadian Liabilities” means any obligation of the Canadian Borrower
arising on account of clause (e) of the definition of “Obligations”.
     “Other Domestic Borrowers” means Genesco Brands, Inc., a Delaware
corporation; Hat World Corporation, a Delaware corporation; Hat World, Inc., a
Minnesota corporation; Flagg Bros. of Puerto Rico, Inc., a Delaware corporation;
Keuka Footwear, Inc., a Delaware corporation, and any other Material Domestic
Subsidiary that is not a Guarantor.
     “Other Domestic Liabilities” means any obligation of the Domestic Credit
Parties arising on account of clause (e) of the definition of “Obligations”.
     “Other Taxes” means any and all current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
     “Overadvance” means, at any time of calculation, a circumstance in which
the Credit Extensions exceed the Loan Cap.
     “Participant” has the meaning provided therefore in Section 9.6(e).
     “Patent Security Agreement” shall mean the Patent Security Agreement dated
as of the Closing Date and executed and delivered by certain of the Domestic
Borrowers to the Collateral Agent for the benefit of the Secured Parties, as
amended and in effect on the Effective Date.
     “Payment Conditions” means, as of the date of the making of any Restricted
Payment or consummation of any Acquisition, that (a) no Default or Event of
Default exists or would arise after giving effect to such Restricted Payment or
Acquisition, and (b) either (i) the Borrowers have pro forma projected Excess
Availability for the following six month period equal to or greater than 50% of
the Loan Cap, after giving pro forma effect to such Restricted Payment or
Acquisition, or (ii) (A) the Borrowers have pro forma projected Excess
Availability for the following six month period of less than 50% of the Loan Cap
but equal to or greater than 20% of the Loan Cap, after giving pro forma effect
to the Restricted Payment or Acquisition, and (B) the Fixed Charge Coverage
Ratio, on a pro-forma basis for the twelve months preceding such Restricted
Payment or Acquisition, will be equal to or greater than 1.0:1.0 and (c) after
giving effect to such Restricted Payment or Acquisition, the Borrowers are
Solvent. In the event that the aggregate amount of any payment paid by the
Borrowers for any Restricted Payment or in an Acquisition or a series of related
Restricted Payments or Acquisitions equals or exceeds $10,000,000 during any
consecutive thirty (30) day period, then the Borrowers shall provide a
certificate signed by a Financial Officer, no later than five (5) days prior to
the anticipated date of such Restricted Payment or

35



--------------------------------------------------------------------------------



 



Acquisition (or the first such Restricted Payment or Acquisition, if in
connection with a series of Restricted Payment or Acquisitions) certifying as to
the satisfaction of the applicable Payment Conditions (on a basis (including,
without limitation, giving due consideration to results for prior periods)
reasonably satisfactory to the Administrative Agent) including the relevant
calculations therefor and accompanied by such information required to be
delivered to the Administrative Agent pursuant to Section 5.1(j), if applicable,
(to the extent not previously delivered) provided that if pro forma projected
Excess Availability for the following six month period is less than or equal to
50% of the Loan Cap, such a certificate shall be provided if the aggregate
amount of any Restricted Payment or Acquisition paid by the Borrowers in a
transaction or a series of related transactions equals or exceeds $5,000,000.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Perfection Certificate” means, collectively, (i) a certificate of the
Domestic Borrowers in the form approved by the Collateral Agent as to certain
matters regarding the Collateral and (ii) a certificate of the Canadian Borrower
in the form approved by the Canadian Agent as to certain matters regarding the
Collateral.
     “Permitted Acquisition” means (a) the acquisition (in a transaction or
series of related transactions) of not less than eighty percent (80%) of the
capital stock or other equity interests of, or (b) the acquisition (in a
transaction or series of related transactions) of all or substantially all of
the assets or properties of, or any division or business unit of, any Person,
whether or not pursuant to a transaction of merger or consolidation, or (c) any
acquisition of any store locations or Leases of any Person (each of the
foregoing an “Acquisition”) in each case which satisfies each of the following
conditions:

  (i)   The Acquisition is of a business permitted to be conducted by the
Borrowers pursuant to Section 6.3(b) hereof; and

  (ii)   Prior to and after giving effect to the Acquisition, no Default or
Event of Default will exist or will arise therefrom; and

  (iii)   The Person making the Acquisition must be a Borrower or a Subsidiary
which will become a Borrower or Guarantor (if required) in accordance with
Section 5.14 hereof and the Borrowers (including such Person) shall take such
steps as are necessary to grant to the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable first priority security interest
(except as provided in Section 6.2 hereof) in all of the assets and capital
stock or other equity interests acquired in connection with such acquisition;
and

  (iv)   If a Borrower shall merge with such other Person, such Borrower shall
be the surviving party of such merger; and

  (v)   Either (A) the aggregate consideration for such Acquisition, together
with the consideration for all other Acquisitions undertaken by the Borrowers in
such Fiscal Year, shall not exceed $30,000,000 in any Fiscal Year, or (B) the
Payment Conditions shall have been satisfied; and

  (vi)   In the case of the Acquisition of capital stock or other equity
interests of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition.

36



--------------------------------------------------------------------------------



 



     “Permitted Discretion” means the Administrative Agent’s good faith credit
judgment based upon any factor or circumstance which it reasonably believes in
good faith: (i) will or could reasonably be expected to adversely affect the
value of the Collateral, the enforceability or priority of the Collateral
Agent’s or the Canadian Agent’s Liens thereon in favor of the applicable Secured
Parties or the amount which the Collateral Agent, the Canadian Agent and the
applicable Secured Parties would likely receive (after giving consideration to
delays in payment and costs of enforcement) in the liquidation of such
Collateral; (ii) suggests that any collateral report or financial information
delivered to any Agent by or on behalf of a Borrower is incomplete, inaccurate
or misleading in any material respect; (iii) could reasonably be expected to
increase materially the likelihood of a bankruptcy, reorganization or other
insolvency proceeding involving any of the Credit Parties; or (iv) creates or
reasonably could be expected to create a Default or Event of Default. In
exercising such judgment, the Administrative Agent may consider factors or
circumstances already included in or tested by the definition of Eligible
Inventory, Eligible Wholesale Receivables or Eligible Credit Card and Debit Card
Receivables, as well as any of the following: (A) changes in demand for and
pricing of Inventory; (B) changes in any concentration of risk with respect to
Inventory or Accounts; (C) any other factors or circumstances that will or could
reasonably be expected to have a Material Adverse Effect; (D) audits of books
and records by third parties, history of chargebacks or other credit
adjustments, or other relevant information regarding the creditworthiness of
Account Debtors; and (E) any other factors that change or could reasonably be
expected to change the credit risk of lending to the Borrowers on the security
of the Inventory or Accounts. Notwithstanding the foregoing, it shall not be
within Permitted Discretion for the Administrative Agent to establish Reserves
which are duplicative of each other whether or not such reserves fall under more
than one reserve category.
     “Permitted Encumbrances” means:
     (i) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.5;
     (ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.5;
     (iii) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, old-age pension
and other social security laws or regulations (other than any Lien imposed under
ERISA);
     (iv) deposits to secure the performance of bids, trade contracts, leases,
contracts (other than for the repayment of borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;
     (v) judgment liens in respect of judgments that do not constitute an Event
of Default under Section 7.1(m);
     (vi) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Borrowers or any of the other Credit Parties;
     (vii) Possessory liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided that such liens (a) attach only
to such Investments and (b) secure only obligations incurred in the ordinary
course

37



--------------------------------------------------------------------------------



 



and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;
     (viii) Liens in favor of a financial institution encumbering deposits
(including the right of setoff) held by such financial institution in the
ordinary course of its business and which are within the general parameters
customary in the banking industry;
     (ix) Landlords’ and lessors’ liens in respect of rent that is not overdue
by more than thirty (30) days or which is being contested in compliance with
Section 5.5;
     (x) leases or subleases granted by any Credit Party to any Person other
than a Credit Party, provided that such lease or sublease does not interfere in
any material respect with the business of such Credit Party or materially impair
the Collateral Agent’s interest in the Collateral;
     (xi) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods and securing obligations that are not overdue by more than sixty
(60) days, or are being contested in compliance with Section 5.5;
     (xii) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.4;
     (xiii) Liens of a collecting bank arising under Section 4-210 of the UCC on
items in the course of collection;
     (xiv) reservations, limitations, provisos and conditions expressed in any
original grant from the Crown or other grants of real or immovable property, or
interests therein, that do not materially affect the use of the affected land
for the purpose for which it is used by that Person;
     (xv) the right reserved to or vested in any Governmental Authority by the
terms of any lease, license, franchise, grant or permit acquired by that Person
or by any statutory provision to terminate any such lease, license, franchise,
grant or permit, or to require annual or other payments as a condition to the
continuance thereof;
     (xvi) security given to a public utility or any Governmental Authority when
required by such utility or authority in connection with the operations of that
Person in the ordinary course of its business; and
     (xvii) Liens in favor of a credit card processor or check processor, as
applicable, on proceeds of credit card charges or checks, as applicable, held by
such processor to secure (A) chargebacks, fees, fines, penalties and other
charges arising in the ordinary course of business with respect to the
processing of credit card charges or checks, as applicable; or (B) equipment
leases described on Schedule 1.3 (but no other such leases);
     provided that, except as provided in any one or more of clauses (i) through
(xiii) above, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Permitted Investments” means each of the following:
     (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America or Canada
(or by any agency or instrumentality thereof to the extent such obligations are
backed by the full faith and credit of the United

38



--------------------------------------------------------------------------------



 



States of America or Canada, as applicable), in each case maturing within one
year from the date of acquisition thereof;
     (ii) Investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, a credit rating
of at least A-1 from S&P or P-1 from Moody’s;
     (iii) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and demand deposit and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any state thereof or
under the Bank Act (Canada) that has a combined capital and surplus and
undivided profits of not less than $100,000,000;
     (iv) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above (without regard to the
limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (iii) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;
     (v) money market mutual funds, 90% of the investments of which are in cash
or investments contemplated by clauses (i) through (iv) of this definition; and
     (vi) Investments by the Lead Borrower consistent with the Lead Borrower’s
investment policy, which investment policy is approved by the Administrative
Agent from time to time, such approval not to be unreasonably withheld;
     provided that, notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, (i) no such new Investments
shall be permitted by a Borrower unless either (A) no Loans are then
outstanding, or (B) the Investment is a temporary Investment pending expiration
of an Interest Period for a LIBO Loan or BA Equivalent Loan, the proceeds of
which Investment will be applied to the Obligations after the expiration of such
Interest Period, and (ii) all such Investments are pledged by the applicable
Borrower to the Collateral Agent or the Canadian Agent, as applicable, as
additional collateral for the Obligations pursuant to such agreements as may be
reasonably required by the Administrative Agent.
     “Permitted Overadvance” means an Overadvance, as determined by the
Administrative Agent, in its Permitted Discretion, (a) which is made to
maintain, protect or preserve the Collateral and/or the Lenders’ rights under
the Loan Documents, or (b) which is otherwise in the Lenders’ interests;
provided that Permitted Overadvances shall not (i) exceed ten percent (10%) of
the then Combined Borrowing Base in the aggregate outstanding at any time or
(ii) unless a Liquidation is occurring, remain outstanding for more than ninety
(90) consecutive Business Days, unless in case of clause (ii) the Required
Lenders otherwise agree; and provided further that the foregoing shall not
(1) modify or abrogate any of the provisions of Section 2.6(f) regarding the
Lenders’ obligations with respect to L/C Disbursements, or (2) result in any
claim or liability against the Administrative Agent (regardless of the amount of
any Overadvance) for Unintentional Overadvances and such Unintentional
Overadvances shall not reduce the amount of Permitted Overadvances allowed
hereunder, and further provided that in no event shall the Administrative Agent
make an Overadvance, if after giving effect thereto, the principal amount of the
Credit Extensions (including any Overadvance or proposed Overadvance) would
exceed the Total Commitments.

39



--------------------------------------------------------------------------------



 



     “Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date in excess of, or prior to, the scheduled
principal payments due prior to such Maturity Date for the Indebtedness being
Refinanced, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations, such Permitted Refinancing shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Secured Parties as those contained in the documentation governing the
Indebtedness being Refinanced, (e) no Permitted Refinancing shall have different
direct or indirect obligors, or greater guarantees or security, than the
Indebtedness being Refinanced, (f) such Permitted Refinancing shall be otherwise
on terms not materially less favorable to the Credit Parties than those
contained in the documentation governing the Indebtedness being Refinanced,
including, without limitation, with respect to amortization, maturity, financial
and other covenants, and (g) at the time thereof, no Default or Event of Default
shall have occurred and be continuing.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which a Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Platform” has the meaning set forth in Section 5.1.
     “Pledge Agreements” means any Pledge Agreement executed and delivered by
one or more of the Borrowers to the Collateral Agent, for the benefit of the
Secured Parties, or to the Canadian Agent, for the benefit of the Canadian
Secured Parties, as applicable, as the same may be amended and in effect from
time to time, pursuant to which, without limitation, all of the issued and
outstanding capital stock and other equity interests of initially, the Borrowers
(other than the Lead Borrower and the Canadian Borrower) and thereafter, (i) all
Material Domestic Subsidiaries that are not Borrowers owned by a Borrower and
(ii) sixty-five percent (65%) (or such lesser amount as is owned by such
Borrower or will not subject the Borrowers to materially adverse tax
consequences) of all of the issued and outstanding capital stock or other equity
interests of all Foreign Subsidiaries (including the Canadian Borrower) is
pledged to the Collateral Agent or the Canadian Agent, as applicable (in each
case, other than Subsidiaries that are not directly or indirectly wholly owned
by such Borrower) as security for the Obligations.
     “Post Effective DDA” means any DDA (other than a store-level DDA) opened
after the Effective Date.
     “PPSA” means the Personal Property Security Act (Ontario) and the
Regulations thereunder, as from time to time in effect; provided, however, if
attachment, perfection or priority of the Canadian Agent’s security interests in
any Collateral are governed by the personal property security laws of any
jurisdiction other than Ontario (including Quebec), PPSA shall mean those
personal property security

40



--------------------------------------------------------------------------------



 



laws in such other jurisdiction, including the Civil Code of Quebec, for the
purposes of the provisions hereof relating to such attachment, perfection or
priority and for the definitions related to such provisions.
     “Prepayment Event” means:
     (a) Any disposition of any Collateral outside of the ordinary course of
business (but, including in any event, pursuant to a store closing sale); and
     (b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of (and payments in lieu
thereof), of any Collateral;
     (c) The receipt by any Credit Party of any Extraordinary Receipts arising
from Collateral; and
     (d) After the occurrence and during the continuance of a Cash Dominion
Event, any disposition of any real estate owned by the Borrower Consolidated
Group (including any sale-leaseback transaction);
     provided that, in the absence of a continuing Cash Dominion Event, any such
events occurring under clauses (a) through (c) above resulting in aggregate Net
Proceeds of $15,000,000 or less in the aggregate in any Fiscal Year shall not
constitute a Prepayment Event.
     “Prime Rate Loans” shall mean Domestic Prime Rate Loans or Canadian Prime
Rate Loans, as applicable.
     “Pro Forma Availability Condition” shall mean, for any date of calculation
with respect to any transaction or payment, the Pro Forma Excess Availability
following, and after giving effect to, such transaction or payment, will be
equal to or greater than twenty percent (20%) of the Loan Cap.
     “Pro Forma Excess Availability” shall mean, for any date of calculation,
after giving pro forma effect to the transaction then to be consummated, the
projected Excess Availability for each Fiscal Month during any subsequent
projected six (6) Fiscal Months.
     “Proceeds” shall have the meaning ascribed to it in the UCC or the PPSA, as
applicable, and shall include proceeds of all Collateral.
     “Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.
     “Real Estate” means all land, together with the buildings, structures,
parking areas, and other improvements thereon, now or hereafter owned by any of
the Credit Parties, including all fixtures and equipment used in connection with
the operation of such structures and all easements, rights-of-way and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
     “Register” has the meaning set forth in Section 9.6(c).
     “Regulation U” means Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

41



--------------------------------------------------------------------------------



 



     “Regulation X” means Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Release” has the meaning set forth in Section 101(22) of CERCLA.
     “Required Lenders” shall mean, at any time, Lenders having Commitments
greater than 50% of the Total Commitments, or if the Commitments have been
terminated, Lenders whose percentage of the outstanding Loans and Letter of
Credit Outstandings aggregate greater than 50% of all such Loans and Letter of
Credit Outstandings, provided that such calculation shall exclude any Delinquent
Lenders and any such Delinquent Lender’s Commitment in the event that such
Delinquent Lender’s rights to participate shall have been suspended or
terminated pursuant to Section 8.14 of this Agreement.
     “Required Supermajority Lenders” shall mean, at any time, Lenders having
Commitments greater than 66 2/3% of the Total Commitments, or if the Commitments
have been terminated, Lenders whose percentage of the outstanding Loans and
Letter of Credit Outstandings aggregate greater than 66 2/3% of all such Loans
and Letter of Credit Outstandings, provided that such calculation shall exclude
any Delinquent Lenders and any such Delinquent Lender’s Commitment in the event
that such Delinquent Lender’s rights to participate shall have been suspended or
terminated pursuant to Section 8.14 of this Agreement.
     “Reserves” means the Account Reserves, the Inventory Reserves and the
Availability Reserves.
     “Restricted Payment” means (i) any dividend or other distribution, directly
or indirectly (whether in cash, securities or other property) with respect to
any shares of any class of capital stock or other equity interests of any of the
Credit Parties, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such shares of capital stock or other equity interests of any
of the Credit Parties or any option, warrant or other right to acquire any such
shares of capital stock or other equity interests of any of the Credit Parties;
or (ii) any payment or other distribution, directly or indirectly (whether in
cash, securities, or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities, or other property), including any sinking fund or similar
deposit on, an account of the purchase, redemption, retirement, acquisition,
cancellation, or termination of any Indebtedness (other than the Obligations).
     “Revolving Loans” means all Canadian Loans and Domestic Loans at any time
made by a Lender pursuant to Section 2.3.
     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc.
     “SEC” means the United States Securities and Exchange Commission.
     “Secured Party” or “Secured Parties” means, collectively, the Canadian
Secured Parties and the Domestic Secured Parties.

42



--------------------------------------------------------------------------------



 



     “Security Agreement” means the Second Amended and Restated Security
Agreement dated as of the Effective Date and executed and delivered by each of
the Domestic Credit Parties to the Collateral Agent for the benefit of the
Secured Parties, as amended and in effect from time to time.
     “Security Documents” means the Security Agreement, the Trademark Security
Agreement, the Patent Security Agreement, the Pledge Agreements, the Facility
Guaranty, the Effective Date Guaranty, the Account Control Agreements, the
Collateral Control Agreements, the Canadian Security Documents, and each other
security agreement, mortgage (if any), guaranty or other instrument or document
executed and delivered pursuant to Section 5.15 or any other provision hereof or
any other Loan Document, to secure any of the Obligations and the Canadian
Liabilities.
     “Settlement Date” has the meaning provided in Section 2.7(b).
     “Shrink” means Inventory which has been lost, misplaced, stolen, or is
otherwise unaccounted for.
     “Solvent” means, with respect to any Person on a particular date, that on
such date (a) at fair valuations, all of the properties and assets of such
Person are greater than the sum of the debts, including contingent liabilities,
of such Person, (b) the present fair saleable value of the properties and assets
of such Person is not less than the amount that would be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is able to realize upon its properties and assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to pay as such debts mature, and (e) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged.
     “Standby Letter of Credit” means any Letter of Credit other than a
Commercial Letter of Credit and that (a) is used in lieu or in support of
performance guaranties or performance, surety or similar bonds (excluding appeal
bonds) arising in the ordinary course of business, (b) is used in lieu or in
support of stay or appeal bonds, or (c) supports the payment of insurance
premiums for reasonably necessary insurance carried by any of the Borrowers.
     “Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be

43



--------------------------------------------------------------------------------



 



consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power for the election of directors or other members of its
governing body (other than securities or ownership interests having such power
only upon satisfaction of a contingency) or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled by the
parent and/or one or more Subsidiaries of the parent. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Lead Borrower.
     “Substantial Liquidation” shall mean either (a) the Liquidation of
substantially all of the Collateral, or (b) the sale or other disposition of
substantially all of the Collateral by the Credit Parties.
     “Swingline Lender” means Bank of America, in its capacity as lender of
Swingline Loans hereunder.
     “Swingline Loan” shall mean a Loan made by the Swingline Lender to the
Domestic Borrowers pursuant to Section 2.5 hereof.
     “Swingline Note” means a promissory note of the Domestic Borrowers
substantially in the form of Exhibit B-3, payable to the Swingline Lender if
requested by the Swingline Lender, evidencing the Swingline Loans.
     “Swingline Sublimit” means an amount equal to the lesser of (a) $40,000,000
and (b) the Total Commitments. The Swingline Sublimit is part of, and not in
addition to, the Total Commitments.
     “Synthetic Lease” means any lease or other agreement for the use or
possession of property creating obligations which do not appear as Indebtedness
on the balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, would be characterized as Indebtedness of such lessee
without regard to the accounting treatment.
     “Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest or penalties thereon and any additions thereto.
     “Termination Date” shall mean the earliest to occur of (i) the Maturity
Date, (ii) the date on which the maturity of the Loans are accelerated and the
Commitments are terminated in accordance with Section 7.1, or (iii) the date of
the occurrence of any Event of Default pursuant to Section 7.1(j) or 7.1(k) or
(iv) the termination of the Commitments in accordance with the provisions of
Section 2.15 hereof.
     “Termination Event” shall mean (a) the whole or partial withdrawal of the
Canadian Borrower or any Canadian Subsidiary from a Canadian Pension Plan during
a plan year; or (b) the filing of a notice to terminate in whole or in part a
Canadian Pension Plan; or (c) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer a Canadian Pension Plan.
     “Total Commitments” shall mean, at any time, the sum of the Commitments at
such time. As of the Effective Date, the Total Commitments aggregate
$300,000,000.

44



--------------------------------------------------------------------------------



 



     “Total Outstandings” shall mean the sum of the Canadian Credit Extensions
and the Domestic Credit Extensions.
     “Trademark Security Agreement” shall mean the Trademark Security Agreement
dated as of the Closing Date and executed and delivered by certain of the
Domestic Borrowers to the Collateral Agent for the benefit of the Secured
Parties, as amended and in effect on the Effective Date.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the BA Rate, the Domestic
Prime Rate, the Canadian Prime Rate or the U.S. Index Rate.
     “UCC” shall mean the Uniform Commercial Code as in effect from time to time
in the State of New York; provided, however, that if a term is defined in
Article 9 of the Uniform Commercial Code differently than in another Article
thereof, the term shall have the meaning set forth in Article 9; provided
further that, if by reason of mandatory provisions of law, perfection, or the
effect of perfection or non-perfection, of a security interest in any Collateral
or the availability of any remedy hereunder is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.
     “Unintentional Overadvance” means an Overadvance which, to the
Administrative Agent’s knowledge, did not constitute an Overadvance when made
but which has become an Overadvance resulting from changed circumstances beyond
the control of the Agents and the Lenders, including, without limitation, a
reduction in the Appraised Value of property or assets included in the Domestic
Borrowing Base or the Canadian Borrowing Base or a misrepresentation by the
Credit Parties.
     “Unused Commitment” shall mean, on any day, (a) the then Total Commitments
minus (b) the sum of (i) the principal amount of Loans then outstanding
(including, but only with respect to the calculation of the Commitment Fee due
to the Lender that is the Swingline Lender, the principal amount of Swingline
Loans then outstanding), and (ii) the then Letter of Credit Outstandings.
     “U.S. Index Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Bank of America-Canada Branch dollar base rate; (b) the
Federal Funds Effective Rate for such day, plus 0.50%; and (c) the LIBO Rate for
a 30 day interest period as determined on such day, plus 1.0%.
     “U.S. Index Rate Loan” means a Canadian Loan made in Dollars that bears
interest based on the U.S. Index Rate.
     “Voting Stock” means, with respect to any corporation, the outstanding
stock of all classes (or equivalent interests) which ordinarily, in the absence
of contingencies, entitles holders thereof to vote for the election of directors
(or Persons performing similar functions) of such corporation, even though the
right so to vote has been suspended by the happening of such contingency.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     1.2 Terms Generally; Interpretation

45



--------------------------------------------------------------------------------



 



          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns or, for natural persons, such Person’s successors, heirs, executors,
administrators and other legal representatives, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Sections, Exhibits and Schedules shall be construed
to refer to Sections of, and Exhibits and Schedules to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (f) all
financial statements and other financial information provided by the Borrowers
and each of the other Credit Parties to the Administrative Agent or any Lender
shall be provided with reference to Dollars, and (g) this Agreement and the
other Loan Documents are the result of negotiation among, and have been reviewed
by counsel to, among others, the Credit Parties and the Agents and are the
product of discussions and negotiations among all parties. Accordingly, this
Agreement and the other Loan Documents are not intended to be construed against
the Agents or any of the Lenders merely on account of any such Agent’s or any
Lender’s involvement in the preparation of such documents.
          (b) For purposes of any Collateral located in the Province of Québec
or charged by any deed of hypothec (or any other Loan Document) and for all
other purposes pursuant to which the interpretation or construction of a Loan
Document may be subject to the laws of the Province of Québec or a court or
tribunal exercising jurisdiction in the Province of Québec, (q) “personal
property” shall be deemed to include “movable property”, (r) “real property”
shall be deemed to include “immovable property”, (s) “tangible property” shall
be deemed to include “corporeal property”, (t) “intangible property” shall be
deemed to include “incorporeal property”, (u) “security interest” and “mortgage”
shall be deemed to include a “hypothec”, (v) all references to filing,
registering or recording under the UCC or the PPSA shall be deemed to include
publication under the Civil Code of Québec, (w) all references to “perfection”
of or “perfected” Liens shall be deemed to include a reference to the
“opposability” of such Liens to third parties, (x) any “right of offset”, “right
of setoff” or similar expression shall be deemed to include a “right of
compensation”, (y) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, and (z) an “agent” shall be deemed to include a “mandatary”.
     1.3 Accounting Terms. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect on the Effective Date, on a basis consistent with the
financial statements referred to in Section 4.1(g) of this Agreement, provided
that, if the Borrowers request an amendment to any provision hereof to reflect
the effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrowers that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
provision shall have been amended in accordance herewith. Notwithstanding the
foregoing, any obligations of a Person under a lease (whether existing now or
entered into in the future) that is not (or would not be) a Capital Lease
Obligation under GAAP as in effect on the Effective Date,

46



--------------------------------------------------------------------------------



 



shall not be treated as a Capital Lease Obligation solely as a result of the
adoption of changes in GAAP outlined by the Financial Accounting Standards Board
in its press release dated March 19, 2009.
     1.4 Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.5 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.6 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or by the
terms of any documents related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum Stated Amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum Stated Amount
is in effect at such time.
     2. AMOUNT AND TERMS OF CREDIT
     2.1 Commitments of the Lenders.
          (a) Each Lender severally and not jointly with any other Lender,
agrees, upon the terms and subject to the conditions herein set forth, to extend
credit to the Borrowers on a revolving basis, in the form of Revolving Loans and
participations in Letters of Credit and Swingline Loans and in an amount not to
exceed the lesser of such Lender’s Commitment or such Lender’s Commitment
Percentage of the lesser of (x) the Combined Borrowing Base or (y) the Total
Commitments, subject to the following limitations:
          (i) The aggregate outstanding amount of the Credit Extensions shall
not at any time exceed Loan Cap.
          (ii) The aggregate outstanding amount of the Domestic Credit
Extensions shall not at any time exceed the Domestic Loan Cap.
          (iii) The aggregate outstanding amount of the Canadian Credit
Extensions shall not at any time exceed the Canadian Loan Cap.
          (iv) The Loans made to and the Letters of Credit issued on behalf of,
the Canadian Borrower by the Canadian Lenders may be either in $ or CD$, at the
option of the Canadian Borrower, as herein set forth.
          (v) No Lender shall be obligated to issue any Letter of Credit, and
Letters of Credit shall be available from the Issuing Bank, subject to the
ratable participation of all Lenders, as set forth in Section 2.6. The aggregate
Domestic Letter of Credit Outstandings shall not at any time exceed the Domestic
Letter of Credit Sublimit, and the aggregate Canadian Letter of Credit
Outstandings shall not at any time exceed the Canadian Letter of Credit
Sublimit.

47



--------------------------------------------------------------------------------



 



          (vi) Subject to all of the other provisions of this Agreement,
Revolving Loans that are repaid may be reborrowed prior to the Termination Date.
No new Credit Extension, however, shall be made to the Borrowers after the
Termination Date.
          (b) Each Borrowing by the Domestic Borrowers of Revolving Loans (other
than Swingline Loans) shall be made by the Domestic Lenders pro rata in
accordance with their Domestic Commitments, and each Borrowing by the Canadian
Borrower of Revolving Loans (other than Swingline Loans) shall be made by the
Canadian Lenders pro rata in accordance with their Canadian Commitments. The
failure of any Domestic Lender or Canadian Lender, as applicable, to make any
Loan to the Domestic Borrowers or the Canadian Borrower, as applicable, shall
neither relieve any other Domestic Lender or Canadian Lender, as applicable, of
its obligation to fund its Loan to the Domestic Borrowers or the Canadian
Borrower, as applicable, in accordance with the provisions of this Agreement nor
increase the obligation of any such other Domestic Lender or Canadian Lender, as
applicable.
          (c) So long as no Default or Event of Default exists or would arise
therefrom, the Lead Borrower shall have the right at any time, and from time to
time, to request an increase of the Total Commitments by an additional amount of
no more than $150,000,000 (but in no event shall the Canadian Commitments ever
exceed $25,000,000 or the Total Commitments ever exceed $450,000,000), which
Commitments shall, except as set forth below, be on the same terms and
conditions as set forth herein with respect to the existing Commitments. At the
time of sending such notice, the Lead Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders). Any such request
shall be first made to all existing Lenders on a pro rata basis, provided that
only the Canadian Lenders shall be permitted to participate in any increase of
the Canadian Commitments. To the extent that any existing Lenders decline to
increase their Commitments, or decline to increase their Commitments to the
amount requested by the Lead Borrower, the Administrative Agent will promptly
notify the Lead Arranger of such facts. Thereafter, the Lead Arranger, in
consultation with the Lead Borrower, will use its reasonable efforts to arrange
for other Persons to become a Lender hereunder and to issue Commitments in an
amount equal to the amount of the increase in the Total Commitments requested by
the Lead Borrower and not accepted by the existing Lenders (each such increase
by either means, a “Commitment Increase,” and each Person issuing, or Lender
increasing, its Commitment, an “Additional Commitment Lender”), provided,
however, that (i) no existing Lender shall be obligated to provide a Commitment
Increase as a result of any such request by the Lead Borrower, (ii) any Lender
that does not affirmatively agree to increase its Commitment shall be deemed to
have declined to increase its Commitment and (iii) any Additional Commitment
Lender which is not an existing Lender shall be subject to the approval of the
Administrative Agent, the Issuing Bank and the Lead Borrower (which approval
shall not be unreasonably withheld). Each Commitment Increase with respect to
the Domestic Commitments shall be in a minimum amount of $25,000,000 and
integral multiples of $5,000,000 above such amount and with respect to the
Canadian Commitments shall be in a minimum amount of $5,000,000 and integral
multiples of $1,000,000 above such amount and the Lead Borrower may make no more
than four (4) requests for a Commitment Increase. No Commitment Increase shall
become effective unless and until each of the following conditions have been
satisfied:
          (i) The Lead Borrower shall deliver to the Administrative Agent a
certificate as of the Commitment Increase Date signed by a Financial Officer of
the Lead Borrower and/or the Canadian Borrower, as applicable (A) certifying and
attaching the resolutions adopted by the Borrowers approving or consenting to
such increase, and (B) certifying that, before and after giving effect to such
increase, (1) no Default or Event of Default exists, and the representations and
warranties contained in Article 3 and the other Loan Documents are true and
correct on and as of the Commitment Increase Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date.

48



--------------------------------------------------------------------------------



 



          (ii) The Borrowers, the Administrative Agent, and any Additional
Commitment Lender that is not an existing Lender shall have executed and
delivered a joinder to the Loan Documents in such form as the Administrative
Agent shall reasonably require;
          (iii) The Borrowers shall have paid such fees and other compensation
to the Additional Commitment Lenders as the Lead Borrower and such Additional
Commitment Lenders shall agree;
          (iv) The Borrowers shall have paid such arrangement fees in such
amounts, if any, to the Lead Arranger as the Borrowers and the Lead Arranger may
agree;
          (v) If required by the Additional Commitment Lenders, the Borrowers
shall deliver to the Administrative Agent and the Lenders an opinion or
opinions, in form and substance reasonably satisfactory to the Administrative
Agent, from counsel to the Borrowers reasonably satisfactory to the
Administrative Agent and dated such date;
          (vi) A Note (to the extent requested by a Lender) will be issued at
the Borrowers’ expense, to each such Additional Commitment Lender, to be in
conformity with requirements of Section 2.8 hereof (with appropriate
modification) to the extent necessary to reflect the new Commitment of each
Additional Commitment Lender; and
          (vii) The Borrowers and the Additional Commitment Lenders shall have
delivered such other instruments, documents and agreements as the Administrative
Agent may reasonably have requested.
          (d) If the Total Commitments are increased in accordance with this
Section, the Administrative Agent, in consultation with the Lead Borrower, shall
determine the effective date (the “Commitment Increase Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Commitment Increase, and at such time
(i) the Commitments under, and for all purposes of, this Agreement shall be
increased by the aggregate amount of such Commitment Increases, (ii)
Schedule 1.1 shall be deemed modified, without further action, to reflect the
revised Commitments and Commitment Percentages of the Lenders, and (iii) this
Agreement shall be deemed amended, without further action, to the extent
necessary to reflect such increased Commitments.
          (e) In connection with Commitment Increases hereunder, the Lenders and
the Borrowers agree that, notwithstanding anything to the contrary in this
Agreement, (i) the Borrowers shall, in coordination with the Administrative
Agent, (x) repay outstanding Revolving Loans of certain Lenders, and obtain
Revolving Loans from certain other Lenders (including the Additional Commitment
Lenders), or (y) take such other actions as reasonably may be required by the
Administrative Agent, in each case to the extent necessary so that all of the
Lenders effectively participate in each of the outstanding Revolving Loans pro
rata on the basis of their Commitment Percentages (determined after giving
effect to any increase in the Commitments pursuant to this Section 2.1), and
(ii) the Borrowers shall pay to the Lenders any costs of the type referred to in
Section 2.19(b) in connection with any repayment and/or Revolving Loans required
pursuant to preceding clause (i). Without limiting the obligations of the
Borrowers provided for in this Section 2.1, the Administrative Agent and the
Lenders agree that they will use their best efforts to attempt to minimize the
costs of the type referred to in Section 2.19(b) which the Borrowers would
otherwise occur in connection with the implementation of an increase in the
Commitments.
     2.2 Reserves; Changes to Reserves.

49



--------------------------------------------------------------------------------



 



          (a) The initial Inventory Reserves, Account Reserves and Availability
Reserves as of the Effective Date are the following:
          (i) Shrink (an Inventory Reserve): An amount equal to the one month
accrual for Shrink reflected in the Borrowers’ books and records from time to
time.
          (ii) Defective Inventory (an Inventory Reserve) (without duplication
for damaged Inventory which is not deemed “eligible” for inclusion within the
calculation of the Domestic Borrowing Base or Canadian Borrowing Base, as
applicable): An amount equal to the amount of defective goods reflected in the
Borrowers’ books and records from time to time.
          (iii) Taxes (an Availability Reserve): An amount equal to taxes
(whether assessed or estimated) and other governmental charges, including,
without limitation, ad valorem and personal property taxes, provincial sales
taxes and GST and HST taxes, which would have a Lien senior to the Liens of the
Collateral Agent or the Canadian Agent, as applicable.
          (iv) Customer Credit Liabilities (an Availability Reserve): An amount
equal to 50% of the amount of gift certificates, gift cards, amounts due to
customers, merchandise credits, and “passport club” liability reflected in the
Borrowers’ books and records from time to time.
          (v) Rent (an Availability Reserve): An amount equal to two month’s
gross cash rent for each location in the States of Pennsylvania, Virginia,
Washington and any other state or province which provides a lien for landlords
which may have priority over the Collateral Agent’s Lien or Canadian Agent’s
Lien, as applicable (except for those locations for which the Agents have
received a landlord’s waiver satisfactory in form to the Agents).
          (vi) WEPPA (an Availability Reserve): An amount equal to $278,000 for
amounts due to employees and protected under the Wage Earner Protection Program
Act (Canada) which have priority over the Canadian Agent’s Lien.
          (b) The Administrative Agent shall have the right, at any time and
from time to time after the Closing Date in its Permitted Discretion to
establish, modify or eliminate Reserves upon two Business Days prior notice to
the Borrowers, (during which period the Administrative Agent shall be available
to discuss any such proposed Reserve with the Borrowers); provided that no such
prior notice shall be required for (1) changes to any Reserves resulting solely
by virtue of mathematical calculations of the amount of the Reserve in
accordance with the methodology of calculation previously utilized (such as, but
not limited to, rent and Customer Credit Liabilities), or (2) changes to
Reserves or establishment of additional Reserves if a Material Adverse Effect
has occurred or it would be reasonably likely that a Material Adverse Effect to
the Lenders would occur were such Reserve not changed or established prior to
the expiration of such two (2) Business Day period, or (3) any changes to
Reserves during the continuance of any Event of Default.
     2.3 Making of Loans.
          (a) Except as set forth in Sections 2.16 and 2.24, (i) Domestic Loans
(other than Swingline Loans) by the Domestic Lenders to the Domestic Borrowers
shall be either Domestic Prime Rate Loans or LIBO Loans as the Lead Borrower on
behalf of the Domestic Borrowers may request subject to and in accordance with
this Section 2.3, (ii) all Swingline Loans shall be only Domestic Prime Rate
Loans, and (iii) Canadian Loans by the Canadian Lenders to the Canadian Borrower
shall be either Canadian Prime Rate Loans or BA Equivalent Loans (if made in
Canadian Dollars), or LIBO Loans or

50



--------------------------------------------------------------------------------



 



U.S. Index Rate Loans (if made in Dollars). All Loans made pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, be Loans of the
same Type. Each Lender may fulfill its Commitment with respect to any Loan by
causing any lending office of such Lender to make such Loan; but any such use of
a lending office shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of the applicable Note. Each Lender shall,
subject to its overall policy considerations, use reasonable efforts (but shall
not be obligated) to select a lending office which will not result in the
payment of increased costs by the Borrowers pursuant to Section 2.23. Subject to
the other provisions of this Section 2.3 and the provisions of Section 2.24,
Borrowings of Loans of more than one Type may be incurred at the same time, but
no more than ten (10) Borrowings of LIBO Loans and BA Equivalent Loans may be
outstanding at any time.
          (b) The Lead Borrower or Canadian Borrower, as applicable, shall give
the Administrative Agent or the Canadian Agent, as applicable, three
(3) Business Days’ prior telephonic notice (thereafter confirmed in writing) of
each LIBO Borrowing and BA Equivalent Loan Borrowing and prior telephonic notice
on the same Business Day of each Borrowing of Domestic Prime Rate Loans,
Canadian Prime Rate Loans, or U.S. Index Rate Loans, as applicable. Any such
notice, to be effective, must be received by the Administrative Agent or the
Canadian Agent, as applicable, not later than 11:00 a.m., New York time, on the
third Business Day in the case of LIBO Loans and BA Equivalent Loans prior to,
and, in the case of Domestic Prime Rate Loans, Canadian Prime Rate Loans, or
U.S. Index Rate Loans, by 11:00 a.m. on the same Business Day of, the date on
which such Borrowing is to be made. Such notice shall be irrevocable and shall
specify the amount of the proposed Borrowing (which shall be in an integral
multiple of $100,000, but not less than $1,000,000 in the case of LIBO Loans and
CD$100,000, but not less than CD$1,000,000 in the case of BA Equivalent Loans)
and the date thereof (which shall be a Business Day) and shall contain
disbursement instructions. Such notice shall specify whether the Borrowing then
being requested is to be a Borrowing of Domestic Prime Rate Loans, Canadian
Prime Rate Loans, U.S. Index Rate Loans, LIBO Loans or BA Equivalent Loans, and,
if LIBO Loans or BA Equivalent Loans, the Interest Period with respect thereto.
If no election of Interest Period is specified in any such notice for a
Borrowing of LIBO Loans or BA Equivalent Loans, such notice shall be deemed a
request for an Interest Period of one month. If no election is made as to the
Type of Loan, such notice shall be deemed a request for a Borrowing of Domestic
Prime Rate Loans or Canadian Prime Rate Loans, as applicable. The Administrative
Agent or the Canadian Agent, as applicable, shall promptly notify each Lender of
its proportionate share of such Borrowing, the date of such Borrowing, the Type
of Borrowing being requested and the Interest Period or Interest Periods
applicable thereto, as appropriate. On the borrowing date specified in such
notice, each Lender shall make its share of the Borrowing available at the
Administrative Agent’s Office or the Canadian Agent’s Office, as applicable, no
later than 2:00 p.m., New York time, in immediately available funds. Unless the
Administrative Agent or the Canadian Agent, as applicable, shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent or the Canadian
Agent, as applicable, such Lender’s share of such Borrowing, the Administrative
Agent or the Canadian Agent, as applicable, may assume that such Lender has made
such share available on such date in accordance with this Section and may, in
reliance upon such assumption, make available to the applicable Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent or the
Canadian Agent, as applicable, then the applicable Lender and the Borrowers
severally agree to pay to the Administrative Agent or the Canadian Agent, as
applicable, forthwith on demand such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent or
the Canadian Agent, as applicable, at (i) in the case of such Lender, the
Federal Funds Effective Rate or (ii) in the case of the Borrowers, the interest
rate applicable to Domestic Prime Rate Loans or Canadian Prime Rate Loans, as
applicable. If such Lender pays such amount to the Administrative Agent or the
Canadian Agent, as applicable, then such amount shall constitute such Lender’s
Loan included in such Borrowing. Upon receipt of the funds made available by

51



--------------------------------------------------------------------------------



 



the Lenders to fund any Borrowing hereunder, the Administrative Agent or the
Canadian Agent, as applicable, shall disburse such funds in the manner specified
in the notice of borrowing delivered by the Lead Borrower or the Canadian
Borrower, as applicable, and shall use commercially reasonable efforts to make
the funds so received from the Lenders available to the Domestic Borrowers or
the Canadian Borrower, as applicable, no later than 3:00 p.m., New York time.
          (c) The Administrative Agent, without the request of the Lead Borrower
or the Canadian Borrower, may advance any interest, fee, service charge, or
other payment to which any Agent or their Affiliates or any Lender is entitled
from any Borrower pursuant hereto or any other Loan Document and may charge the
same to the Loan Account notwithstanding that an Overadvance may result thereby;
provided that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Credit Extensions
(including any Overadvance or proposed Overadvance) would exceed the Total
Commitments. The Administrative Agent shall notify the Lead Borrower of any such
advance or charge no later than one Business Day prior to the making thereof.
Such action on the part of the Administrative Agent shall not constitute a
waiver of the Administrative Agent’s or the Canadian Agent’s, as applicable,
rights and each Borrower’s obligations under Section 2.3(a). Any amount which is
added to the principal balance of the Loan Account as provided in this
Section 2.3(c) shall bear interest at the interest rate then and thereafter
applicable to Domestic Prime Rate Loans or Canadian Prime Rate Loans, as
applicable.
     2.4 Overadvances. The Agents and the Lenders have no obligation to make any
Loan or to provide any Letter of Credit if an Overadvance would result. The
Administrative Agent may, in its discretion, make Permitted Overadvances without
the consent of the Lenders and each Lender shall be bound thereby. Any Permitted
Overadvances may constitute Swingline Loans. The making of any Permitted
Overadvance is for the benefit of the Borrowers; such Permitted Overadvances
constitute Revolving Loans and Obligations. The making of any such Permitted
Overadvances on any one occasion shall not obligate the Administrative Agent or
any Lender to make or permit any Permitted Overadvances on any other occasion or
to permit such Permitted Overadvances to remain outstanding. Neither the
Administrative Agent nor the Canadian Agent shall have any liability for, and no
Credit Party shall have the right to, or shall, bring any claim of any kind
whatsoever against the Administrative Agent or the Canadian Agent with respect
to Unintentional Overadvances regardless of the amount of any such
Overadvance(s).
     2.5 Swingline Loans.
          (a) The Swingline Lender is authorized by the Lenders and shall,
subject to the provisions of this Section, make Swingline Loans up to the
Swingline Sublimit in the aggregate outstanding at any time consisting of only
Domestic Prime Rate Loans, upon a notice of Borrowing (which may be telephonic)
received by the Administrative Agent and the Swingline Lender (which notice, at
the Swingline Lender’s discretion, may be submitted prior to 1:00 p.m., New York
time, on the Business Day on which such Swingline Loan is requested) provided
further that the Swingline Lender shall not be obligated to make any Swingline
Loan at any time when any Lender is at such time a Deteriorating Lender
hereunder, unless the Swingline Lender has entered into satisfactory
arrangements with the Borrowers or such Lender to eliminate the Swingline
Lender’s risk with respect to such Lender. Swingline Loans shall be subject to
periodic settlement with the Lenders under Section 2.7 below; provided, however,
that during the months of November and December of each calendar year the
Administrative Agent shall settle Swingline Loans at such times as it shall
determine, in its discretion.
          (b) The Swingline Lender shall, at the Lead Borrower’s request, make
Swingline Loans (A) in reliance upon the Borrowers’ actual or deemed
representations under Section 4.2 that the applicable conditions for borrowing
are satisfied and (B) for Permitted Overadvances. If the conditions

52



--------------------------------------------------------------------------------



 



for borrowing under Section 4.2 cannot be fulfilled, the Lead Borrower shall
give immediate notice thereof to the Administrative Agent and the Swingline
Lender (a “Noncompliance Notice”) prior to requesting further Swingline Loans,
and the Administrative Agent shall promptly provide each Lender with a copy of
the Noncompliance Notice. If the conditions for borrowing under Section 4.2
cannot be fulfilled, the Required Lenders may direct the Swingline Lender to,
and the Swingline Lender thereupon shall, cease making Swingline Loans (other
than Permitted Overadvances) until such conditions can be satisfied or are
waived in accordance with Section 9.3. Unless the Required Lenders otherwise
direct the Swingline Lender, the Swingline Lender may, but is not obligated to,
continue to make Swingline Loans beginning one Business Day after the
Noncompliance Notice is furnished to the Lenders. Notwithstanding the foregoing,
no Swingline Loans shall be made pursuant to this subsection (b) (other than
Permitted Overadvances) if the aggregate Credit Extensions would exceed the
limitations set forth in Section 2.1(a)(i) or (ii).
     2.6 Letters of Credit.
          (a) Upon the terms and subject to the conditions herein set forth, the
Lead Borrower on behalf of the Domestic Borrowers, or the Canadian Borrower, may
request the Issuing Bank, at any time and from time to time after the date
hereof and prior to the Termination Date, to issue, and subject to the terms and
conditions contained herein, the Issuing Bank shall issue, for the account of
the relevant Borrower, one or more Letters of Credit; provided that no Letter of
Credit shall be issued if after giving effect to such issuance (i) the aggregate
Domestic Letter of Credit Outstandings would exceed the Domestic Letter of
Credit Sublimit, (ii) the aggregate Canadian Letter of Credit Outstandings would
exceed the Canadian Letter of Credit Sublimit, or (iii) the aggregate Credit
Extensions would exceed the limitations set forth in Section 2.1(a)(i); and
provided, further, that no Letter of Credit shall be issued if the Issuing Bank
shall have received notice from the Administrative Agent, the Canadian Agent or
the Required Lenders that the conditions to such issuance have not been met.
          (b) The Issuing Bank shall not issue any Letter of Credit, if:
          (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Applicable Law or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuing Bank in good faith deems material to it;
          (ii) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank applicable to letters of credit generally (and the
Issuing Bank shall furnish prompt notice to the Lead Borrower of any such change
in policy);
          (iii) such Letter of Credit is to be denominated in a currency other
than Dollars or Canadian Dollars; provided that if the Issuing Bank, in its
discretion, issues a Letter of Credit denominated in a currency other than
Dollars or Canadian Dollars, all reimbursements by the Borrowers of the honoring
of any drawing under such Letter of Credit shall be paid in the currency in
which such Letter of Credit was denominated;

53



--------------------------------------------------------------------------------



 



          (iv) such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or
          (v) a default of any Lender’s obligations to fund under Section 2.3(b)
exists or any Lender is at such time a Delinquent Lender or Deteriorating Lender
hereunder, unless the Issuing Bank has entered into satisfactory arrangements
with the Borrowers or such Lender to eliminate the Issuing Bank’s risk with
respect to such Lender.
          (c) Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is five
(5) Business Days prior to the Maturity Date, provided that each Letter of
Credit may, upon the request of the Lead Borrower, include a provision whereby
such Letter of Credit shall be renewed automatically for additional consecutive
periods of twelve (12) months or less unless the Issuing Bank which issued such
Letter of Credit notifies the beneficiary thereof at least thirty (30) days
prior to the then-applicable expiration date that such Letter of Credit will not
be renewed (but no Letter of Credit shall expire subsequent to the date that is
five (5) Business Days prior to the Maturity Date unless the Borrowers shall
have deposited cash into the Cash Collateral Account in an amount equal to 102%
of such Letter of Credit).
          (d) Drafts drawn under any Letter of Credit shall be reimbursed by the
Borrowers in Dollars or Canadian Dollars, as applicable, on the same Business
Day of any such payment thereof by the Issuing Bank by paying to the
Administrative Agent or Canadian Agent, as applicable, an amount equal to such
drawing (together with interest as provided in Section 2.6(e)) not later than
12:00 noon, New York time, on (i) the date that the Lead Borrower shall have
received notice of such drawing, if such notice is received prior to 10:00 a.m.,
New York time, on such date, or (ii) the Business Day immediately following the
day that the Lead Borrower receives such notice, if such notice is received
after 10:00 a.m., New York time on the day of drawing, provided that the Lead
Borrower or the Canadian Borrower, as applicable, may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.3 that such
payment be financed with a Revolving Loan consisting of a Domestic Prime Rate
Loan or a Swingline Loan, or a Canadian Prime Rate Loan or U.S. Index Rate Loan,
as applicable, in an equivalent amount and, to the extent so financed, the
applicable Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting Domestic Prime Rate Loan or a Swingline Loan, a
Canadian Prime Rate Loan or U.S. Index Rate Loan, as applicable. The Issuing
Bank shall, promptly following its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit issued by
the Issuing Bank. The Issuing Bank shall promptly notify the Administrative
Agent or the Canadian Agent, as applicable, and the Lead Borrower or the
Canadian Borrower, as applicable, by telephone (confirmed by telecopy) of such
demand for payment and whether the Issuing Bank has made or will make payment
thereunder (which payment shall not be made until two (2) Business Days after
such notice from the Issuing Bank to the Lead Borrower or the Canadian Borrower,
as applicable), provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse the Issuing
Bank and the Lenders with respect to any such payment.
          (e) If the Issuing Bank shall make any L/C Disbursement, then, unless
the Borrowers shall reimburse the Issuing Bank in full on the date such payment
is made, the unpaid amount thereof shall bear interest, for each day from and
including the date such payment is made to but excluding the date that the
Borrowers reimburse the Issuing Bank therefor, at the rate per annum then
applicable to Domestic Prime Rate Loans, Canadian Prime Rate Loans or U.S. Index
Rate Loans, as applicable, provided that if the Borrowers fail to reimburse the
Issuing Bank when such reimbursement is due pursuant to paragraph (c) of this
Section, then Section 2.10 shall apply. Interest accrued pursuant to this

54



--------------------------------------------------------------------------------



 



paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(g) of this Section to reimburse the Issuing Bank shall be for the account of
such Lender to the extent of such payment.
          (f) Immediately upon the issuance of any Letter of Credit by the
Issuing Bank (or the amendment of a Letter of Credit increasing the amount
thereof), and without any further action on the part of the Issuing Bank, the
Issuing Bank shall be deemed to have sold to each Domestic Lender or Canadian
Lender, as applicable, and each such Lender shall be deemed unconditionally and
irrevocably to have purchased from the Issuing Bank, without recourse or
warranty, an undivided interest and participation, to the extent of such
Lender’s Domestic Commitment Percentage or Canadian Commitment Percentage, as
applicable, in such Letter of Credit, each drawing thereunder and the
obligations of the Borrowers under this Agreement and the other Loan Documents
with respect thereto. Upon any change in the Commitments pursuant to
Section 2.1(c) Section 2.15, and/or 9.6, it is hereby agreed that with respect
to all Letter of Credit Outstandings, there shall be an automatic adjustment to
the participations hereby created to reflect the new Commitment Percentages of
the assigning and assignee Lenders and any new Lenders. Any action taken or
omitted by the Issuing Bank under or in connection with a Letter of Credit
issued by the Issuing Bank, if taken or omitted in the absence of gross
negligence, bad faith or willful misconduct, shall not create for the Issuing
Bank any resulting liability to any Lender.
          (g) In the event that the Issuing Bank makes any L/C Disbursement and
the Borrowers shall not have reimbursed such amount in full to the Issuing Bank
pursuant to Section 2.6(d) the Issuing Bank shall promptly notify the
Administrative Agent or the Canadian Agent, as applicable, which shall promptly
notify each applicable Lender of such failure, and each such Lender shall
promptly and unconditionally pay to the Administrative Agent for the account of
the Issuing Bank at the Administrative Agent’s Office or the Canadian Agent’s
Office, as applicable, the amount of such Lender’s Domestic Commitment
Percentage or Canadian Commitment Percentage, as applicable, of such
unreimbursed payment in dollars and in same day funds. If the Issuing Bank so
notifies the Administrative Agent or the Canadian Agent, as applicable, and the
Administrative Agent or the Canadian Agent, as applicable, so notifies the
applicable Lenders prior to 11:00 a.m., New York time, on any Business Day, each
such Lender shall make available to the Issuing Bank such Lender’s Domestic
Commitment Percentage or Canadian Commitment Percentage, as applicable, of the
amount of such payment on such Business Day in same day funds (or if such notice
is received by the applicable Lenders after 11:00 a.m., New York time on the day
of receipt, payment shall be made on the immediately following Business Day). If
and to the extent any Lender shall not have so made its Domestic Commitment
Percentage or Canadian Commitment Percentage, as applicable, of the amount of
such payment available to the Issuing Bank, such Lender agrees to pay to the
Issuing Bank, forthwith on demand such amount, together with interest thereon,
for each day from such date until the date such amount is paid to the
Administrative Agent or the Canadian Agent, as applicable, for the account of
the Issuing Bank at the Federal Funds Effective Rate or the Bank of Canada
Overnight Rate, as applicable. Each Lender agrees to fund its Domestic
Commitment Percentage or Canadian Commitment Percentage, as applicable, of such
unreimbursed payment notwithstanding a failure to satisfy any applicable lending
conditions or the provisions of Sections 2.1 or 2.6, or the occurrence of the
Termination Date. The failure of any Lender to make available to the Issuing
Bank its Domestic Commitment Percentage or Canadian Commitment Percentage, as
applicable, of any payment under any Letter of Credit shall neither relieve any
Lender of its obligation hereunder to make available to the Issuing Bank its
Domestic Commitment Percentage or Canadian Commitment Percentage, as applicable,
of any payment under any Letter of Credit on the date required, as specified
above, nor increase the obligation of such other Lender. Whenever any Lender has
made payments to the Issuing Bank in respect of any reimbursement obligation in
respect of any Letter of Credit, such Lender shall be entitled to share ratably,
based on its Domestic Commitment Percentage or Canadian Commitment Percentage,
as applicable, in all payments and collections thereafter received on account of
such reimbursement obligation.

55



--------------------------------------------------------------------------------



 



          (h) Whenever any Borrower desires that the Issuing Bank issue a Letter
of Credit (or amend, renew or extend an outstanding Letter of Credit), the Lead
Borrower or the Canadian Borrower, as applicable, shall give to the Issuing Bank
and the Administrative Agent or the Canadian Agent, as applicable, at least two
(2) Business Days’ prior written (including telegraphic, telex, facsimile, cable
or other electronic communication) notice (or such shorter period as may be
agreed upon by the Issuing Bank and such Borrower) specifying the date on which
the proposed Letter of Credit is to be issued, amended, renewed or extended
(which shall be a Business Day), the Stated Amount of the Letter of Credit so
requested, the expiration date of such Letter of Credit, the name and address of
the beneficiary thereof, and the provisions thereof. If requested by the Issuing
Bank, the applicable Borrower shall also submit a letter of credit application
on the Issuing Bank’s standard form in connection with any request for the
issuance, amendment, renewal or extension of a Letter of Credit.
          (i) The obligations of the Borrowers to reimburse the Issuing Bank for
any L/C Disbursement shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including, without limitation: (i) any lack of validity or enforceability of any
Letter of Credit; (ii) the existence of any claim, setoff, defense or other
right which the Borrowers may have at any time against a beneficiary of any
Letter of Credit or against the Issuing Bank or any of the Lenders, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by the Issuing Bank of any Letter of
Credit issued by the Issuing Bank against presentation of a demand, draft or
certificate or other document which appears on its face to be in order but in
fact does not comply with the terms of such Letter of Credit; (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder; or (vi) the fact that any Event of Default
shall have occurred and be continuing. None of the Administrative Agent, the
Canadian Agent, the Lenders, the Issuing Bank or any of their Affiliates shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank, provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by Applicable Law) suffered by the Borrowers
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence, bad faith or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.
          (j) If any Event of Default shall occur and be continuing, on the
Business Day that the Lead Borrower or the Canadian Borrower, as applicable,
receives notice from the Administrative Agent, the Canadian Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to

56



--------------------------------------------------------------------------------



 



this paragraph, the applicable Borrowers shall deposit in the Cash Collateral
Account an amount in cash equal to 102% of the Letter of Credit Outstandings as
of such date plus any accrued and unpaid interest thereon. Each such deposit
shall be held by the Collateral Agent or the Canadian Agent, as applicable, as
collateral for the payment and performance of the Obligations or the Canadian
Liabilities, as applicable. The Collateral Agent or the Canadian Agent, as
applicable, shall have exclusive dominion and control, including the exclusive
right of withdrawal, over such Cash Collateral Account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Collateral Agent at the request of the
Lead Borrower or the Canadian Agent at the Canadian Borrower’s request, as
applicable, and at the Borrowers’ risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such Cash Collateral Account shall be applied by the
Collateral Agent or the Canadian Agent, as applicable, to reimburse the Issuing
Bank for payments on account of drawings under Letters of Credit for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the
applicable Letter of Credit Outstandings at such time or, if the Loans have
matured or the maturity of the Loans has been accelerated, be applied to satisfy
other Obligations or the Canadian Liabilities.
          (k) The Borrowers, the Administrative Agent, the Canadian Agent and
the Lenders agree that the Existing Letters of Credit shall be deemed Letters of
Credit hereunder as if issued by the Issuing Bank.
          (l) The Issuing Bank, on a daily basis (unless otherwise agreed by the
Administrative Agent), shall provide to the Administrative Agent an accurate
report that details the activity with respect to each Letter of Credit issued by
the Issuing Bank (including an indication of the maximum amount then in effect
with respect to such Letter of Credit). The Administrative Agent, on a quarterly
basis, shall provide the Lenders with a summary of the outstanding Letters of
Credit in form and substance customarily provided by the Administrative Agent in
transactions of this nature.
          (m) Unless otherwise expressly agreed by the Issuing Bank and the Lead
Borrower when a Letter of Credit is issued, (i) the rules of the ISP shall apply
to each Domestic Letter of Credit or Canadian Letter of Credit that is a Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each Domestic Letter of Credit
or Canadian Letter of Credit that is a Commercial Letter of Credit.
     2.7 Settlements Among Lenders.
          (a) The Swingline Lender may (but shall not be obligated to), at any
time, but not less than weekly, on behalf of the Domestic Borrowers (which
hereby authorize the Swingline Lender to act in their behalf in that regard)
request the Administrative Agent to cause the Domestic Lenders to make a
Revolving Loan (which shall be a Domestic Prime Rate Loan) in an amount equal to
such Domestic Lender’s Domestic Commitment Percentage of the outstanding amount
of Swingline Loans made in accordance with Section 2.5, which request may be
made regardless of whether the conditions set forth in Section 4 have been
satisfied. Upon such request, each Domestic Lender shall make available to the
Administrative Agent at the Administrative Agent’s Office the proceeds of such
Revolving Loan for the account of the Swingline Lender. If the Swingline Lender
requires a Revolving Loan to be made by the Domestic Lenders and the request
therefor is received prior to 12:00 Noon, New York time, on a Business Day, such
transfers shall be made in immediately available funds no later than 3:00 p.m.,
New York time, that day; and, if the request therefor is received after 12:00
Noon, New York time, then such transfers shall be made no later than 3:00 p.m.,
New York time, on the next Business Day. The obligation of each Domestic Lender
to transfer such funds is irrevocable, unconditional and without recourse to or
warranty

57



--------------------------------------------------------------------------------



 



by the Administrative Agent or the Swingline Lender. If and to the extent any
Domestic Lender shall not have so made its transfer to the Administrative Agent,
such Domestic Lender agrees to pay to the Administrative Agent, forthwith on
demand, such amount together with interest thereon for each day from such date
until the date such amount is paid to the Administrative Agent at the Federal
Funds Effective Rate.
          (b) The amount of each Lender’s Domestic Commitment Percentage and
Canadian Commitment Percentage of outstanding Revolving Loans shall be computed
weekly (or more frequently in the Administrative Agent’s discretion) and shall
be adjusted upward or downward as required to reflect all Revolving Loans and
repayments of Revolving Loans received by the Administrative Agent or the
Canadian Agent, as applicable, as of 3:00 p.m., New York time, on the Business
Day specified by the Administrative Agent (such date, the “Settlement Date”).
          (c) The Administrative Agent shall deliver to each of the Lenders
promptly after the Settlement Date a statement of the then current amount of
outstanding Revolving Loans for the period. As reflected on such statement:
(x) the Administrative Agent or the Canadian Agent, as applicable, shall
transfer to each Domestic Lender and Canadian Lender its applicable Domestic
Commitment Percentage or Canadian Commitment Percentage, as applicable, of
repayments, and (y) each Domestic Lender and Canadian Lender shall transfer to
the Administrative Agent or the Canadian Agent, as applicable, (as provided
below), or the Administrative Agent or the Canadian Agent, as applicable, shall
transfer to each Domestic Lender or Canadian Lender, as applicable, such amounts
as are necessary to ensure that, after giving effect to all such transfers, the
amount of Revolving Loans made by each Lender shall be equal to such Lender’s
applicable Commitment Percentage of Revolving Loans outstanding as of such
Settlement Date. If the summary statement requires transfers to be made to the
Administrative Agent or the Canadian Agent, as applicable, by the Domestic
Lenders or Canadian Lenders, as applicable, and is received prior to 12:00 Noon,
New York time, on a Business Day, such transfers shall be made in immediately
available funds no later than 3:00 p.m., New York time, that day; and, if
received after 12:00 Noon, New York time, then such transfers shall be made no
later than 3:00 p.m., New York time, on the next Business Day. The obligation of
each Lender to transfer such funds is irrevocable, unconditional and without
recourse to or warranty by the Administrative Agent or the Canadian Agent, as
applicable. If and to the extent any Lender shall not have so made its transfer
to the Administrative Agent or the Canadian Agent, as applicable, such Lender
agrees to pay to the Administrative Agent or the Canadian Agent, as applicable,
forthwith on demand, such amount together with interest thereon for each day
from such date until the date such amount is paid to the Administrative Agent or
the Canadian Agent, as applicable at the Federal Funds Effective Rate in respect
of amounts due in Dollars and the Bank of Canada Overnight Rate in respect of
amounts due in Canadian Dollars.
     2.8 Notes; Repayment of Loans.
          (a) The Credit Extensions of each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. Absent manifest error, the accounts or
records maintained by the Administrative Agent and each Lender shall be presumed
to reflect correctly the amount of the Credit Extensions made by the Lenders to
the Borrowers and the interest and payments thereon. Any failure so to record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Loans made by such Lender
(including the Swingline Lender, with respect to Swingline Loans) shall be
evidenced by a Note duly executed on behalf of the Borrowers or the Canadian
Borrower, as applicable, dated the

58



--------------------------------------------------------------------------------



 



Effective Date, in substantially the form attached hereto as Exhibit B-1,
Exhibit B-2 or Exhibit B-3, as applicable, payable to the order of each such
Lender (or the Swingline Lender, as applicable) in an aggregate principal amount
equal to such Lender’s Domestic Commitment or Canadian Commitment, as applicable
(or, in the case of the Note evidencing the Swingline Loans, $40,000,000).
          (b) Each Lender is hereby authorized by the Borrowers to endorse on a
schedule attached to each Note delivered to such Lender (or on a continuation of
such schedule attached to such Note and made a part thereof), or otherwise to
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of the Borrowers to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.
          (c) Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and an indemnity in form and
substance reasonably satisfactory to the Lead Borrower, and upon cancellation of
such Note, the Borrowers or the Canadian Borrower, as applicable, will issue, in
lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.
     2.9 Interest on Loans.
          (a) Subject to Section 2.10, (i) each Domestic Prime Rate Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 (or 366, as the case may be) days), at a rate per annum that shall
be equal to the then Base Rate, plus the Applicable Margin for Domestic Prime
Rate Loans, and (ii) each Canadian Prime Rate Loan shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 365 (or 366, as
the case may be) days), at a rate per annum that shall be equal to the then
Canadian Prime Rate, plus the Applicable Margin for Canadian Prime Rate Loans.
          (b) Subject to Section 2.10, (i) each LIBO Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of
360 days) at a rate per annum equal, during each Interest Period applicable
thereto, to the Adjusted LIBO Rate for such Interest Period, plus the Applicable
Margin for LIBO Loans, and (ii) each BA Equivalent Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
(or 366, as the case may be) days) at a rate per annum equal, during each
Interest Period applicable thereto, to the BA Rate for such Interest Period,
plus the Applicable Margin for BA Equivalent Loans.
          (c) Subject to Section 2.10, each U.S. Index Rate Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to the then U.S. Index Rate, plus the
Applicable Margin for U.S. Index Rate Loans.
          (d) Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date, after the
Termination Date on demand and (with respect to LIBO Loans and BA Equivalent
Loans) upon any repayment or prepayment thereof (on the amount prepaid).
     For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever interest to be paid hereunder is to be calculated on the basis of a
year of 360 days or any other period of time that is less than a calendar year,
the yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the actual
number of days in the calendar year in

59



--------------------------------------------------------------------------------



 



which the same is to be ascertained and divided by either 360 or such other
period of time, as the case may be. Calculations of interest shall be made using
the nominal rate method of calculation, and will not be calculated using the
effective rate method of calculation or any other basis that gives effect to the
principle of deemed reinvestment of interest.
     2.10 Default Interest. Effective upon the occurrence of any Event of
Default and at all times thereafter while such Event of Default is continuing,
at the option of the Administrative Agent or upon the direction of the Required
Lenders, interest shall accrue on all outstanding Loans (including Swingline
Loans) (after as well as before judgment, as and to the extent permitted by
law), and all fees payable under Sections 2.11, 2.12 and 2.13 shall accrue, at a
rate per annum equal to the applicable rate (including the Applicable Margin)
otherwise in effect from time to time plus 2.00% per annum, and such interest
shall be payable on demand.
     2.11 Certain Fees. The Borrowers shall pay to the Administrative Agent and
the Lead Arranger, for the account of the Administrative Agent, the Lead
Arranger and the Lenders, the fees set forth in the Fee Letter as and when
payment of such fees is due as therein set forth.
     2.12 Unused Commitment Fee.
          (a) The Domestic Borrowers shall pay to the Administrative Agent for
the account of the Lenders in accordance with their respective Domestic
Commitment Percentages, a commitment fee (the “Commitment Fee”) computed at the
Commitment Fee Rate per annum (on the basis of actual days elapsed in a year of
360 days), of the average daily balance of the Unused Commitment for each day
commencing on and including the Effective Date and ending on but excluding the
Termination Date.
          (b) Upon the occurrence of an Event of Default, at the option of the
Administrative Agent or at the direction of the Required Lenders, the Commitment
Fee shall be determined in the manner set forth in Section 2.10.
          (c) The Commitment Fee accrued in any calendar quarter shall be
payable on the first day of the next calendar quarter, in arrears for the
immediately preceding calendar quarter, commencing April 1, 2011, except that
all Commitment Fees so accrued as of the Termination Date shall be payable on
the Termination Date. The Administrative Agent shall pay the Commitment Fee to
the Lenders based upon their Domestic Commitment Percentage or Canadian
Commitment Percentage, as applicable.
     2.13 Letter of Credit Fees. The Borrowers shall pay the Administrative
Agent or the Canadian Agent, as applicable, for the account of the Domestic
Lenders or the Canadian Lenders, as applicable, on first day of each calendar
quarter, in arrears for the immediately preceding calendar quarter, a fee (each,
a “Letter of Credit Fee”) equal to the following per annum percentages of the
Stated Amount of the following categories of Letters of Credit outstanding
during the subject quarter:
          (a) Each Standby Letter of Credit: The then Applicable Margin per
annum for LIBO Loans based upon the average Stated Amount of such Standby Letter
of Credit for such period.
          (b) Each Banker’s Acceptance and Commercial Letter of Credit: Fifty
percent (50%) of the then Applicable Margin per annum for LIBO Loans based upon
the average Stated Amount of such Banker’s Acceptance or Commercial Letter of
Credit for such period.
          (c) After the occurrence and during the continuance of an Event of
Default, at the option of the Administrative Agent or upon the direction of the
Required Lenders, the Letter of Credit Fee

60



--------------------------------------------------------------------------------



 



set forth in clauses (a) and (b) above shall be increased by an amount equal to
two percent (2%) per annum.
          (d) The Borrowers shall pay to the Issuing Bank, in addition to the
Letter of Credit Fees otherwise provided for hereunder, fees and charges in
connection with the issuance, negotiation, settlement, amendment and processing
of each Letter of Credit issued by the Issuing Bank as are customarily imposed
by the Issuing Bank and agreed to by the Lead Borrower from time to time in
connection with letter of credit transactions.
          (e) All Letter of Credit Fees shall be calculated on the basis of a
360-day year and actual days elapsed.
     2.14 Nature of Fees. All fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, for the respective
accounts of the Administrative Agent, the Lead Arranger, the Issuing Bank, and
the Lenders, as provided herein. All fees shall be fully earned on the date when
due and shall not be refundable under any circumstances. For greater certainty,
the Canadian Borrower shall not be liable for any fees which form part of the
Obligations unless they are Canadian Liabilities (including as provided in
Section 2.12(b), Section 2.11, or Section 9.4).
     2.15 Termination or Reduction of Commitments.
          (a) Upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, the Lead Borrower may at any time or from time to time in
part permanently reduce the Domestic Commitments. Each such reduction shall be
in the principal amount of $10,000,000 or any integral multiple of $1,000,000 in
excess thereof. Each such reduction shall (i) be applied ratably to the Domestic
Commitments of each Lender and (ii) be irrevocable when given. At the effective
time of each such reduction, the Domestic Borrowers shall pay to the
Administrative Agent for application as provided herein (i) all Commitment Fees
accrued on the amount of the Domestic Commitments so reduced through the date
thereof, (ii) any amount by which the Domestic Credit Extensions outstanding on
such date exceed the amount to which the Domestic Commitments are to be reduced
effective on such date, in each case pro rata based on the amount prepaid, and
(iii) any Breakage Costs, if applicable.
          (b) Upon at least three (3) Business Days’ prior written notice to the
Administrative Agent and the Canadian Agent, the Canadian Borrower may at any
time or from time to time in part permanently reduce the Canadian Commitments to
an amount not less than CD$5,000,000. Each such reduction shall be in the
principal amount of CD$1,000,000 or any integral multiple of CD$1,000,000 in
excess thereof. Each such reduction shall (i) be applied ratably to the Canadian
Commitments of each Canadian Lender and (ii) be irrevocable when given. At the
effective time of each such reduction, the Canadian Borrower shall pay to the
Canadian Agent for application as provided herein (i) any amount by which the
Canadian Credit Extensions outstanding on such date exceed the amount to which
the Canadian Commitments are to be reduced effective on such date, in each case
pro rata based on the amount prepaid, and (ii) any Breakage Costs, if
applicable.
          (c) Upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, the Lead Borrower may at any time terminate the Domestic
Commitments and/or the Canadian Commitments. At the effective time of each such
termination specified in such notice, the Domestic Borrowers shall repay to the
Administrative Agent and the Canadian Borrower shall repay the Canadian Agent,
in each case for application as provided herein all Obligations or Canadian
Liabilities, as applicable. The Canadian Commitments shall be automatically
terminated upon any termination of the Domestic Commitments.

61



--------------------------------------------------------------------------------



 



     2.16 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBO Borrowing or a BA Equivalent Loan Borrowing:
          (a) the Administrative Agent determines (which determination shall be
presumed correct absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or BA Rate for such Interest
Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or BA Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
     then the Administrative Agent shall give notice thereof to the Lead
Borrower or the Canadian Borrower, as applicable, and the Lenders by telephone
or telecopy as promptly as practicable thereafter (but in any event, within two
(2) Business Days after such determination or advice) and, until the
Administrative Agent notifies the Lead Borrower or the Canadian Borrower, as
applicable, and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Borrowing Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBO Borrowing or a BA
Equivalent Loan Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a LIBO Borrowing or a BA Equivalent Loan Borrowing, such Borrowing
shall be made as a Borrowing of Domestic Prime Rate Loans, U.S. Index Rate
Loans, or Canadian Prime Rate Loans, as applicable.
     2.17 Conversion and Continuation of Loans. The Lead Borrower on behalf of
the Borrowers shall have the right at any time,
          (a) on three (3) Business Days’ prior irrevocable notice to the
Administrative Agent (which notice, to be effective, must be received by the
Administrative Agent not later than 11:00 a.m., New York time, on the third
Business Day preceding the date of any conversion), (x) to convert any
outstanding Borrowings of Domestic Prime Rate Loans (but in no event Swingline
Loans) to Borrowings of LIBO Loans, (y) to convert any outstanding Borrowings of
Canadian Prime Rate Loans or U.S. Index Rate Loans to Borrowings of BA
Equivalent Loans or LIBO Loans, as applicable, or (y) to continue an outstanding
Borrowing of LIBO Loans or BA Equivalent Loans, as applicable, for an additional
Interest Period,
          (b) on irrevocable notice to the Administrative Agent (which notice,
to be effective, must be received by the Administrative Agent not later than
11:00 a.m., New York time, on the same Business Day of any conversion), to
convert any outstanding Borrowings of LIBO Loans to a Borrowing of Domestic
Prime Rate Loans or U.S. Index Rate Loans (or, in the case of the Canadian
Borrower, Borrowings of BA Equivalent Loans to a Borrowing of Canadian Prime
Rate Loans),
     subject to the following:
          (i) no Borrowing of Loans may be converted into, or continued as, LIBO
Loans or BA Equivalent Loans at any time when an Event of Default has occurred
and is continuing;
          (ii) if less than a full Borrowing of Loans is converted, such
conversion shall be made pro rata among the Domestic Lenders and the Canadian
Lenders, as applicable, in accordance with the respective principal amounts of
the Loans comprising such Borrowing held by such Lenders immediately prior to
such conversion;

62



--------------------------------------------------------------------------------



 



          (iii) the aggregate principal amount of Loans being converted into or
continued as LIBO Loans shall be in an integral of $100,000 and at least
$1,000,000, and the aggregate principal amount of Loans being converted into or
continued as BA Equivalent Loans shall be in an integral of CD$100,000 and at
least CD$1,000,000;
          (iv) each Domestic Lender shall effect each conversion by applying the
proceeds of its new LIBO Loan or Domestic Prime Rate Loan, as the case may be,
to its Loan being so converted, and each Canadian Lender shall effect each
conversion by applying the proceeds of its new BA Equivalent Loan or Canadian
Prime Rate Loan, as the case may be, to its Loan being so converted;
          (v) the Interest Period with respect to a Borrowing of LIBO Loans or
BA Equivalent Loans effected by a conversion or with respect to a Borrowing of
LIBO Loans or BA Equivalent Loans being continued as LIBO Loans or BA Equivalent
Loans, respectively, shall commence on the date of conversion or the expiration
of the current Interest Period applicable to such continued Borrowing, as the
case may be;
          (vi) a Borrowing of LIBO Loans or BA Equivalent Loans may be converted
only on the last day of an Interest Period applicable thereto;
          (vii) each request for a conversion or continuation of a Borrowing of
LIBO Loans or BA Equivalent Loans which fails to state an applicable Interest
Period shall be deemed to be a request for an Interest Period of one month; and
          (viii) no more than ten (10) Borrowings of LIBO Loans and BA
Equivalent Loans may be outstanding at any time.
     If the Lead Borrower does not give notice to convert any Borrowing of
Domestic Prime Rate Loans or Canadian Prime Rate Loans, or does not give notice
to continue, or does not have the right to continue, any Borrowing as LIBO Loans
or BA Equivalent Loans, in each case as provided above, such Borrowing shall
automatically be converted to, or continued as, as applicable, a Borrowing of
Domestic Prime Rate Loans or Canadian Prime Rate Loans, as applicable, at the
expiration of the then current Interest Period. The Administrative Agent shall,
after it receives notice from the Lead Borrower, promptly give each Lender
notice of any conversion, in whole or part, of any Loan made by such Lender.
     2.18 Mandatory Prepayment; Cash Collateral; Commitment Termination. The
outstanding Obligations shall be subject to mandatory prepayment as follows:
          (a) If at any time the amount of the Credit Extensions exceeds the
Loan Cap, the Borrowers will immediately (A) prepay the Loans in an amount
necessary to eliminate such excess, and (B) if, after giving effect to the
prepayment in full of all outstanding Loans such excess has not been eliminated,
deposit cash into the Cash Collateral Account in an amount equal to 102% of the
Letter of Credit Outstandings.
          (b) If at any time the amount of the Canadian Credit Extensions to the
Canadian Borrower exceeds Canadian Availability, the Canadian Borrower will
immediately (A) prepay the Canadian Loans in an amount necessary to eliminate
such excess, and (B) if, after giving effect to the prepayment in full of all
outstanding Canadian Loans such excess has not been eliminated, deposit cash
into the Cash Collateral Account in an amount equal to 102% of the Canadian
Letter of Credit Outstandings.

63



--------------------------------------------------------------------------------



 



          (c) If at any time the amount of the Domestic Credit Extensions to the
Domestic Borrowers exceeds Domestic Availability, the Domestic Borrowers will
immediately (A) prepay the Domestic Loans in an amount necessary to eliminate
such excess, and (B) if, after giving effect to the prepayment in full of all
outstanding Domestic Loans such excess has not been eliminated, deposit cash
into the applicable Cash Collateral Account in an amount equal to 102% of the
Domestic Letter of Credit Outstandings.
          (d) If at any time following one or more fluctuations in the exchange
rate of the Canadian Dollar against the Dollar, the amount of the Canadian
Credit Extensions to the Canadian Borrower exceeds Canadian Availability, the
Canadian Borrower shall (x) if such excess is in an aggregate amount that is
greater than or equal to $500,000 within two (2) Business Days of notice from
the Administrative Agent, (y) if such excess is an aggregate amount that is less
than $500,000 and such excess continues to exist in an aggregate amount less
than $500,000 for at least five (5) Business Days, within two (2) Business Days
of notice from the Administrative Agent or (z) if an Event of Default has
occurred and is continuing, immediately (i) make the necessary payments or
repayments to reduce such Canadian Liabilities to an amount necessary to
eliminate such excess or (ii) maintain or cause to be maintained with the
Administrative Agent deposits as continuing collateral security for the
Obligations of the Canadian Borrower in an amount equal to or greater than the
amount of such excess, such deposits to be maintained in such form and upon such
terms as are acceptable to the Administrative Agent. Without in any way limiting
the foregoing provisions, the Administrative Agent shall, weekly or more
frequently in the sole discretion of the Administrative Agent, make the
necessary exchange rate calculations to determine whether any such excess exists
on such date and advise the Borrowers if such excess exists.
          (e) To the extent required pursuant to Section 2.21, the Revolving
Loans shall be repaid daily in accordance with the provisions of said
Section 2.21.
          (f) The Borrowers shall prepay the Loans in an amount equal to the Net
Proceeds received by any Credit Party on account of a Prepayment Event,
irrespective of whether a Cash Dominion Event then exists and is continuing;
provided that Net Proceeds from any assets of the Canadian Credit Parties shall
only be applied to the Canadian Liabilities.
          (g) Subject to the foregoing, outstanding Prime Rate Loans and U.S.
Index Rate Loans shall be prepaid before outstanding LIBO Loans or BA Equivalent
Loans are prepaid. Each partial prepayment of LIBO Loans shall be in an integral
multiple of $100,000, and each partial prepayment of BA Equivalent Loans shall
be in an integral multiple of CD$100,000. No prepayment of LIBO Loans or BA
Equivalent Loans shall be permitted pursuant to this Section 2.18 other than on
the last day of an Interest Period applicable thereto, unless the Borrowers
simultaneously reimburse the Lenders for all “Breakage Costs” (as defined below)
associated therewith. In order to avoid such Breakage Costs, as long as no Event
of Default has occurred and is continuing, at the request of the Lead Borrower
the Administrative Agent or the Canadian Agent, as applicable, shall hold all
amounts required to be applied to LIBO Loans or BA Equivalent Loans in the
applicable Cash Collateral Account and will apply such funds to the applicable
LIBO Loans or BA Equivalent Loans, as applicable, at the end of the then pending
Interest Period therefor and such LIBO Loans and BA Equivalent Loans shall
continue to bear interest at the rate set forth in Section 2.9 until the amounts
in the applicable Cash Collateral Account have been so applied (provided that
the foregoing shall in no way limit or restrict the Agents’ rights upon the
subsequent occurrence of an Event of Default). No partial prepayment of a
Borrowing of LIBO Loans or BA Equivalent Loans shall result in the aggregate
principal amount of the LIBO Loans remaining outstanding pursuant to such
Borrowing being less than $1,000,000 or the aggregate principal amount of the BA
Equivalent Loans remaining outstanding pursuant to such Borrowing being less
than CD$1,000,000 (unless all such outstanding LIBO Loans or BA Equivalent Loans
are being prepaid in full). Any prepayment of the Revolving Loans shall not
permanently reduce the Commitments.

64



--------------------------------------------------------------------------------



 



          (h) All amounts required to be applied to Loans hereunder (other than
Swingline Loans) shall be applied ratably in accordance with each Domestic
Lender’s Domestic Commitment Percentage or Canadian Lender’s Canadian Commitment
Percentage, as applicable.
          (i) Upon the Termination Date, the Commitments and the credit facility
provided hereunder shall be terminated in full and the Domestic Borrowers shall
pay, in full and in cash, all outstanding Loans and all other outstanding
Obligations owing by them and the Canadian Borrower shall pay in full and in
cash, all outstanding Loans to it and all Canadian Liabilities.
          (j) All Obligations shall be payable to the Administrative Agent or
the Canadian Agent, as applicable, in the currency in which they are
denominated.
     2.19 Optional Prepayment of Loans; Reimbursement of Lenders.
          (a) The Borrowers shall have the right at any time and from time to
time to prepay outstanding Loans in whole or in part, (x) with respect to LIBO
Loans and BA Equivalent Loans, upon at least two Business Days’ prior written,
telex or facsimile notice to the Administrative Agent prior to 11:00 a.m., New
York time, and (y) with respect to Domestic Prime Rate Loans, Canadian Prime
Rate Loans or U.S. Index Rate Loans, upon written, telex or facsimile notice to
the Administrative Agent, which notice shall be received prior to 11:00 a.m.,
New York time on the same Business Day of such prepayment, subject to the
following limitations:
          (i) All prepayments under this Section 2.19 shall be paid to the
Administrative Agent or the Canadian Agent, as applicable, for application,
first, to the prepayment of outstanding Swingline Loans, second, to the
prepayment of other outstanding Loans ratably in accordance with each Lender’s
Domestic Commitment Percentage or Canadian Commitment Percentage, as applicable,
and third, to the funding of a cash collateral deposit in the applicable Cash
Collateral Account in an amount equal to 102% of all Letter of Credit
Outstandings.
          (ii) Subject to the foregoing, outstanding Prime Rate Loans and U.S.
Index Rate Loans shall be prepaid before outstanding LIBO Loans or BA Equivalent
Loans are prepaid. Each partial prepayment of LIBO Loans shall be in an integral
multiple of $100,000, and each partial prepayment of BA Equivalent Loans shall
be in an integral multiple of CD$100,000. No prepayment of LIBO Loans or BA
Equivalent Loans shall be permitted pursuant to this Section 2.19 other than on
the last day of an Interest Period applicable thereto, unless the Borrowers
simultaneously reimburse the Lenders for all “Breakage Costs” (as defined below)
associated therewith. No partial prepayment of a Borrowing of LIBO Loans or BA
Equivalent Loans shall result in the aggregate principal amount of the LIBO
Loans remaining outstanding pursuant to such Borrowing being less than
$1,000,000 or the aggregate principal amount of the BA Equivalent Loans
remaining outstanding pursuant to such Borrowing being less than CD$1,000,000
(unless all such outstanding LIBO Loans or BA Equivalent Loans are being prepaid
in full).
          (iii) Each notice of prepayment shall specify the prepayment date, the
principal amount and Type of the Loans to be prepaid and, in the case of LIBO
Loans or BA Equivalent Loans, the Borrowing or Borrowings pursuant to which such
Loans were made. Each notice of prepayment shall be irrevocable and shall commit
the Borrowers to prepay such Loan by the amount and on the date stated therein.
The Administrative Agent shall, promptly after receiving notice from the Lead
Borrower hereunder, notify each Lender of the principal amount

65



--------------------------------------------------------------------------------



 



and Type of the Loans held by such Lender which are to be prepaid, the
prepayment date and the manner of application of the prepayment.
          (b) The Borrowers shall reimburse each Lender on demand for any loss
incurred or to be incurred by it in the reemployment of the funds released
(i) resulting from any prepayment (for any reason whatsoever, including, without
limitation, conversion to a Domestic Prime Rate Loan, a Canadian Prime Rate Loan
or a U.S. Index Rate Loan or acceleration by virtue of, and after, the
occurrence of an Event of Default) of any LIBO Loan or BA Equivalent Loan
required or permitted under this Agreement, if such Loan is prepaid other than
on the last day of the Interest Period for such Loan or (ii) in the event that
after the Lead Borrower delivers a notice of borrowing under Section 2.3 in
respect of LIBO Loans or BA Equivalent Loans, such Loans are not borrowed on the
first day of the Interest Period specified in such notice of borrowing for any
reason. Such loss shall be the amount as reasonably determined by such Lender as
the excess, if any, of (A) the amount of interest which would have accrued to
such Lender on the amount so paid or not borrowed at a rate of interest equal to
the Adjusted LIBO Rate or the BA Rate for such Loan, for the period from the
date of such payment or failure to borrow to the last day (x) in the case of a
payment or refinancing of a LIBO Loan or a BA Equivalent Loan other than on the
last day of the Interest Period for such Loan, of the then current Interest
Period for such Loan or (y) in the case of such failure to borrow, of the
Interest Period for such LIBO Loan or BA Equivalent Loan which would have
commenced on the date of such failure to borrow, over (B) in the case of a LIBO
Loan, the amount of interest which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the London interbank market, or, in the case of a BA Equivalent Loan,
the amount of interest which would have accrued to such Lender on such amount by
placing such amount on deposit for a comparable period with Bank of
America-Canada Branch (collectively, “Breakage Costs”). Any Lender demanding
reimbursement for such loss shall deliver to the Lead Borrower from time to time
one or more certificates setting forth the amount of such loss as determined by
such Lender and setting forth in reasonable detail the manner in which such
amount was determined.
          (c) In the event the Borrowers fail to prepay any Loan on the date
specified in any prepayment notice delivered pursuant to Section 2.19(a), the
Borrowers on demand by any Lender shall pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
actual loss incurred by such Lender as a result of such failure to prepay,
including, without limitation, any loss, cost or expenses incurred by reason of
the acquisition of deposits or other funds by such Lender to fulfill deposit
obligations incurred in anticipation of such prepayment. Any Lender demanding
such payment shall deliver to the Lead Borrower from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined.
          (d) Whenever any partial prepayment of Loans are to be applied to LIBO
Loans or BA Equivalent Loans, such LIBO Loans or BA Equivalent Loans shall be
prepaid in the chronological order of their Interest Payment Dates.
     2.20 Maintenance of Loan Account; Statements of Account.
          (a) The Administrative Agent and the Canadian Agent, as applicable,
shall maintain an account on its books in the name of the Borrowers (the “Loan
Account”) which will reflect (i) all Loans and other advances made by the
Lenders to the Borrowers or for the Borrowers’ account, (ii) all L/C
Disbursements, fees and interest that have become payable as herein set forth,
and (iii) any and all other monetary Obligations that have become payable.

66



--------------------------------------------------------------------------------



 



          (b) The Loan Account will be credited with all amounts received by the
Administrative Agent and the Canadian Agent, as applicable, from the Borrowers
or otherwise for the Borrowers’ account, including all amounts received in the
Bank of America Concentration Account from the Controlled Account Banks, and the
amounts so credited shall be applied as set forth in Sections 2.22(a), (b) and
(c) or 7.4, as applicable. After the end of each month, the Administrative Agent
or the Canadian Agent, as applicable, shall send to the Lead Borrower or the
Canadian Borrower, as applicable, a statement accounting for the charges, loans,
advances and other transactions occurring among and between the Administrative
Agent or the Canadian Agent, as applicable, the Lenders and the Borrowers during
that month. The monthly statements shall, absent manifest error, be an account
stated, which is final, conclusive and binding on the Borrowers.
     2.21 Cash Receipts.
          (a) The Borrowers shall deliver to the Administrative Agent (i) on the
Effective Date and thereafter annually (or at such times as the Administrative
Agent may reasonably request following the occurrence and during the continuance
of a Cash Dominion Event), a list of all present DDAs maintained by the
Borrowers, which list includes, with respect to each depository (A) the name of
that depository; (B) the account number(s) maintained with such depository; and
(C) to the extent known, a contact person at such depository (the “DDA List”),
(ii) upon the occurrence of an Event of Default at the request of the
Administrative Agent, notifications executed on behalf of the Borrowers to each
depository institution identified on the DDA List in form and substance
reasonably satisfactory to the Administrative Agent, of the Administrative
Agent’s interest in such DDA as described more fully in Section 2.21(d) and
substantially in the form of Exhibit G (each, a “DDA Notification”), and
(iii) on or prior to the Effective Date and periodically thereafter
notifications (the “Credit Card Notifications”) executed on behalf of the
Borrowers with each of the Borrowers’ major credit card and debit card
processors in form and substance reasonably satisfactory to the Administrative
Agent.
          (b) Annexed hereto as Schedule 2.21(b) is a list describing all
arrangements to which any Borrower is a party with respect to the payment to any
Borrower of the proceeds of all credit card and debit card charges for sales by
such Borrower.
          (c) Annexed hereto as Schedule 2.21(c) is a list describing all
Concentration Accounts and Investment Accounts maintained by the Borrowers. On
or prior to the Effective Date, the Borrowers shall enter into an Account
Control Agreement with the Controlled Account Banks for the Concentration
Accounts and the Investment Accounts, in each case in form and substance
reasonably satisfactory to the Administrative Agent.
          (d) The DDA Notifications and Credit Card Notifications shall require,
after the occurrence and during the continuance of a Cash Dominion Event, the
sweep on each Business Day of all available cash receipts and other proceeds
from the sale or disposition of any Collateral, including, without limitation,
the proceeds of all credit card and debit card charges (all such cash receipts
and proceeds, “Cash Receipts”), to (x) a concentration account maintained by the
Collateral Agent at Bank of America (the “Bank of America Concentration
Account”), or (y) a Controlled Account, as the Administrative Agent or the
Canadian Agent, as applicable, may direct.
          (e) The Account Control Agreements shall require, after the occurrence
and during the continuance of a Cash Dominion Event, the sweep on each Business
Day of all Cash Receipts to the Bank of America Concentration Account or to such
other account as the Administrative Agent may direct, and with respect to the
Canadian Borrower, to a Concentration Account established by the Canadian
Borrower or as the Canadian Agent may otherwise direct. Notwithstanding any
provision of this Agreement or any other Loan Document to the contrary, the
Administrative Agent or the Canadian Agent,

67



--------------------------------------------------------------------------------



 



as applicable, shall not send a notice of exclusive control regarding or
otherwise exercise control over (i) any DDA subject to an Account Control
Agreement unless a Cash Dominion Event shall have occurred and be continuing and
will withdraw such notice of exclusive control and relinquish such control at
such time as a Cash Dominion Event is no longer in effect, if requested in
writing, by the Lead Borrower, or (ii) any Excluded DDA.
          (f) If at any time after the occurrence and during the continuance of
a Cash Dominion Event, any cash or cash equivalents owned by the Borrowers are
deposited to any account (other than an Excluded DDA or a DDA for which a DDA
Notification has been delivered), or held or invested in any manner, otherwise
than in a Controlled Account that is subject to a Account Control Agreement as
required herein, then the Administrative Agent may require the Borrowers to have
all funds held in such account transferred to the Bank of America Concentration
Account or such other Controlled Account as the Administrative Agent may direct,
and with respect to the Canadian Borrower, to a Concentration Account
established by the Canadian Borrower or as the Canadian Agent may otherwise
direct.
          (g) The Borrowers may close DDAs or Controlled Accounts and/or open
new DDAs or Controlled Accounts, subject to the execution and delivery to the
Administrative Agent or the Canadian Agent, as applicable, of appropriate DDA
Notifications or Account Control Agreements consistent with the provisions of
this Section 2.21. Unless consented to in writing by the Administrative Agent or
the Canadian Agent, as applicable, the Borrowers may not enter into any
agreements with additional credit card processors unless contemporaneously
therewith, a Credit Card Notification is executed and delivered to the
Administrative Agent or the Canadian Agent, as applicable.
          (h) The Bank of America Concentration Account and the Concentration
Accounts established by the Canadian Borrower are and shall remain under the
sole dominion and control of the Collateral Agent or the Canadian Agent, as
applicable. Each Borrower acknowledges and agrees that, subject to the
provisions of subparagraph (i) below, (i) such Borrower has no right of
withdrawal from the Bank of America Concentration Account and the Concentration
Accounts established by the Canadian Borrower, (ii) the funds on deposit in the
Bank of America Concentration Account shall continue to be collateral security
for all of the Obligations (including the Canadian Liabilities), (iii) the funds
on deposit in the Concentration Accounts established by the Canadian Borrower
shall continue to be collateral security for all of the Canadian Liabilities,
and (iv) the funds on deposit in the Bank of America Concentration Account shall
be applied as provided in Sections 2.22(a) or 7.4, as applicable.
          (i) So long as no Cash Dominion Event has occurred and is continuing,
the Borrowers may direct, and shall have sole control over, the manner of
disposition of its funds in the DDAs and the Controlled Accounts.
          (j) After the occurrence and during the continuation of a Cash
Dominion Event, the Borrowers shall cause the ACH or wire transfer to, upon the
Administrative Agent’s or the Canadian Agent’s, as applicable, instruction, any
Controlled Account, no less frequently than daily (unless the Commitments have
been terminated hereunder and the Obligations have been paid in full) of the
then current contents of each such DDA (other than any Excluded DDA), each such
transfer to be net of any minimum balance, not to exceed with respect to any DDA
(other than any Excluded DDA) $2,500, as may be required to be maintained in the
subject DDA by the bank at which such DDA is maintained, and, in connection with
each such transfer, the Borrowers shall also provide the Administrative Agent
with an accounting of the contents of each DDA (other than any Excluded DDA).
          (k) After the occurrence and during the continuation of a Cash
Dominion Event, whether or not any Obligations are then outstanding, the
Borrowers shall cause the ACH or wire transfer,

68



--------------------------------------------------------------------------------



 



upon the Administrative Agent’s or the Canadian Agent’s, as applicable,
instruction, to the Bank of America Concentration Account of the then current
entire ledger balance of each Controlled Account, net of such minimum balance,
not to exceed $10,000, as may be required to be maintained in the subject
Controlled Account by the bank at which such Controlled Account is maintained;
provided that amounts in Controlled Accounts established by the Canadian
Borrower shall be delivered only to a concentration account at Bank of
America-Canada Branch or as the Canadian Agent may otherwise direct.
          (l) In the event that, notwithstanding the provisions of this
Section 2.21, after the occurrence of a Cash Dominion Event, the Borrowers
receive or otherwise have dominion and control of any such proceeds or
collections (other than proceeds deposited in any Excluded DDA), such proceeds
and collections shall be held in trust by the Borrowers for the Administrative
Agent or the Canadian Agent, as applicable, and shall not be commingled with any
of the Borrowers’ other funds or deposited in any account of Borrower other than
as instructed by the Administrative Agent or the Canadian Agent, as applicable.
          (m) After the occurrence and during the continuation of a Cash
Dominion Event, the Borrowers shall deliver to the Administrative Agent on each
anniversary of the Effective Date (or at such other times as the Administrative
Agent may reasonably request), a list of all Account Debtors, which list
includes, with respect to each Account Debtor (i) the name, address, and
telephone number of that Account Debtor; (ii) the account/reference numbers for
such Account Debtor; and (iii) to the extent known, a contact person at such
Account Debtor (the “Account Debtor List”).
     2.22 Application of Payments.
          (a) As long as the time for payment of the Obligations has not been
accelerated, all amounts received in the Bank of America Concentration Account
from any source (other than proceeds received from the Canadian Borrower or its
assets), including the Controlled Account Banks following the occurrence and
during the continuance of a Cash Dominion Event, and other amounts received by
the Administrative Agent, shall be applied, on the day of receipt, in the
following order: first, to pay any fees and expense reimbursements and
indemnification then due and payable to the Administrative Agent, the Issuing
Bank (other than on account of Canadian Letters of Credit), and the Collateral
Agent; second, to pay interest then due and payable on Credit Extensions to the
Domestic Borrowers; third, to repay any outstanding Swingline Loans; fourth, to
repay any outstanding Revolving Loans that are Domestic Prime Rate Loans and any
outstanding reimbursement obligations under Letters of Credit and Banker’s
Acceptances other than Canadian Letters of Credit or Banker’s Acceptances
arising from Canadian Letters of Credit; fifth, to repay any outstanding
Revolving Loans that are LIBO Loans and all Breakage Costs due in respect of
such repayment pursuant to Section 2.19(b) or, at the Lead Borrower’s option, to
fund a cash collateral deposit to the Cash Collateral Account sufficient to pay,
and with direction to pay, all such outstanding LIBO Loans on the last day of
the then-pending Interest Period therefor from such Cash Collateral Account (in
each case, other than Canadian Loans); sixth, if an Event of Default exists, to
fund a cash collateral deposit in the Cash Collateral Account in an amount equal
to 102% of all Letter of Credit Outstandings other than Canadian Letter of
Credit Outstandings; seventh, to pay fees and expense reimbursements and
indemnification then due and payable to the Canadian Agent and the Issuing Bank
issuing Canadian Letters of Credit (other than fees, expense reimbursements and
indemnification payable in connection with Other Canadian Liabilities of the
Canadian Borrower); eighth, to pay interest due and payable on Credit Extensions
to the Canadian Borrower; ninth, to repay pro rata outstanding Revolving Loans
that are Canadian Prime Rate Loans or U.S. Index Rate Loans and all outstanding
reimbursement obligations under Canadian Letters of Credit; tenth, to repay
outstanding Revolving Loans that are BA Equivalent Loans and all Breakage Costs
due in respect of such repayment pursuant to Section 2.19(b) or, at the Canadian
Borrower’s option, to fund a cash collateral deposit to the GCO Canada Cash
Collateral Account sufficient to pay, and with direction to pay, all such
outstanding BA Equivalent Loans on the last

69



--------------------------------------------------------------------------------



 



day of the then-pending Interest Period therefor from such GCO Canada Cash
Collateral Account; eleventh, if an Event of Default exists, to fund a cash
collateral deposit in the GCO Canada Cash Collateral Account in an amount equal
to 102% of all Canadian Letter of Credit Outstandings; twelfth, to pay all other
Obligations and all Other Domestic Liabilities of the Domestic Borrowers and all
Other Canadian Liabilities of the Canadian Borrower that are then outstanding
and then due and payable. If all amounts set forth in clauses first through and
including twelfth above are paid, any excess amounts shall be deposited in a
separate cash collateral account, and shall be released to the Lead Borrower on
the day of receipt. So long as no Event of Default has occurred and is
continuing, the Administrative Agent shall release the funds held in the Cash
Collateral Account pursuant to clauses fifth and tenth above to the Borrowers
upon the Lead Borrower’s request.
          (b) As long as the time for payment of the Obligations has not been
accelerated, all amounts received in the Concentration Accounts established by
the Canadian Borrower constituting proceeds from the Canadian Borrower or its
assets, and other amounts received by the Canadian Agent, shall be applied, on
the day of receipt, in the following order: first, to pay any fees and expense
reimbursements and indemnification then due and payable to the Canadian Agent
and the Issuing Bank (on account of Canadian Letters of Credit); second, to pay
interest then due and payable on Credit Extensions to the Canadian Borrower;
third, to repay pro rata outstanding Revolving Loans that are Canadian Prime
Rate Loans or U.S. Index Rate Loans and all outstanding reimbursement
obligations under Canadian Letters of Credit; fifth, to repay outstanding
Revolving Loans that are LIBO Loans or BA Equivalent Loans made to the Canadian
Borrower and all Breakage Costs due in respect of such repayment pursuant to
Section 2.19(b) or, at the Canadian Borrower’s option, to fund a cash collateral
deposit to the GCO Canada Cash Collateral Account sufficient to pay, and with
direction to pay, all such outstanding LIBO Loans or BA Equivalent Loans on the
last day of the then-pending Interest Period therefor from such GCO Canada Cash
Collateral Account; sixth, if an Event of Default exists, to fund a cash
collateral deposit in the GCO Canada Cash Collateral Account in an amount equal
to 102% of all Canadian Letter of Credit Outstandings; seventh, to pay all other
Canadian Liabilities that are then outstanding and then due and payable. If all
amounts set forth in clauses first through and including seventh above are paid,
any excess amounts shall be deposited in a separate cash collateral account, and
shall be released to the Canadian Borrower on the day of receipt. So long as no
Event of Default has occurred and is continuing, the Administrative Agent shall
release the funds held in the GCO Canada Cash Collateral Account pursuant to
clause fifth above to the Canadian Borrowers upon the Canadian Borrower’s
request.
          (c) All credits against the Obligations shall be effective on the day
of receipt thereof, and shall be conditioned upon final payment to the
Administrative Agent of the items giving rise to such credits. If any item
deposited to the Bank of America Concentration Account and credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not such
return is rightful or timely, the Administrative Agent shall have the right to
reverse such credit and charge the amount of such item to the Loan Account and
the Borrowers shall indemnify the Administrative Agent, the Collateral Agent,
the Issuing Bank and the Lenders against all claims and losses resulting from
such dishonor or return.
     2.23 Increased Costs.
          (a) If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or any holding company of any Lender (except any
such reserve requirement already reflected in the Adjusted LIBO Rate) or the
Issuing Bank; or

70



--------------------------------------------------------------------------------



 



          (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or LIBO Loans or BA
Equivalent Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Loan or BA Equivalent Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise) other than Taxes, which shall be governed by Section 2.26 hereof ,
then, as long as the Borrowers are treated in the same manner as all similarly
situated customers, the Borrowers will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
          (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then, as long as the Borrowers are treated in the same manner
as all similarly situated customers, the Borrowers will pay to such Lender or
the Issuing Bank, as the case may be, from time to time, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Lead Borrower and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section within ninety (90) days of the
effective date of the relevant Change in Law shall constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.
     2.24 Change in Legality.
          (a) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, if (x) any Change in Law shall make it unlawful for a Lender to
make or maintain a LIBO Loan or BA Equivalent Loan or to give effect to its
obligations as contemplated hereby with respect to a LIBO Loan or BA Equivalent
Loan or (y) at any time any Lender determines that the making or continuance of
any of its LIBO Loans or BA Equivalent Loans has become impracticable as a
result of a contingency occurring after the date hereof which adversely affects
the London interbank market or other relevant markets for the BA Rate or the
position of such Lender in the London interbank market or such other market,
then, by written notice to the Lead Borrower, such Lender may (i) declare that
LIBO Loans or BA Equivalent Loans will not thereafter be made by such Lender
hereunder, whereupon any request by the Borrowers for a LIBO Borrowing or BA
Equivalent Loan Borrowing shall, as to such Lender only, be deemed a request

71



--------------------------------------------------------------------------------



 



for a Domestic Prime Rate Loan, a Canadian Prime Rate Loan or a U.S. Index Rate
Loan, as applicable, unless such declaration shall be subsequently withdrawn;
and (ii) require that all outstanding LIBO Loans or BA Equivalent Loans made by
it be converted to Prime Rate Loans or U.S. Index Rate Loans, as applicable, in
which event all such LIBO Loans or BA Equivalent Loans shall be automatically
converted to Prime Rate Loans or U.S. Index Rate Loans, as applicable, as of the
effective dates of such notice as provided in paragraph (b) below. In the event
any Lender shall exercise its rights under clause (i) or (ii) of this paragraph
(a), all payments and prepayments of principal which would otherwise have been
applied to repay the LIBO Loans or BA Equivalent Loans that would have been made
by such Lender or the converted LIBO Loans or BA Equivalent Loans of such Lender
shall instead be applied to repay the Prime Rate Loans or U.S. Index Rate Loans,
as applicable, made by such Lender in lieu of, or resulting from the conversion
of, such LIBO Loans or BA Equivalent Loans.
          (b) For purposes of this Section 2.24, a notice to the Lead Borrower
by any Lender pursuant to paragraph (a) above shall be effective, if any LIBO
Loans or BA Equivalent Loans shall then be outstanding, on the last day of each
then-current Interest Period; and otherwise such notice shall be effective on
the date of receipt by the Lead Borrower.
     2.25 Payments; Sharing of Setoff.
          (a) The Borrowers shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of drawings under Letters of Credit, or of amounts payable
under Sections 2.19(b), 2.23, 2.26 or 9.4, or otherwise) prior to 2:00 p.m., New
York time, on the date when due, in immediately available funds, without setoff
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent or the Canadian Agent, as applicable, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent’s Office or the Canadian Agent’s Office, as applicable,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.19(b),
2.23, 2.26 or 9.4 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent or Canadian Agent, as applicable, shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document (other than payments with respect to LIBO Borrowings or
BA Equivalent Loan Borrowings) shall be due on a day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day, and,
if any payment due with respect to LIBO Borrowings or BA Equivalent Loan
Borrowings shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, unless that
succeeding Business Day is in the next calendar month, in which event, the date
of such payment shall be on the last Business Day of the subject calendar month,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Loan Document
shall be made in the currency specified therein.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent or the Canadian Agent, as applicable, to pay fully all
amounts of principal, unreimbursed drawings under Letters of Credit, interest
and fees then due hereunder, such funds shall be applied ratably among the
parties entitled thereto in accordance with the provisions of Sections 2.22(a)
and 2.22(b) hereof.
          (c) If any Domestic Lender or Canadian Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in drawings under
Letters of Credit or Swingline Loans resulting in such

72



--------------------------------------------------------------------------------



 



Domestic Lender’s or Canadian Lender’s receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in drawings under
Letters of Credit and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Domestic Lender or Canadian
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in drawings under Letters of
Credit and Swingline Loans of other Domestic Lenders or Canadian Lenders, as
applicable, to the extent necessary so that the benefit of all such payments
shall be shared by the Domestic Lenders or Canadian Lenders, as applicable,
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in drawings under Letters
of Credit and Swingline Loans, provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Domestic Lender or Canadian Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in drawings under Letters of Credit to any assignee or
participant, other than to the Borrowers or any Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrowers consent to the
foregoing and agree, to the extent they may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrowers rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.
Notwithstanding the foregoing, any amounts of the Canadian Borrower so offset
shall be applied solely to the Canadian Liabilities and any adjustments with
respect thereto shall be made solely amongst Lenders having a Canadian
Commitment.
          (d) Unless the Administrative Agent shall have received notice from
the Lead Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
applicable Lenders or the Issuing Bank, as the case may be, the amount due. In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or the Issuing Bank, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate n the
case of payments made in Dollars and the Bank of Canada Overnight Rate in the
case of payments made in Canadian Dollars.
          (e) Without limiting the provisions of Section 8.14, if any Lender
shall fail to make any payment required to be made by it pursuant to this
Agreement, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under this Agreement until all such unsatisfied obligations are
fully paid.
     2.26 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrowers hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes except
as required in accordance with Applicable Law. If the Borrowers shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Agents, any Lender or the

73



--------------------------------------------------------------------------------



 



Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrowers shall make
such deductions, and (iii) the Borrowers shall pay the full amount deducted to
the relevant Governmental Authority in accordance with Applicable Law.
          (b) In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
          (c) The Borrowers shall indemnify the Agents, each Lender and the
Issuing Bank, and the Canadian Borrower shall indemnify the Canadian Agent, each
Canadian Lender and the Issuing Bank in respect of any Canadian Letter of Credit
within ten (10) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Agent or Lender or the
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrowers hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender or the
Issuing Bank, or by any Agent on its own behalf or on behalf of a Lender or the
Issuing Bank setting forth in reasonable detail the manner in which such amount
was determined, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrowers to a Governmental Authority, the Borrowers shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent or the Canadian Agent, as applicable.
          (e) Any Foreign Lender other than a Canadian Lender that is entitled
to an exemption from or reduction in withholding tax shall deliver to the Lead
Borrower and the Administrative Agent two copies of either United States
Internal Revenue Service Form W-8BEN or Form W-8ECI, or any subsequent versions
thereof or successors thereto, or, in the case of a Foreign Lender’s claiming
exemption from or reduction in U.S. Federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, a Form
W-8BEN, or any subsequent versions thereof or successors thereto (and, if such
Foreign Lender delivers a Form W-8BEN, a certificate representing that such
Foreign Lender is not a bank for purposes of Section 881(c) of the Code, is not
a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of the Borrowers and is not a controlled foreign corporation related to
the Borrowers (within the meaning of Section 864(d)(4) of the Code)), properly
completed and duly executed by such Foreign Lender claiming complete exemption
from or reduced rate of, United States federal withholding tax on payments by
the Borrowers under this Agreement and the other Loan Documents, or in the case
of a Foreign Lender claiming exemption for “portfolio interest” certifying that
it is not a foreign corporation, partnership, estate or trust. Such forms shall
be delivered by each Foreign Lender other than a Canadian Lender on or before
the date it becomes a party to this Agreement (or, in the case of a transferee
that is a participation holder, on or before the date such participation holder
becomes a transferee hereunder) and on or before the date, if any, such Foreign
Lender changes its applicable lending office by designating a different lending
office (a “New Lending Office”). In addition, each Foreign Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender. Notwithstanding any other provision of this
Section 2.26(e), a Foreign Lender shall not be required to deliver any form
pursuant to this 2.26(e) that such Foreign Lender is not legally able to
deliver.

74



--------------------------------------------------------------------------------



 



          (f) The Borrowers shall not be required to indemnify any Foreign
Lender or to pay any additional amounts to any Foreign Lender in respect of
United States federal withholding tax pursuant to paragraph (a) or (c) above to
the extent that the obligation to pay such additional amounts would not have
arisen but for a failure by such Foreign Lender to comply with the provisions of
paragraph (e) above. Should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, the Borrowers shall, at such
Lender’s expense, take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.
     2.27 Security Interests in Collateral. To secure their Obligations under
this Agreement and the other Loan Documents, each Credit Party shall grant, and
the Lead Borrower shall cause each Domestic Credit Party to grant, to the
Collateral Agent, for its benefit and the ratable benefit of the other Secured
Parties, and shall cause each Canadian Credit Party to grant, to the Collateral
Agent, for its benefit and the ratable benefit of the other Canadian Secured
Parties, a first-priority security interest in, and hypothec of, all of the
Collateral pursuant hereto and to the Security Documents; provided that the
Collateral granted by the Canadian Borrower shall secure only the Canadian
Liabilities.
     2.28 Mitigation Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under Section 2.23, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.26,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.23 or 2.26, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers (in the case of the Canadian Borrower, only in respect of
any Canadian Lender) hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment;
provided, however, that the Borrowers shall not be liable for such costs and
expenses of a Lender requesting compensation if (i) such Lender becomes a party
to this Agreement after the Effective Date and (ii) any relevant Change in Law
occurred prior to the date such Lender becomes a party hereto.
          (b) If any Lender requests compensation under Section 2.23, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.26,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.6), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) except in the
case of an assignment to another Lender, the Borrowers shall have received the
prior written consent of the Administrative Agent, the Issuing Bank and the
Swingline Lender and the Canadian Agent only in the case of a Canadian Lender,
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in unreimbursed drawings under Letters of Credit and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.23 or payments required to be made
pursuant to Section 2.26, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such

75



--------------------------------------------------------------------------------



 



Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.
     3. REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants to the Agents and the Lenders that:
     3.1 Organization; Powers. Each of the Credit Parties and each Material
Foreign Subsidiary is, duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, and each such Person has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
     3.2 Authorization; Enforceability. The transactions contemplated hereby and
by the other Loan Documents to be entered into by each of the Credit Parties are
within such Person’s corporate powers and have been duly authorized by all
necessary corporate, and, if required, stockholder action. This Agreement has
been duly executed and delivered by each of the Borrowers and constitutes, and
each other Loan Document to which any of the Credit Parties is a party, when
executed and delivered by such Credit Party, will constitute, a legal, valid and
binding obligation of such Credit Party (as the case may be), enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
     3.3 Governmental Approvals; No Conflicts. The transactions to be entered
into contemplated by the Loan Documents (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) for such as have been obtained or made and
are in full force and effect, (ii) for those for which a failure to obtain same
could not be reasonably be expected to have a Material Adverse Effect, and
(iii) for filings and recordings necessary to perfect Liens created under the
Loan Documents, (b) will not violate any Applicable Law or regulation or the
charter, by laws or other organizational documents of any Borrower, any of the
other Credit Parties, or any Material Foreign Subsidiary or any order of any
Governmental Authority, except for such violations as could not reasonably be
expected to have a Material Adverse Effect, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any
Borrower, any of the other Credit Parties, or any Material Foreign Subsidiary,
or their respective assets, except for such violations or defaults as could not
reasonably be expected to have a Material Adverse Effect, or give rise to a
right thereunder to require any material payment to be made by any Borrower, any
of the other Credit Parties, or any Material Foreign Subsidiary and (d) will not
result in the creation or imposition of any Lien on any material asset of any
Borrower, any of the other Credit Parties, or any Material Foreign Subsidiary,
except Liens created under the Loan Documents or otherwise permitted hereby or
thereby.
     3.4 Financial Condition.
          (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower Consolidated Group as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.
          (b) The unaudited Consolidated and consolidating balance sheet of the
Borrower Consolidated Group dated October 30, 2010, and the related Consolidated
and consolidating statements of

76



--------------------------------------------------------------------------------



 



income or operations, shareholders’ equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
Consolidated Group as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
          (c) Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
     3.5 Properties.
          (a) Each of the Credit Parties has good title to, or valid leasehold
interests in, all of such Person’s real and personal property material to its
business, except for defects which could not reasonably be expected to have a
Material Adverse Effect.
          (b) Schedule 3.5(b)(i) sets forth the address (including county) of
all Real Estate that is owned by each of the Credit Parties as of the Effective
Date, together with a list of the holders of any mortgage or other Lien thereon.
Schedule 3.5(b)(ii) sets forth the address of all Real Estate (including retail
store locations) that is leased by each of the Credit Parties as of the
Effective Date. Each of such leases is in full force and effect and no Credit
Party is in default of the terms thereof, except for such defaults which would
not reasonably be expected to have a Material Adverse Effect.
          (c) Schedule 6.1 sets forth a complete and accurate list of all
Indebtedness of each Credit Party on the Effective Date, showing the amount,
obligor or issuer and maturity thereof.
          (d) Schedule 6.2 sets forth a complete and accurate list of all Liens
on the property or assets of each Credit Party as of the Effective Date, showing
as of the Effective Date the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Credit Party
subject thereto. The property of each Credit Party is subject to no Liens, other
than Permitted Encumbrances.
          (e) Schedule 6.4 sets forth a complete and accurate list of all
Investments held by any Credit Party on the Effective Date, showing the amount,
obligor or issuer and maturity, if any, thereof.
     3.6 Litigation and Environmental Matters.
          (a) There are no actions, suits, investigations, or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any of the Credit Parties, threatened against or affecting any such
Person or any Material Foreign Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than those set forth on Schedule 3.6) or
(ii) that involve any of the Loan Documents.
          (b) Except for the matters set forth on Schedule 3.6, and except as
could not reasonably be expected to have a Material Adverse Effect, none of the
Credit Parties nor any Material Foreign Subsidiary (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject

77



--------------------------------------------------------------------------------



 



to any Environmental Liability, (iii) has received written notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
          (c) Since the Effective Date, there has been no change in the status
of the matters set forth on Schedule 3.6 that, individually or in the aggregate,
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect.
     3.7 Compliance with Laws and Agreements. Except as set forth in
Schedule 3.7, each of the Credit Parties is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to such Person
or its property and all indentures, material agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. No Default has occurred and is continuing.
     3.8 Investment Company or Holding Company Status. None of the Credit
Parties is an (a) “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940 or (b) a “holding company,” an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company,” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 2005, as amended.
     3.9 Taxes. Except as set forth in Schedule 3.9, each of the Credit Parties
and each Material Foreign Subsidiary has timely filed or caused to be filed all
tax returns and reports required to have been filed and has paid or caused to be
paid prior to delinquency all taxes required to have been paid by it, except
(a) taxes that are being contested in good faith by appropriate proceedings, for
which such Person has set aside on its books adequate reserves, and as to which
no Lien (other than an inchoate Lien) secures such obligation, and which contest
effectively suspends the collection of the contested obligation and the
enforcement of any Lien securing such obligation, or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
     3.10 ERISA/Canadian Pension Plan.
          (a) Except as set forth in Schedule 3.10, none of the Credit Parties
nor any Material Foreign Subsidiary is party to a Plan. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect. Except as
set forth in Schedule 3.10, the present value of all accumulated benefit
obligations under each Plan and each Canadian Pension Plan (based on, inter
alia, the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan or Canadian Pension Plan. Schedule 3.10 sets forth the amount of
underfunding on such basis for all Plans and Canadian Pension Plans as of the
date of the most recent financial statements, and nothing is reasonably expected
to occur that could increase the amount of such underfunding to an amount that,
in either case, could reasonably be expected to result in a Material Adverse
Effect.
          (b) The Canadian Borrower and its Subsidiaries are in compliance with
the requirements of the Pension Benefits Act (Ontario) or similar legislation of
another Canadian province or territory and the Income Tax Act (Canada), except
where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect. No fact or situation that may reasonably be expected to
result in a Material Adverse Effect exists in connection with any Canadian
Pension Plan. No Termination Event has occurred. No lien has arisen, choate or
inchoate, in respect of the Canadian Borrower or its

78



--------------------------------------------------------------------------------



 



Subsidiaries or their property in connection with any Canadian Pension Plan
(save for contribution amounts not yet due).
     3.11 Interdependence of Credit Parties.
          (a) The business of each of the Credit Parties shall benefit from the
successful performance of the business of each of the other Credit Parties, and
the Credit Parties as a whole.
          (b) Each of the Credit Parties has cooperated to the extent necessary
and shall continue to cooperate with each of the other Credit Parties to the
extent necessary in the development and conduct of each of the other Credit
Parties’ business, and shall to the extent necessary share and participate in
the formulation of methods of operation, distribution, leasing, inventory
control, and other similar business matters essential to each of the Credit
Parties’ respective businesses.
          (c) The failure of any of the Credit Parties to cooperate with all of
the other Credit Parties in the conduct of their respective businesses could
have an adverse impact on the business of each of the other Credit Parties, and
the failure of any of the Credit Parties to associate or cooperate with all of
the other Credit Parties could impair the goodwill of such other Credit Parties
and the Credit Parties as a whole.
          (d) Each of the Credit Parties (other than the Canadian Credit
Parties) is undertaking joint and several liability for the Domestic Obligations
on the terms and conditions set forth herein and is undertaking joint and
several liability for the Canadian Liabilities on the terms and conditions set
forth in the Effective Date Guaranty and represents and warrants that the
financial accommodations being provided hereby are for the mutual benefit,
directly and indirectly, of each of the Credit Parties.
     3.12 Disclosure. The Borrowers have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any of the
Credit Parties or any Material Foreign Subsidiary is subject, and all other
matters known to any such Person, that, individually or in the aggregate, in
each case, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of any of the Credit Parties or any Material Foreign
Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that with respect to
projected financial information and other forward-looking information, the
Borrowers represent only that such information was prepared in good faith on the
basis of assumptions believed to be reasonable at the time.
     3.13 Subsidiaries. On and as of the Effective Date, the authorized capital
stock or other equity interests, and the number of issued and outstanding shares
of capital stock or other equity interests of the Borrowers and each other
member of the Borrower Consolidated Group is as described in Schedule 3.13 and,
as to Subsidiaries, Schedule 3.13 indicates whether such Subsidiary is a
Material Subsidiary, and, if not a Material Subsidiary, whether such Subsidiary
is active or inactive. All such outstanding shares of capital stock or other
equity interests of the Borrowers, each of the other Credit Parties and each
Material Foreign Subsidiary have been duly and validly issued in material
compliance with all legal requirements relating to the authorization and
issuance of shares of capital stock or other equity interests, and (except in
the case of the options for shares of the common stock of the Lead Borrower
described on Schedule 3.13) are fully paid and non-assessable. Except as set
forth on Schedule 3.13, none of the Credit Parties is party to any joint
venture, general or limited partnership, or limited liability company,
agreements or any other business ventures or entities.

79



--------------------------------------------------------------------------------



 



     3.14 Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Credit Parties and each Material Foreign
Subsidiary as of the Effective Date. Each of such policies is in full force and
effect. As of the Effective Date, all premiums in respect of such insurance that
are due and payable have been paid.
     3.15 Labor Matters. There are no strikes, lockouts or slowdowns against any
of the Credit Parties or any Material Foreign Subsidiary pending or, to the
knowledge of the Borrowers, threatened, that could reasonably be expected to
result in a Material Adverse Effect. The hours worked by and payments made to
employees of the Credit Parties or any Material Foreign Subsidiary have not been
in violation of the Fair Labor Standards Act, if applicable, or any other
applicable federal, state, local or foreign law dealing with such matters to the
extent that any such violations could reasonably be expected to have a Material
Adverse Effect. All material payments due from any of the Credit Parties or any
Material Foreign Subsidiary, or for which any material claim may be made against
any such Person, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
such Credit Party or such Material Foreign Subsidiary. The consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any of the Credit Parties or any
Material Foreign Subsidiary is bound.
     3.16 Certain Transactions. Except as set forth on Schedule 3.16, none of
the officers, partners, or directors of any of the Credit Parties is presently a
party to any transaction, and, to the knowledge of the executive officers of
each of the Credit Parties, none of the employees of any of the Credit Parties
is presently a party to any material transaction, with any of the other Credit
Parties or any Affiliate (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
partner, director or such employee or, to the knowledge of the executive
officers of the Borrowers, any corporation, partnership, trust or other entity
in which any officer, partner, director, or any such employee or natural person
related to such officer, partner, director or employee or other Person in which
such officer, partner, director or employee has a direct or indirect beneficial
interest, has a substantial direct or indirect beneficial interest or is an
officer, director, trustee or partner.
     3.17 Restrictions on the Credit Parties. None of the Credit Parties nor any
Material Foreign Subsidiary is a party to or bound by any contract, agreement or
instrument, or subject to any charter or other corporate restriction, that has
or could reasonably be expected to have a Material Adverse Effect.
     3.18 Security Documents.
     The Security Documents create in favor of the Collateral Agent, for the
ratable benefit of the Domestic Secured Parties or the Canadian Secured Parties,
as applicable, a legal, valid and enforceable security interest in the
Collateral, and the Security Documents constitute, or will upon the filing of
financing statements and the obtaining of “control”, in each case with respect
to the relevant Collateral as required under the applicable Uniform Commercial
Code or PPSA, the creation of a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Borrowers and each
Guarantor thereunder in such Collateral, in each case prior and superior in
right to any other Person (other than Permitted Encumbrances having priority
under Applicable Law), except as permitted hereunder or under any other Loan
Document.

80



--------------------------------------------------------------------------------



 



     3.19 Federal Reserve Regulations.
          (a) None of the Credit Parties is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.
          (b) No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to buy or carry Margin Stock or to extend credit to others for
the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose or for any other purpose, in any case that
entails a violation of, or that is not permitted by the provisions of the
Regulations of the Board, including Regulation U or X and the Credit Parties
agree to comply with the Administrative Agent’s, and the Lenders’, requests for
information relating to any transactions involving Margin Stock to the extent
relevant to comply with such regulations.
     3.20 Solvency. Before and after giving effect to each Credit Extension,
(a) the Credit Parties, taken as a whole, are and will be Solvent, and (b) the
Credit Parties and the Material Foreign Subsidiaries, taken as a whole, are and
will be Solvent. No transfer of property is being made by any Borrower and no
obligation is being incurred by any Borrower in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Borrower.
     3.21 Franchises, Patents, Copyrights, Etc. Except as otherwise set forth on
Schedule 3.21 hereto, each of the Credit Parties owns, or is licensed to use,
all franchises, patents, copyrights, trademarks, tradenames, service marks,
licenses and permits, and rights in respect of the foregoing, adequate for the
conduct of its business as substantially now conducted, and to its knowledge,
without conflict with any rights of any other Person (and, in each case, free of
any Lien that is not a Permitted Encumbrance), except to the extent that a
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
     3.22 Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Credit Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.
     3.23 Casualty. Neither the businesses nor the properties of any Credit
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
     3.24 Intellectual Property; Licenses, Etc.The Credit Parties own, or
possess the right to use, all of the Intellectual Property, licenses, permits
and other authorizations that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, except as would not be reasonably expected to have a Material Adverse
Effect.
     4. CONDITIONS.
     4.1 Effective Date. The obligation of the Lenders to make the initial Loans
and of the Issuing Bank to issue the initial Letters of Credit is subject to the
following conditions precedent:
          (a) The Agents (or their counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement and all other Loan Documents
(including, without limitation, the

81



--------------------------------------------------------------------------------



 



Security Documents) to be delivered on or before the Effective Date, signed on
behalf of such party or (ii) written evidence satisfactory to the Agents and the
Lead Arranger (which may include telecopy transmission or electronic
transmission of a pdf formatted copy of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and all
other Loan Documents to be delivered on or before the Effective Date.
          (b) The Agents shall have received a favorable written opinion
(addressed to each Agent and the Lenders on the Effective Date and dated the
Effective Date) of (i) Bass Berry & Sims PLC, counsel for the Credit Parties,
(ii) Hodgson Russ LLP, (iii) Larkin Hoffman Daly & Lindgren Ltd., (iv) McCarthy
Tétrault LLP, and (v) applicable local counsel, each in form satisfactory to the
Administrative Agent, covering such matters relating to the Credit Parties, the
Loan Documents or the transactions contemplated thereby as the Required Lenders
shall reasonably request. The Borrowers hereby request such counsel to deliver
such opinions.
          (c) The Agents shall have received such documents and certificates as
the Agents or their counsel may reasonably request relating to the organization,
existence and good standing of each of the Credit Parties, the authorization of
the transactions contemplated by the Loan Documents and any other legal matters
relating to the Credit Parties, the Loan Documents or the transactions
contemplated thereby, all in form and substance reasonably satisfactory to the
Agents and their counsel.
          (d) The Agents shall have received a Borrowing Base Certificate dated
the Effective Date, relating to the Fiscal Month ended on December 25, 2010, and
executed by a Financial Officer of the Lead Borrower.
          (e) The Agents shall have received a certificate from a Financial
Officer of the Lead Borrower, together with such other evidence reasonably
requested by the Agents, in each case reasonably satisfactory in form and
substance to the Agents, certifying that as of the Effective Date (i) the Credit
Parties, on a Consolidated basis, are Solvent, (ii) there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect, and (iii) the representations and warranties made by
the Borrowers in the Loan Documents are true and correct in all material
respects and that no event has occurred (or failed to occur) which is or which,
solely with the giving of notice or passage of time (or both) would be a Default
or an Event of Default.
          (f) All necessary consents and approvals to the transactions
contemplated hereby shall have been obtained and shall be reasonably
satisfactory to the Agents, including, without limitation, consents from all
requisite material Governmental Authorities and, except as would not reasonably
be expected to have or result in a Material Adverse Effect, all third parties
shall have approved or consented to the transactions contemplated hereby, to the
extent required, all applicable waiting periods shall have expired and there
shall be no material governmental or judicial action, actual or threatened, that
would reasonably be expected to materially restrain, prevent or impose
burdensome conditions on the transactions contemplated hereby.
          (g) The Administrative Agent shall be reasonably satisfied that any
financial statements delivered to it and the Lenders fairly present the business
and financial condition of the Borrower Consolidated Group (subject, in the case
of interim financial statements, to year-end adjustments and the absence of
footnotes) and that there has been no Material Adverse Effect since January 30,
2010.
          (h) Except as set forth on Schedule 3.6, there shall not be pending
any litigation or other proceeding, the result of which could reasonably be
expected to have a Material Adverse Effect.

82



--------------------------------------------------------------------------------



 



          (i) There shall not have occurred any event of default, nor shall any
event exist which is, or solely with the passage of time, the giving of notice
or both, would be an event of default under any Material Indebtedness.
          (j) The Collateral Agent shall have received results of searches from
such jurisdictions as may be reasonably required by the Collateral Agent or
other evidence reasonably satisfactory to the Collateral Agent (in each case
dated as of a date reasonably satisfactory to the Collateral Agent) indicating
the absence of Liens on the Collateral, including, without limitation,
receivables from credit card processors and check processors, except for
Permitted Encumbrances and Liens for which termination statements, estoppel
certificates and releases reasonably satisfactory to the Collateral Agent are
being tendered on the Effective Date.
          (k) The Collateral Agent and the Canadian Agent shall have received
all documents and instruments, including Uniform Commercial Code and PPSA
financing statements, and certified statements issued by the Québec Register of
Personal and Movable Real Rights, required by law or reasonably requested by the
Collateral Agent and the Canadian Agent to be filed, registered or recorded to
create or perfect the first priority Liens intended to be created under the Loan
Documents and, to the extent required by the Collateral Agent and the Canadian
Agent, all such documents and instruments shall have been so filed, registered
or recorded to the satisfaction of the Collateral Agent and the Canadian Agent.
          (l) The Collateral Agent and the Canadian Agent, as applicable, shall
have received Account Control Agreements, the Credit Card Notifications,
Collateral Control Agreements, and other similar third party agreements required
to be delivered hereunder on or before the Effective Date.
          (m) The Agents shall have received the results of a commercial
financial examination and Inventory appraisal, in each case by a third party
auditor or appraiser acceptable to the Agents, which results shall be
satisfactory to the Agents.
          (n) All fees due at or immediately after the Effective Date and all
reasonable costs and expenses incurred by the Agents in connection with the
establishment of the credit facility contemplated hereby (including the
reasonable fees and expenses of counsel to the Agents) shall have been paid in
full.
          (o) The consummation of the transactions contemplated hereby shall not
(a) violate any Applicable Law, or (b) conflict with, or result in a default or
event of default under, any material agreement of Borrowers or any other Credit
Party, taken as a whole (and the Agents and the Lenders shall receive a
satisfactory opinion of Borrowers’ counsel to that effect). No event shall exist
which is, or solely with the passage of time, the giving of notice or both,
would be an event of default under any agreement of any of the Credit Parties if
such event of default could reasonably be expected to have a Material Adverse
Effect.
          (p) There shall be no Default or Event of Default on the Effective
Date.
          (q) The Collateral Agent shall have received, and be satisfied with,
evidence of the Borrowers’ insurance, together with such endorsements as are
required by the Loan Documents.
          (r) The Agents shall have received all of the items set forth on the
Closing Agenda attached hereto as Exhibit F.

83



--------------------------------------------------------------------------------



 



          (s) The Administrative Agent and the Lenders shall have received and
be satisfied with (a) a detailed forecast for the period commencing with the
Fiscal Year beginning [February 1, 2012] and ending on the Maturity Date, which
shall include an Excess Availability model, Consolidated income statement,
balance sheet, and statement of cash flow, prepared on an annual basis, each
prepared in conformity with GAAP and consistent with the Borrowers’ then current
practices and (b) such other information (financial or otherwise) reasonably
requested by the Administrative Agent.
          (t) The Borrowers shall have Excess Availability on the Effective
Date, after giving effect to any Credit Extensions made on the Effective Date,
of not less than $100,000,000.
          (u) The Administrative Agent and each Lender shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act and the Proceeds of Crime Act.
          (v) There shall have been delivered to the Administrative Agent such
additional instruments and documents as the Agents or counsel to the Agents
reasonably may require or request.
     The Administrative Agent shall notify the Lead Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.3) at or prior to 5:00 p.m., New York time, on January 14,
2011 (and, in the event such conditions are not so satisfied or waived, this
Agreement shall terminate at such time).
     4.2 Conditions Precedent to Each Loan and Each Letter of Credit. In
addition to those conditions described in Section 4.1, the obligation of the
Lenders to make each Loan and of the applicable Issuing Bank to issue each
Letter of Credit subsequent to the Effective Date is subject to the following
conditions precedent:
          (a) Notice. The Administrative Agent shall have received a notice with
respect to such Borrowing or issuance, as the case may be, as required by
Section 2.3.
          (b) Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents or otherwise made in
writing in connection herewith or therewith shall be true and correct in all
material respects on and as of the date of each Borrowing or the issuance of
each Letter of Credit hereunder with the same effect as if made on and as of
such date, (i) other than representations and warranties that relate solely to
an earlier date and (ii) in the case of any representation and warranty
qualified by materiality, they shall be true and correct in all respects.
          (c) No Default. On the date of each Borrowing hereunder and the
issuance of each Letter of Credit, no Default or Event of Default shall have
occurred and be continuing.
          (d) Borrowing Base Certificate. The Administrative Agent shall have
received the most recently required Borrowing Base Certificate, with each such
Borrowing Base Certificate including schedules as required by the Administrative
Agent.
     The request by the Borrowers for, and the acceptance by the Borrowers of,
each extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in this Section 4.2 have
been satisfied at that time and that after giving effect to such extension of
credit the Borrowers shall continue to be in compliance with Section 2.1(a). The
conditions set forth in

84



--------------------------------------------------------------------------------



 



this Section 4.2 are for the sole benefit of the Administrative Agent and the
Lenders and may be waived by the Administrative Agent in whole or in part
without prejudice to the Administrative Agent or any Lender.
     5. AFFIRMATIVE COVENANTS.
     Until the Commitments have expired or have been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or have been
terminated and all L/C Disbursements shall have been reimbursed, each of the
Credit Parties covenants and agrees with the Agents and the Lenders that:
     5.1 Financial Statements and Other Information. The Borrowers will furnish
to the Administrative Agent:
          (a) within ninety (90) days after the end of each Fiscal Year of the
Lead Borrower, a Consolidated balance sheet and the related Consolidated
statements of income, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all audited and reported on by Ernst & Young or
another independent public accountant of recognized national standing (without a
“going concern” or like qualification or exception and without a qualification
or exception as to the scope of such audit) to the effect that as of the date(s)
thereof and for the period(s) covered thereby, such Consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Lead Borrower on a Consolidated basis in accordance
with GAAP consistently applied;
          (b) within forty-five (45) days after the end of each Fiscal Quarter
of the Lead Borrower, a Consolidated balance sheet and the related Consolidated
statements of income, stockholders’ equity and cash flows, as of the end of and
for such Fiscal Quarter and the elapsed portion of the Fiscal Year, with
comparative results to the same fiscal periods of the prior Fiscal Year, all
certified by a Financial Officer of the Lead Borrower as presenting in all
material respects the financial condition and results of operations of the Lead
Borrower on a Consolidated basis in accordance with GAAP consistently applied,
subject to normal year end audit adjustments and the absence of footnotes,
          (c) during the continuance of Cash Dominion Event, within fifteen
(15) days after the end of each Fiscal Month, a Consolidated balance sheet and
related Consolidated statements of income, stockholders’ equity and cash flows
for the Lead Borrower as of the end of and for such Fiscal Month and the elapsed
portion of the Fiscal Year, with comparative results to the same fiscal periods
of the prior Fiscal Year, all certified by a Financial Officer of the Lead
Borrower as presenting in all material respects the financial condition and
results of operations of the Lead Borrower on a Consolidated basis in accordance
with GAAP consistently applied, subject to normal year end audit adjustments and
the absence of footnotes;
          (d) concurrently with any delivery of financial statements under
clause (a), (b), or, if applicable, (c) above, a certificate of a Financial
Officer of the Lead Borrower in the form of Exhibit E hereto (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) only if a Covenant Compliance Event shall then be in
existence, setting forth reasonably detailed calculations with respect to the
Fixed Charge Coverage Ratio for such period, and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
Lead Borrower’s financial statements referred to in Section 3.4 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

85



--------------------------------------------------------------------------------



 



          (e) within sixty (60) days after the commencement of each Fiscal Year
of the Lead Borrower, a detailed Consolidated budget by quarter for such Fiscal
Year (including a projected Consolidated balance sheet and related statements of
projected Consolidated operations and cash flow as of the end of and for such
Fiscal Year), provided that such Consolidated budget shall be prepared on a
month-by-month basis for any budget submitted after a Cash Dominion Event has
occurred and while such Cash Dominion Event continues;
          (f) within ten (10) Business Days after the end of each Fiscal Month,
a certificate in the form of Exhibit D (a “Borrowing Base Certificate”) showing
the Borrowing Base as of the close of business on the last day of the
immediately preceding month, each such Borrowing Base Certificate to be
certified as true and correct on behalf of the Borrowers by a Financial Officer
of the Lead Borrower, provided, however, if an Accelerated Borrowing Base
Delivery Event has occurred and is continuing, the Administrative Agent may
require that Borrowers furnish such Borrowing Base Certificate (showing the
Borrowing Base as of the close of business on the last day of the immediately
preceding week) weekly on Wednesday of each week;
          (g) within thirty (30) days of the end of each Fiscal Quarter, the
Lead Borrower will notify the Administrative Agent of the opening or closing of
any of Borrower’s stores in Pennsylvania, Virginia or Washington;
          (h) promptly after the same become publicly available, copies of all
periodic reports filed by the Lead Borrower with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission;
          (i) the financial and collateral reports described on Schedule 5.1(i)
hereto, at the times set forth in such Schedule;
          (j) No later than five (5) days prior the anticipated consummation of
a Permitted Acquisition, (A) copies of the then draft purchase and sale
agreements or other material acquisition documents to be executed in connection
with the Permitted Acquisition (and furnish the final executed documentation
promptly after consummation of such Permitted Acquisition), and (B) with respect
to any Permitted Acquisition for aggregate consideration of equal to or greater
than $25,000,000 (excluding consideration consisting of capital stock or other
equity interests of the Borrower), (i) copies of the most recent audited (if
any), and if later, unaudited financial statements of the Person which is the
subject of the Permitted Acquisition, and (ii) an unaudited pro forma
Consolidated balance sheet and income statement of the Lead Borrower as of the
end of the most recently completed Fiscal Quarter but prepared as though the
Permitted Acquisition had occurred on such date and related pro forma
calculations of average Excess Availability for the subsequent four Fiscal
Quarters period;
          (k) notice of any (i) sale or other disposition of assets of any
Borrower permitted under Section 6.5(d) hereof promptly following the date of
consummation such sale or disposition or (ii) incurrence of any Indebtedness
permitted under Section 6.1(d) or (e) promptly following the incurrence of such
Indebtedness;
          (l) promptly upon receipt thereof, copies of all reports submitted to
the Lead Borrower or any of the other Credit Parties by independent certified
public accountants in connection with each annual, interim or special audit of
the books of the Credit Parties made by such accountants, including any
management letter commenting on the Borrowers’ internal controls submitted by
such accountants to management in connection with their annual audit; and

86



--------------------------------------------------------------------------------



 



          (m) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the Lead
Borrower or any of the other Credit Parties, or compliance with the terms of any
Loan Document, as the Agents or any Lender, acting through the Administrative
Agent, may reasonably request.
Documents required to be delivered pursuant to Sections 5.1(a), (b), (c) and
(f) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Lead Borrower posts such documents,
or provides a link thereto on the Lead Borrower’s website on the Internet at the
website address; or (ii) on which such documents are posted on the Lead
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent) or when
the Administrative Agent receives an electronic copy; provided that: (i) the
Lead Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Lead Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Lead Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Credit Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
     The Credit Parties hereby acknowledge that (a) the Administrative Agent
and/or the Lead Arranger will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Credit Parties
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Credit
Parties or their securities) (each, a “Public Lender”). The Credit Parties
hereby agree that they will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Credit Parties shall be deemed to have authorized the
Administrative Agent, the Lead Arranger, the Issuing Bank and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Credit Parties or their securities for purposes of United States Federal and
state securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor”; and (z) the Administrative Agent and the Lead Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”
     5.2 Notices of Material Events. The Borrowers will, and the Lead Borrower
will cause each of the other Credit Parties to, furnish to the Administrative
Agent (which in turn shall furnish to the Issuing Bank, the Collateral Agent and
each Lender) prompt written notice of the following:
          (a) the occurrence of any Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any of the
Credit Parties that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

87



--------------------------------------------------------------------------------



 



          (c) the occurrence of any ERISA Event or Termination Event that, alone
or together with any other ERISA Events or Termination Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
          (d) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect;
          (e) any change in the Lead Borrower’s chief executive officer or chief
financial officer;
          (f) any collective bargaining agreement or other material labor
contract to which any of the Credit Parties becomes a party, or the application
for the certification of a collective bargaining agent;
          (g) the filing of any Lien for unpaid taxes in an aggregate amount in
excess of $1,000,000 against any of the Credit Parties;
          (h) the discharge by any of the Credit Parties of its present
independent accountants or any withdrawal or resignation by such independent
accountants; and
          (i) any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary thereof.
     Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Lead Borrower
setting forth the details of the event or development requiring such notice and,
if applicable, any action taken or proposed to be taken with respect thereto.
     5.3 Information Regarding Collateral.
          (a) The Lead Borrower will furnish to the Agents, unless indicated
otherwise herein, thirty (30) days’ prior written notice of any change (i) in
any Credit Party’s corporate or legal name or in any trade name used to identify
it in the conduct of its business or in the ownership of its properties,
(ii) within the time period specified in Section 5.1(b) hereof for the delivery
of financial statements, in the location of any Credit Party’s chief executive
office, its principal place of business or any office in which it maintains
books or records relating to Accounts, (iii) in any Credit Party’s
organizational structure or (iv) in any Credit Party’s jurisdiction of
incorporation or formation, Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization.
          (b) Prior to opening any DDA (other than a store-level DDA or Excluded
DDA) into which any amount is deposited that would result in the aggregate
balance in all Post Effective DDAs exceeding $500,000, the Borrowers will give
written notice of the opening of such account to the Administrative Agent. At
the option of the Administrative Agent, the applicable Borrower shall enter into
a Account Control Agreement with the financial institution at which such DDA is
opened, which Account Control Agreement shall be in form and substance
reasonably satisfactory to the Administrative Agent.
     5.4 Existence; Conduct of Business. Except to the extent that a failure to
do so could not reasonably be expected to have a Material Adverse Effect, the
Lead Borrower will, and will cause each of the other Credit Parties and each
Material Foreign Subsidiary to, do or cause to be done all things necessary to
comply with its respective charter, certificate of incorporation, and/or other
organizational

88



--------------------------------------------------------------------------------



 



documents, as applicable, and by-laws and/or other instruments which deal with
corporate governance, and to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, provided that the foregoing shall not prohibit any merger,
amalgamation, consolidation, liquidation or dissolution permitted under
Section 6.3 or any sale, lease, transfer or other disposition permitted by
Section 6.5.
     5.5 Payment of Obligations. Each Borrower will, and the Lead Borrower will
cause each other Credit Party and each Material Foreign Subsidiary to, pay its
Indebtedness and other obligations, including tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate actions, (b) such
Borrower, such other Credit Party, or such Material Foreign Subsidiary has set
aside on its books adequate reserves with respect thereto to the extent required
by and in accordance with GAAP, (c) such contest effectively suspends collection
of the contested obligation, (d) no Lien (other than an inchoate Lien) secures
such obligation and (e) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect. Nothing
contained herein shall be deemed to limit the rights of the Administrative Agent
under Section 2.2(b).
     5.6 Maintenance of Properties. The Lead Borrower will, and will cause each
of the other Credit Parties and each Material Foreign Subsidiary to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted and with the exception of
asset dispositions permitted hereunder.
     5.7 Insurance.
          (a) The Lead Borrower will, and will cause each of the Credit Parties
and each Material Foreign Subsidiary to, (i) maintain insurance with financially
sound and reputable insurers reasonably acceptable to the Agents (or, to the
extent consistent with prudent business practice, a program of self-insurance
consistent with current practices) on such of its property and in at least such
amounts and against at least such risks as is customary with companies in the
same or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death occurring
upon, in or about or in connection with the use of any properties owned,
occupied or controlled by it (including the insurance required pursuant to the
Security Documents); (ii) maintain such other insurance as may be required by
law; and (iii) furnish to the Agents, upon written request, full information as
to the insurance carried. The Agents shall not, by the fact of approving,
disapproving, accepting, obtaining or failing to obtain any such insurance,
incur liability for the form or legal sufficiency of insurance contracts,
solvency of insurance companies or payment of lawsuits, and each Borrower hereby
expressly assumes full responsibility therefor and liability, if any,
thereunder. The Lead Borrower shall, and shall cause each of the other Credit
Parties and each Material Foreign Subsidiary to, furnish to the Agents
certificates or other evidence satisfactory to the Agents of compliance with the
foregoing insurance provisions.
          (b) Fire and extended coverage or “all-risk” policies maintained with
respect to any Collateral shall be endorsed or otherwise amended to include
(i) a non-contributing mortgage clause (regarding improvements to real property)
and a lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Lead Borrower and the Agents, which
endorsements or amendments shall provide that the insurer shall pay all proceeds
otherwise payable to the Borrowers under the policies directly to the Agents,
(ii) a provision to the effect that none of the Borrowers, the Administrative
Agent, the Collateral Agent, or any other party shall be a coinsurer and
(iii) such other provisions as the Agents may reasonably require from time to
time to protect the interests of the Lenders. Commercial general liability
policies shall be endorsed to name the Agents as additional

89



--------------------------------------------------------------------------------



 



insureds. Business interruption policies, if any, shall name the Agents as an
additional loss payee and shall be endorsed or amended to include (i) a
provision that, from and after the Effective Date, the insurer shall pay all
proceeds in excess of $5,000,000 otherwise payable to the Borrowers under the
policies directly to the Administrative Agent or the Collateral Agent, provided,
however, that the Agents hereby agree that prior to the occurrence a Cash
Dominion Event, the Agents shall remit all proceeds received by Agents under the
policies to Borrowers, provided further that after the occurrence and during the
continuance of a Cash Dominion Event, the Agents shall apply any proceeds
received in accordance with Sections 2.22 or 7.4 hereof, as applicable, (ii) a
provision to the effect that none of the Borrowers, the Agents or any other
party shall be a co-insurer and (iii) such other provisions as the Agents may
reasonably require from time to time to protect the interests of the Lenders.
Each such policy referred to in this paragraph also shall provide that it shall
not be canceled, modified or not renewed except upon not less than 30 days’
prior written notice thereof by the insurer to the Agents (giving the Agents the
right to cure defaults in the payment of premiums). The Borrowers shall, and the
Lead Borrower shall cause each Material Foreign Subsidiary to, deliver to the
Agents, prior to the cancellation, modification or nonrenewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Agents) together with evidence
satisfactory to the Agents of payment of the premium therefor.
     5.8 Casualty and Condemnation. Each Borrower will furnish to the Agents and
the Lenders prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or any
material part thereof or material interest therein under power of eminent domain
or by condemnation or similar proceeding.
     5.9 Books and Records; Inspection and Audit Rights.
          (a) Each Borrower will, and the Lead Borrower will cause each of the
other Credit Parties and each Material Foreign Subsidiary to, keep proper books
of record and account in which full, true and correct entries in all material
respects are made of all dealings and transactions in relation to its business
and activities. Each Borrower will permit any representatives designated by any
Agent on its own behalf or on behalf of the Lenders, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
          (b) Each Borrower will, and the Lead Borrower will cause each of the
other Credit Parties and each Material Foreign Subsidiary to, from time to time
upon the reasonable request and reasonable prior notice of the Collateral Agent
or the Required Lenders through the Administrative Agent, permit any Agent or
professionals (including consultants, accountants, lawyers and appraisers)
retained by the Agents to conduct appraisals, commercial finance examinations
and other evaluations as they deem necessary or appropriate, including, without
limitation, of (i) the Borrowers’ practices in the computation of the Domestic
Borrowing Base or Canadian Borrowing Base, as applicable and (ii) the assets
included in the Domestic Borrowing Base or Canadian Borrowing Base, as
applicable and related financial information such as, but not limited to, sales,
gross margins, payables, accruals and reserves, and pay the reasonable fees and
expenses of the Agents or such professionals with respect to such evaluations
and appraisals, provided that (1) so long as Excess Availability, at any time
tested, is greater than or equal to forty percent (40%) of the Loan Cap, no more
than one such Inventory appraisal and one commercial finance examination shall
be required during any twelve month period following the Effective Date, and
(2) so long as Excess Availability, at any time tested, is less than forty
percent (40%) of the Loan Cap but greater than or equal to fifteen percent (15%)
of the Loan Cap, no more than two such Inventory appraisals and two commercial
finance examinations shall be required during any twelve month period

90



--------------------------------------------------------------------------------



 



following the Effective Date, and (3) so long as Excess Availability, at any
time tested, is less than fifteen percent (15%) of the Loan Cap, no more than
three such Inventory appraisals and three commercial finance examinations shall
be required during any twelve month period following the Effective Date, all of
the foregoing appraisals and commercial finance examinations at the expense of
the Borrowers and (4) following the occurrence and during the continuance of any
Event of Default, the Administrative Agent may undertake such additional
appraisals and commercial finance examinations as it deems appropriate, each at
Borrowers’ expense. Notwithstanding the foregoing, the Administrative Agent may
undertake up to one additional commercial finance examination and up to one
additional appraisal in any twelve month period as it deems appropriate, each at
the expense of the Lenders.
          (c) The Borrowers and each Material Foreign Subsidiary shall, at all
times, retain Ernst & Young or other independent certified public accountants of
national standing, and instruct such accountants to cooperate with, and be
available to, the Administrative Agent or its representatives to discuss the
Borrowers’ and each Material Foreign Subsidiary’s financial performance,
financial condition, operating results, controls and such other matters within
the scope of the retention of such accountants as may be raised by the
Administrative Agent.
     5.10 Fiscal Year. Each of the Borrowers, each of the other Credit Parties
and each Material Foreign Subsidiary shall have a Fiscal Year ending on the
Saturday closest to January 31 of each year and shall notify the Administrative
Agent of any change in such Fiscal Year.
     5.11 Physical Inventories.
          (a) The Collateral Agent, at the expense of the Borrowers, may
participate in and/or observe each physical count and/or inventory of so much of
the Collateral as consists of Inventory which is undertaken on behalf of the
Borrowers so long as such participation does not disrupt the normal inventory
schedule or process, provided that such participation shall be limited to once
in any twelve month period after the Effective Date (unless a Cash Dominion
Event shall have occurred and be continuing).
          (b) The Borrowers, at their own expense, shall cause not less than one
physical inventory of the Borrowers’ inventory to be undertaken in each twelve
(12) month period during which this Agreement is in effect, conducted by the
Borrowers and using practices consistent with practices in effect on the date
hereof.
          (c) At the Administrative Agent’s request, the Borrowers, within
forty-five (45) days following the completion of such inventory, shall provide
the Collateral Agent with a reconciliation of the results of each such inventory
(as well as of any other physical inventory undertaken by the Borrowers). The
Borrowers shall promptly post the results of each such inventory to the
Borrowers’ stock ledger and general ledger, as applicable.
          (d) If and so long as there are any Loans outstanding, the Collateral
Agent, in its discretion, if any Event of Default exists, may cause such
additional inventories to be taken as the Collateral Agent determines (each, at
the expense of the Borrowers). The Collateral Agent shall use its best efforts
to schedule any such inventories so as to not unreasonably disrupt the operation
of the Borrowers’ business.
     5.12 Compliance with Laws. Each Borrower will, and the Lead Borrower will
cause each other Credit Party and each Material Foreign Subsidiary to, comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

91



--------------------------------------------------------------------------------



 



     5.13 Use of Proceeds and Letters of Credit. The proceeds of Loans made
hereunder and Letters of Credit issued hereunder will be used only (a) for
Restricted Payments and Permitted Acquisitions, (b) to finance the acquisition
of working capital assets of the Borrowers and the Subsidiaries, including the
purchase of inventory and equipment, in each case in the ordinary course of
business, (c) to finance Capital Expenditures of the Borrowers and the
Subsidiaries, (d) for refinancing of the Indebtedness under the Existing Credit
Agreement, (e) to pay transaction costs in connection with this Agreement and
the other Loan Documents, and (f) for general corporate purposes, including
without limitation the issuance of Letters of Credit, all to the extent
permitted herein. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.
     5.14 Additional Subsidiaries.
          (a) If any additional Material Domestic Subsidiary of any Borrower is
formed or acquired after the Effective Date, or if any Subsidiary of any
Borrower that is not a Material Domestic Subsidiary on the Effective Date
becomes a Material Domestic Subsidiary following the Effective Date, the Lead
Borrower will promptly notify the Agents and the Lenders thereof and (i) if a
Material Domestic Subsidiary of which a Borrower owns directly or indirectly, at
least 80% of the Voting Stock or ownership interest, as applicable, the
Borrowers will cause such Material Domestic Subsidiary to become a Borrower or
Guarantor hereunder, as the Administrative Agent may request, and under each
applicable Security Document in the manner provided therein, within thirty
(30) days after such Material Domestic Subsidiary is formed or acquired, and
(A) execute and deliver to the Administrative Agent a Joinder Agreement,
(B) deliver to the Administrative Agent documents of the types referred to in
clauses (b), (c), (k), (l), (m), (n) and (r) of Section 4.1, together with such
other documents as the Administrative Agent may request in its Permitted
Discretion and (C) promptly take such actions to create and perfect Liens on
such Material Domestic Subsidiary’s assets to secure the Obligations as the
Administrative Agent shall reasonably request and (ii) if any shares of capital
stock or other equity interests or Indebtedness of such Material Domestic
Subsidiary (whether or not wholly-owned) are owned by or on behalf of any
Borrower, the Borrowers will cause such shares and any promissory notes
evidencing such Indebtedness to be pledged within thirty (30) Days after such
Material Domestic Subsidiary is formed or acquired or becomes a Material
Domestic Subsidiary.
          (b) If any additional Material Foreign Subsidiary of any Borrower is
formed or acquired after the Effective Date or if a Foreign Subsidiary becomes a
Material Foreign Subsidiary, the Lead Borrower will notify the Agents and the
Lenders thereof and the Borrowers shall cause 65% of the outstanding shares of
Voting Stock of such Material Foreign Subsidiary (or such lesser percentage as
is owned by any such Borrower or as may be necessary to avoid any adverse tax
consequences) to be pledged within sixty (60) days after such Material Foreign
Subsidiary is formed or acquired or such Subsidiary becomes a Material Foreign
Subsidiary. In addition, if any such Material Foreign Subsidiary is a Canadian
Subsidiary of the Canadian Borrower, the Borrowers will cause such Canadian
Subsidiary to become a guarantor of the Canadian Liabilities hereunder, as the
Administrative Agent may request, and under each applicable Canadian Security
Document in the manner provided therein, within thirty (30) days after such
Canadian Subsidiary is formed or acquired, and (A) execute and deliver to the
Canadian Agent a Joinder Agreement, (B) deliver to the Canadian Agent documents
of the types referred to in clauses (b), (c), (k), (l), (m), (n) and (r) of
Section 4.1, together with such other documents as the Administrative Agent may
request in its Permitted Discretion and (C) promptly take such actions to create
and perfect Liens on such Canadian Subsidiary’s assets to secure the Canadian
Liabilities as the Administrative Agent shall reasonably request.
     5.15 Further Assurances. Each Borrower will, and the Lead Borrower will
cause each of the other Credit Parties and each Material Foreign Subsidiary to
execute any and all further documents,

92



--------------------------------------------------------------------------------



 



financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which any Agent or
the Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Borrowers,
provided however, that a Material Foreign Subsidiary will not be required to
take any of the foregoing actions if and to the extent such action would cause
an adverse tax consequence. The Borrowers also agree to provide to the Agents,
from time to time upon request, evidence reasonably satisfactory to the Agents
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.
     5.16 Compliance with Terms of Leaseholds
     The Borrowers shall perform all obligations in respect of all Leases of
real property to which any Credit Party is a party and keep such Leases in full
force and effect, except (a) for store closures in the ordinary course of
business or (b) where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
     5.17 Environmental Laws.
     Each of the Credit Parties shall (a) conduct its operations and keep and
maintain its Real Estate in material compliance with all Environmental Laws;
(b) obtain and renew all environmental permits necessary for its operations and
properties; and (c) implement any and all investigation, remediation, removal
and response actions that are appropriate or necessary to comply in all material
respects with Environmental Laws pertaining to the presence, generation,
treatment, storage, use, disposal, transportation or release of any Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate.
     6. NEGATIVE COVENANTS.
     Until the Commitments have expired or have been terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or have been terminated and
all L/C Disbursements shall have been reimbursed, each Borrower covenants and
agrees with the Agents and the Lenders that:
     6.1 Indebtedness. The Borrowers will not, nor will the Lead Borrower permit
any of the other Credit Parties to, create, incur, assume or permit to exist any
Indebtedness, except:
          (a) Indebtedness created under the Loan Documents;
          (b) Indebtedness set forth in Schedule 6.1 and Permitted Refinancings
thereof;
          (c) Indebtedness of any Borrower or Subsidiary to any other Borrower
or Subsidiary, provided, however, that the aggregate amount of Indebtedness
incurred pursuant to this paragraph (c) that is owed to any Borrower by
Subsidiaries that are not Borrowers or Guarantors, when combined with the amount
of Investments in such Subsidiaries set forth in Section 6.4(e), shall not at
any time exceed $10,000,000 in the aggregate from and after the Effective Date,
and further provided that with respect to each incurrence of Indebtedness
pursuant to this paragraph (c), (A) no Default or Event of Default has occurred
and is continuing or would result from the incurrence of such Indebtedness, and
(B) the Pro Forma Availability Condition is satisfied;

93



--------------------------------------------------------------------------------



 



          (d) Indebtedness of the Credit Parties incurred to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and Permitted Refinancings thereof, provided that the aggregate principal amount
of Indebtedness permitted by this clause (d) shall not exceed $30,000,000 at any
time outstanding;
          (e) Indebtedness incurred to finance any Real Estate owned by any of
the Credit Parties or incurred in connection with any sale-leaseback
transaction, provided that if any Inventory of any Credit Party is or is to be
located at or on such Real Estate, the Collateral Agent shall have received a
mortgagee waiver from the lender of any such Indebtedness relating to such Real
Estate so financed in form and substance reasonably satisfactory to the
Collateral Agent;
          (f) Indebtedness under Hedging Agreements, other than those entered
into for speculative purposes, entered into in the ordinary course of business;
          (g) Contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of stores;
          (h) Guarantees by any of the Credit Parties of Indebtedness of any of
the other Credit Parties, provided that such Indebtedness is otherwise permitted
by this Section 6.1;
          (i) Indebtedness of any Person that becomes a Subsidiary after the
Effective Date, provided that (i) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (ii) the aggregate
outstanding principal amount of Indebtedness permitted by this subsection
(i) shall not, without duplication, exceed $50,000,000 at any time;
          (j) financed insurance premiums not past due; and
          (k) other unsecured Indebtedness in an aggregate principal amount not
exceeding $100,000,000 at any time outstanding.
     6.2 Liens. The Borrowers will not, nor will the Lead Borrower permit any of
the other Credit Parties to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, or assign or
sell any income or revenues (including accounts receivable) or rights in respect
of any thereof, except:
          (a) Liens created under the Loan Documents;
          (b) Permitted Encumbrances;
          (c) any Lien on any property or asset of any Borrower or any of the
other Credit Parties set forth in Schedule 6.2, provided that (i) such Lien
shall not apply to any other property or asset of such Person and (ii) such Lien
shall secure only those obligations that it secures as of the Effective Date,
and Permitted Refinancings thereof;
          (d) Liens on fixed or capital assets acquired by any Borrower or by
any of the other Credit Parties, provided that (i) such Liens secure
Indebtedness permitted by Section 6.1(d), (ii) such Liens and the Indebtedness
secured thereby are incurred on or prior to or within 45 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring such
fixed or capital assets, (iv) such Liens shall not apply

94



--------------------------------------------------------------------------------



 



to any other property or assets of the Borrowers or of any of the other Credit
Parties, and (v) at the Collateral Agent’s option with respect to material Liens
which arise after the Effective Date, the Credit Parties shall have used
commercially reasonable efforts to ensure that the Collateral Agent shall have
entered into an intercreditor agreement with the holder of such Lien on terms
reasonably satisfactory to the Collateral Agent to allow, among other things,
the Collateral Agent to exercise rights and remedies as a secured party with
respect to the Collateral;
          (e) Liens to secure Indebtedness permitted by Section 6.1(e), provided
that such Liens shall not apply to any property or assets of the Borrowers other
than the Real Estate so financed or which is the subject of a sale-leaseback
transaction, provided that if any Inventory of any Credit Party is or is to be
located at or on such Real Estate, the Collateral Agent shall have received a
mortgagee waiver from the lender of any such Indebtedness relating to such Real
Estate so financed in form and substance reasonably satisfactory to the
Collateral Agent; and
          (f) Security interests existing on any property or assets (other than
Inventory, Accounts, and the Proceeds thereof) prior to the acquisition thereof
by any of the Credit Parties or existing on any property or assets (other than
Inventory, Accounts, and the Proceeds thereof) of any Person that becomes a
Subsidiary after the Effective Date prior to the time such Person becomes a
Subsidiary, provided that (i) such security interests secure Indebtedness
permitted by Section 6.1(i), (ii) such security interests are not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as applicable, (iii) such security interests shall not apply to
any other property or assets of any Borrower or any Subsidiary and (iv) such
security interests shall secure only the Indebtedness that such security
interests secure on the date of such acquisition or the date such Person becomes
a Subsidiary, as applicable, and any Permitted Refinancings thereof; and
          (g) Liens on assets other than Inventory, Accounts and cash Proceeds
thereof securing Indebtedness permitted pursuant to Section 6.1 up to an
aggregate amount not to exceed $5,000,000 that are not otherwise contemplated by
this Section 6.2.
     6.3 Fundamental Changes. (a) The Borrowers shall not, nor shall the Lead
Borrower permit any of the other Credit Parties or any Material Foreign
Subsidiary to, liquidate, merge, amalgamate or consolidate into or with any
other Person or enter into or undertake any plan or agreement of liquidation,
merger, amalgamation, or consolidation with any other Person, provided that
(i) a Borrower may merge or amalgamate with another company in connection with a
Permitted Acquisition if such Borrower is the surviving company, (ii) any
wholly-owned Subsidiary may merge, amalgamate, or consolidate into or with a
Borrower or any other wholly-owned Subsidiary of a Borrower if no Default or
Event of Default has occurred and is continuing or would result from such merger
or amalgamation and if a Borrower is the surviving company in any merger,
amalgamation, or consolidation to which it is a party, (iii) a Subsidiary may
merge, amalgamate or consolidate into or with another entity in connection with
a Permitted Acquisition if, upon consummation of such merger, amalgamation, or
consolidation, the surviving entity shall be a direct or indirect wholly-owned
Subsidiary and, if the surviving entity is a Material Domestic Subsidiary, such
Material Domestic Subsidiary becomes a party to the Security Documents, (iv) any
Domestic Subsidiary may merge or consolidate into or with any other Domestic
Subsidiary, and, if the surviving entity is a Material Domestic Subsidiary, such
Material Domestic Subsidiary becomes a party to the Security Documents (v) any
Foreign Subsidiary may merge into or amalgamate with any other Foreign
Subsidiary and (vi) any Subsidiary (other than a Borrower) may liquidate or
dissolve if the Lead Borrower determines in good faith that such liquidation is
in the best interests of the Borrowers and would not have a Material Adverse
Effect.
          (b) The Lead Borrower shall not, and shall not permit any of the other
Credit Parties to, engage to any material extent in any business other than
businesses of the type conducted by the Credit

95



--------------------------------------------------------------------------------



 



Parties on the date of execution of this Agreement, reasonable extensions
thereof and businesses reasonably related or complementary thereto, except that
the Borrowers or any of the other Credit Parties may withdraw from any business
activity which such Person’s board of directors reasonably deems unprofitable or
unsound, provided that promptly after such withdrawal, the Lead Borrower shall
provide the Administrative Agent with written notice thereof.
     6.4 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrowers shall not, nor shall the Lead Borrower permit any of the other Credit
Parties to, purchase, hold or acquire (including pursuant to any merger or
amalgamation with any Person that was not a wholly owned Subsidiary prior to
such merger or amalgamation) any capital stock or other equity interests,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (each of the foregoing, an
“Investment”), except for:
          (a) Permitted Acquisitions;
          (b) Permitted Investments;
          (c) Investments existing on the Effective Date and set forth on
Schedule 6.4;
          (d) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
          (e) Investments in Subsidiaries, provided, however, that the aggregate
amount of Investments pursuant to this paragraph (e) in Subsidiaries that are
not Borrowers or Guarantors, including the amount of Indebtedness due from such
Subsidiaries set forth in Section 6.1(c), may not at any time exceed $10,000,000
in the aggregate from and after the Effective Date, and further provided that no
Default or Event of Default has occurred and is continuing or would result from
such Investment;
          (f) loans or advances to employees for the purpose of travel,
entertainment or relocation in the ordinary course of business and consistent
with past practices, not exceeding $1,000,000 in the aggregate at any time
outstanding; provided, that no such advances to any single employee shall exceed
$500,000 in the aggregate;
          (g) Investments by a Foreign Subsidiary in another Foreign Subsidiary;
          (h) Investments consisting of amounts potentially due from a seller of
assets in a Permitted Acquisition that (i) relate to customary post-closing
adjustments with respect to accounts receivable, accounts payable and similar
items typically subject to post-closing adjustments in similar transactions, and
(ii) are outstanding for a period of one hundred eighty (180) days or less
following the closing of such Permitted Acquisition;
          (i) the Borrowers and their respective Subsidiaries may make and own
loans or advances to the trustee of various employee incentive and stock
purchase plans of the Credit Parties, not to exceed $500,000 in the aggregate at
any one time outstanding;
          (j) the Borrowers and their respective Subsidiaries may engage in
transactions permitted by Section 6.3;

96



--------------------------------------------------------------------------------



 



          (k) except while a Cash Dominion Event is in existence, the Borrowers
and their respective Subsidiaries may make other Investments (including
acquisitions of stock or assets of another Person other than Acquisitions) not
to exceed in the aggregate $10,000,000 in any Fiscal Year of Borrower;
          (l) Investments by the Borrowers and their respective Subsidiaries in
the form of Hedging Agreements entered into in the ordinary course of business
and not for speculative purposes;
          (m) Guarantees by the Borrowers and their respective Subsidiaries with
respect to the lease of property (whether real or personal) by such Person as
lessee that is not a Capital Lease Obligation; and
          (n) Guarantees constituting Indebtedness permitted by Section 6.1.
     6.5 Asset Sales. The Borrowers will not, nor will the Lead Borrower permit
any of the other Credit Parties to, sell, transfer, lease or otherwise dispose
of any asset, including any capital stock or other equity interests except:
          (a) (i) sales of Inventory in each case in the ordinary course of
business, or (ii) used or surplus equipment, or (iii) Permitted Investments;
          (b) sales, transfers and dispositions among the Credit Parties;
          (c) sales or other transfers of assets pursuant to store closures
provided that in any Fiscal Year, Borrowers shall not close more than ten
percent (10%) of the total number of Borrowers’ stores open at the beginning of
such Fiscal Year;
          (d) other sales, transfers, or dispositions of assets not in the
ordinary course of business and not pursuant to store closures; provided that
(y) no Default or Event of Default then exists or would arise therefrom, and
(z) in the event that the aggregate amount of any such sale, transfer or
disposition exceeds $15,000,000, the Pro Forma Availability Condition shall be
satisfied after giving effect to such sale, transfer or disposition.
          (e) sales or issuances by the Lead Borrower of any of its capital
stock or other equity interests that do not result in a Change in Control;
          (f) sales or issuances of capital stock or other equity interests to
any Borrower;
          (g) the sale of any Real Property provided that (i) the consideration
for such sale is not less than the fair value of such Real Property and (ii) a
Credit Party in connection with such sale enters into a lease of such Real
Property on terms reasonably acceptable to the Administrative Agent; and
          (h) the sale, transfer or disposition of accounts receivable in
connection with the compromise, settlement or collection thereof.
provided that all sales, transfers, leases and other dispositions of Inventory
and the proceeds thereof shall be made for cash consideration or on customary
terms, and further provided that that all sales, transfers, leases and other
dispositions permitted by clauses (a)(i), (a)(ii), (c) and (d) above shall be
made at arm’s length and for fair value; and further provided that the authority
granted hereunder may be terminated in whole or in part by the Agents upon the
occurrence and during the continuance of any Event of Default.

97



--------------------------------------------------------------------------------



 



     6.6 Restrictive Agreements. The Borrowers will not, nor will the Lead
Borrower permit any of the other Credit Parties to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any of the
Credit Parties to create, incur or permit to exist any Lien upon any of its
property or assets or (b) the ability of any of the Credit Parties to pay
dividends or other distributions with respect to any shares of its capital stock
or other equity interests or to make or repay loans or advances to the Borrowers
or any of the other Credit Parties or to guarantee Indebtedness of the Borrowers
or any of the other Credit Parties, provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing restrictions shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iii) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (iv) clause (a) of the foregoing shall not apply to
customary provisions in leases restricting the assignment or subleasing thereof.
     6.7 Restricted Payments; Certain Payments of Indebtedness. The Borrowers
will not, nor will the Lead Borrower permit any of the other Credit Parties to
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment unless after giving effect thereto the Payment Conditions are then
satisfied, except that the Borrowers shall be permitted to:
          (a) make Restricted Payments consisting of cash dividends on preferred
stock of the Credit Parties in an amount not to exceed $500,000 in any Fiscal
Year so long as no Event of Default has occurred and is continuing;
          (b) pay regularly scheduled interest and principal payments as and
when due on a non-accelerated basis and prior to maturity in respect of any
Indebtedness permitted under Section 6.1 at such times as no Event of Default is
in existence or would arise as a result of such payment; and
          (c) Permitted Refinancings of Indebtedness.
     6.8 Transactions with Affiliates. The Borrowers will not, nor will the Lead
Borrower permit any other Credit Party to at any time sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions in the ordinary course of business
that are at prices and on terms and conditions not less favorable to the
Borrowers than could be obtained on an arm’s-length basis from unrelated third
parties, and (b) transactions between or among the Borrowers and one or more
Subsidiaries, not involving any other Affiliate, that would not otherwise
violate the provisions of the Loan Documents.
     6.9 Additional Subsidiaries. The Borrowers will not, nor will the Lead
Borrower permit any of the other Credit Parties to, create any additional
Subsidiary unless no Default or Event of Default would arise therefrom and the
requirements of Section 5.14 are satisfied to the extent applicable.
     6.10 Amendment of Material Documents. The Borrowers will not, nor will the
Lead Borrower permit any other Credit Party or any Material Foreign Subsidiary
to, amend, modify or waive any of its rights under (a) its certificate of
incorporation, by-laws or other organizational documents to the extent that such
amendment, modification or waiver would result in a Material Adverse Effect, or
(b) any Material Indebtedness, in each case to the extent that such amendment,
modification or waiver would result in a Default or Event of Default under any
of the Loan Documents or would result in a Material Adverse Effect.

98



--------------------------------------------------------------------------------



 



     6.11 Fixed Charge Coverage Ratio. After the occurrence and during the
continuance of a Covenant Compliance Event, the Borrowers shall not permit the
Fixed Charge Coverage Ratio to be less than 1.0:1.0 tested at the end of each
Applicable Fiscal Period.
     6.12 Environmental Laws. The Borrowers shall not, nor will the Lead
Borrower permit any other Credit Party or any Material Foreign Subsidiary to
(a) fail to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
or (b) become subject to any Environmental Liability, in each case which is
reasonably likely to have a Material Adverse Effect.
     6.13 Fiscal Year. The Borrowers shall not change their Fiscal Year without
the prior written consent of the Administrative Agent, which consent shall not
be unreasonably withheld.
     7. EVENTS OF DEFAULT.
     7.1 Events of Default. If any of the following events (each, an “Event of
Default”) shall occur:
          (a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
          (b) the Borrowers shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Section) payable under this Agreement or any other Loan Document, within three
(3) Business Days after the same shall become due and payable;
          (c) any representation or warranty made or deemed made by or on behalf
of any Borrower or any other Credit Party in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any certificate or financial statement (including, without limitation, any
Borrowing Base Certificate) furnished pursuant to or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made;
          (d) the Borrowers shall fail to observe or perform any covenant,
condition or agreement contained in Sections 2.21, 5.1(f), 5.2(a), 5.3(b), 5.4,
5.7, 5.13, or in Section 6 (other than Section 6.12);
          (e) the Borrowers shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.1(a), 5.1(b), 5.1(c), 5.1(d),
5.1(e), 5.1(i), 5.2(b)-(i), 5.9, or 5.14 within three (3) Business Days after
notice from the Administrative Agent to the Lead Borrower that the Borrowers
have failed to observe or perform such covenant, condition or agreement;
          (f) any Borrower or any of the other Credit Parties shall fail to
observe or perform any covenant, condition or agreement contained in any Loan
Document (other than those specified in clause (a), (b), (c), (d) or (e) of this
Section), and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent to the Lead Borrower;
          (g) any Borrower or any of the other Credit Parties shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness when and as the same shall become due and
payable (after giving effect to the expiration of any grace or cure period set
forth therein);

99



--------------------------------------------------------------------------------



 



          (h) any Borrower, any of the other Credit Parties, or any Material
Foreign Subsidiary shall fail to perform any covenant or condition contained in
any contract or agreement to which it is party as and when such performance is
required (after giving effect to the expiration of any grace or cure period set
forth therein) if such failure could reasonably be expected to have a Material
Adverse Effect;
          (i) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any such Material Indebtedness or any trustee
or agent on its or their behalf to cause any such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity;
          (j) an involuntary proceeding shall be commenced or an involuntary
petition or proposal shall be filed seeking (i) liquidation, reorganization or
other relief in respect of any Borrower, any of the other Credit Parties or any
Material Foreign Subsidiary or its debts, or of a substantial part of its
assets, under any Debtor Relief Law now or hereafter in effect or (ii) the
appointment of a receiver, interim receiver, trustee, custodian, monitor,
administrator, sequestrator, conservator or similar official for any Borrower,
any of the other Credit Parties or any Material Foreign Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered and continue unstayed and in
effect for 60 days;
          (k) any Borrower, any of the other Credit Parties or any Material
Foreign Subsidiary shall (i) voluntarily commence any proceeding or file any
petition or proposal seeking liquidation, reorganization or other relief under
any Debtor Relief Law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (j) of this Section, (iii) apply for
or consent to the appointment of a receiver, interim receiver, trustee,
custodian, monitor, administrator, sequestrator, conservator or similar official
for any Borrower, any of the other Credit Parties or any Material Foreign
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
          (l) any Borrower, any of the other Credit Parties or any Material
Foreign Subsidiary shall become unable, or admit in writing its inability or
fail generally to pay its debts as they become due;
          (m) one or more uninsured final judgments for the payment of money in
an aggregate amount in excess of $25,000,000 shall be rendered against any
Borrower, any of the other Credit Parties or any Material Foreign Subsidiary or
any combination thereof or any one or more non-monetary judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and, in each case, the same shall remain undischarged
for a period of 45 consecutive days during which execution shall not be
effectively stayed, or any action shall be successfully legally taken by a
judgment creditor to attach or levy upon any material assets of any Borrower,
any of the other Credit Parties or any Material Foreign Subsidiary to enforce
any such judgment;
          (n) any challenge is asserted by or on behalf of any Borrower or any
of the other Credit Parties to the validity of any Loan Document or the
applicability or enforceability of any Loan Document strictly in accordance with
the subject Loan Document’s terms or which seeks to void, avoid, limit, or
otherwise adversely affect any security interest created by or in any Loan
Document or any payment made pursuant thereto;

100



--------------------------------------------------------------------------------



 



          (o) any challenge is asserted by or on behalf of any other Person to
the validity of any Loan Document or the applicability or enforceability of any
Loan Document strictly in accordance with the subject Loan Document’s terms or
which seeks to void, avoid, limit, or otherwise adversely affect any security
interest created by or in any Loan Document or any payment made pursuant
thereto, in each case, as to which an order or judgment has been entered adverse
to the Agents and the Lenders.
          (p) any Lien purported to be created under any Security Document shall
be asserted by any Borrower or any of the other Credit Parties not to be a valid
and perfected Lien on any Collateral, with the priority required by the
applicable Security Document, except as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents;
          (q) a Change in Control shall occur;
          (r) an ERISA Event or Termination Event shall have occurred that when
taken together with all other ERISA Events and Termination Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
          (s) the occurrence of any uninsured loss to any material portion of
the Collateral;
          (t) any director, Financial Officer or other senior officer of the
Borrower Consolidated Group is criminally indicted or convicted of a felony for
fraud or dishonesty in connection with the Borrower Consolidated Group’s
business, unless such director, Financial Officer or senior officer promptly
resigns or is promptly removed or replaced;
          (u) the imposition of any stay or other order against any Borrower,
any of the other Credit Parties or any Material Foreign Subsidiary, the effect
of which (i) is to restrain in any material way the conduct by the Credit
Parties, taken as a whole, and the Credit Parties and the Material Foreign
Subsidiaries, taken as a whole, of their business in the ordinary course and
(ii) would have a Material Adverse Effect;
          (v) except as otherwise permitted hereunder, the determination by the
Borrower Consolidated Group, whether by vote of its board of directors or
otherwise to: terminate the operation of their business in the ordinary course,
to liquidate all or substantially all of the Borrower Consolidated Group’s’
assets or store locations, or to employ an agent or other third party to conduct
any so-called store closing, store liquidation or “Going-Out-Of-Business” sales
for all or substantially all of the Borrower Consolidated Group’s’ store
locations; or
          (w) the termination or attempted termination of the Effective Date
Guaranty or any Facility Guaranty except as expressly permitted hereunder or
under any other Loan Document.
then, and in every such event (other than an event with respect to each
Borrower, any of the other Credit Parties or any Material Foreign Subsidiary
described in clause (j) or (k) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Lead Borrower, take
either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately and no Lender shall thereafter be obligated to make any Loans, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby

101



--------------------------------------------------------------------------------



 



waived by the Borrowers; and (iii) require the Borrowers to furnish cash
collateral in an amount equal to 102% of the Letter of Credit Outstandings, and
in case of any event with respect to any Borrower described in clause (j) or
(k) of this Section, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.
     7.2 When Continuing. For all purposes under this Agreement, each Default
and Event of Default that has occurred shall be deemed to be continuing at all
times thereafter unless it either (a) is cured or corrected to the reasonable
written satisfaction of the Lenders in accordance with Section 9.3, or (b) is
waived in writing by the Lenders in accordance with Section 9.3.
     7.3 Remedies on Default. In case any one or more of the Events of Default
shall have occurred and be continuing, and whether or not the maturity of the
Loans shall have been accelerated pursuant hereto, the Administrative Agent may
proceed to protect and enforce its rights and remedies under this Agreement, the
Notes or any of the other Loan Documents by suit in equity, action at law or
other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Agents or the
Lenders. No remedy herein is intended to be exclusive of any other remedy and
each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.
     7.4 Application of Proceeds.
          (a) After the exercise of remedies provided for in Section 7.3 or upon
the acceleration of the time for payment of the Obligations following an Event
of Default (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Outstandings have automatically been required
to be Cash Collateralized as set forth in Section 7.1), any amounts received
from any Domestic Credit Party, from the liquidation of any Collateral of any
Domestic Credit Party, or on account of the Obligations (other than the Canadian
Liabilities), shall be applied by the Administrative Agent against the
Obligations in the following order:
     First, to payment of that portion of the Obligations (excluding the Other
Domestic Liabilities and the Canadian Liabilities) constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 9.4) payable to the Administrative Agent, in its capacity as such;
     Second, to payment of that portion of the Obligations (excluding the Other
Domestic Liabilities and the Canadian Liabilities) constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) then
currently payable to the Domestic Lenders and the Issuing Bank (on account of
Domestic Letters of Credit) (including fees, charges and disbursements of
counsel to the respective Domestic Lenders and the Issuing Bank on account of
Domestic Letters of Credit), ratably among them in proportion to the amounts
described in this clause Second payable to them;
     Third, to the extent not previously reimbursed by the Domestic Lenders, to
payment to the Domestic Lenders of that portion of the Obligations constituting
principal and accrued and

102



--------------------------------------------------------------------------------



 



unpaid interest on any Permitted Overadvances, ratably among the Domestic
Lenders in proportion to the amounts described in this clause Third payable to
them;
     Fourth, to the extent that Swingline Loans made to the Domestic Borrowers
have not been refinanced by a Domestic Loan, payment to the Swingline Lender of
that portion of the Obligations constituting accrued and unpaid interest on the
Swingline Loans made to the Domestic Borrowers;
     Fifth, to the extent that Swingline Loans made to the Domestic Borrowers
have not been refinanced by a Domestic Loan, payment to the Swingline Lender of
that portion of the Obligations constituting unpaid principal on the Swingline
Loans made to the Domestic Borrowers;
     Sixth, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Domestic Loans and other Obligations (other than the
Canadian Liabilities), and fees (including Letter of Credit Fees, other than any
fees due on account of any Canadian Letter of Credit), ratably among the
Domestic Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause Sixth payable to them;
     Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Domestic Loans, ratably among the Domestic Lenders and the
Issuing Bank in proportion to the respective amounts described in this clause
Seventh held by them;
     Eighth, to the Administrative Agent for the account of the Issuing Bank, to
Cash Collateralize the aggregate undrawn amount of Domestic Letters of Credit;
     Ninth, to the Collateral Agent to be held by the Collateral Agent, for the
ratable benefit of the Canadian Lenders as cash collateral for payment of that
portion of the Canadian Liabilities (excluding the Other Canadian Liabilities)
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Canadian Agent and amounts payable
under Section 9.4) payable to the Canadian Agent, in its capacity as such;
     Tenth, to the Collateral Agent to be held by the Collateral Agent, for the
ratable benefit of the Canadian Lenders and the Issuing Bank as cash collateral
to payment of that portion of the Canadian Liabilities (excluding the Other
Canadian Liabilities) constituting indemnities, expenses, and other amounts
(other than principal, interest and fees) payable to the Canadian Lenders and
the Issuing Bank (on account of Canadian Letters of Credit) (including fees,
charges and disbursements of counsel to the respective Canadian Lenders and the
Issuing Bank on account of Canadian Letters of Credit) and amounts payable under
Section 9.4), ratably among them in proportion to the amounts described in this
clause Tenth payable to them;
     Eleventh, to the extent not previously reimbursed by the Canadian Lenders,
to the Collateral Agent to be held by the Collateral Agent, for the ratable
benefit of the Canadian Lenders as cash collateral to payment to the Canadian
Lenders of that portion of the Canadian Liabilities constituting principal and
accrued and unpaid interest on any Permitted Overadvances, ratably among the
Canadian Lenders in proportion to the amounts described in this clause Eleventh
payable to them;
     Twelfth, to the Collateral Agent to be held by the Collateral Agent, for
the ratable benefit of the Canadian Lenders and the Issuing Bank as cash
collateral to payment of that portion of the Canadian Liabilities constituting
accrued and unpaid interest on the Canadian Loans and other

103



--------------------------------------------------------------------------------



 



Canadian Liabilities, and fees (including Letter of Credit Fees not paid
pursuant to clause Sixth above), ratably among the Canadian Lenders and the
Issuing Bank in proportion to the respective amounts described in this clause
Twelfth payable to them;
     Thirteenth, to the Collateral Agent to be held by the Collateral Agent, for
the ratable benefit of the Canadian Lenders and the Issuing Bank as cash
collateral to payment of that portion of the Canadian Liabilities constituting
unpaid principal of the Canadian Loans, ratably among the Canadian Lenders and
the Issuing Bank in proportion to the respective amounts described in this
clause Thirteenth held by them;
     Fourteenth, to the Collateral Agent to be held by the Collateral Agent, for
the ratable benefit of the Canadian Lenders and the Issuing Bank, to Cash
Collateralize the aggregate undrawn amount of Canadian Letters of Credit;
     Fifteenth, to payment of all other Obligations (including without
limitation the cash collateralization of unliquidated indemnification
obligations for which a claim has been made, but excluding any Other Domestic
Liabilities and Other Canadian Liabilities, ratably among the Lenders in
proportion to the respective amounts described in this clause Fifteenth held by
them;
     Sixteenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Lenders in proportion to the respective amounts described in this
clause Sixteenth held by them;
     Seventeenth, to payment of all other Obligations arising from Bank
Products, ratably among the Lenders in proportion to the respective amounts
described in this clause Seventeenth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Domestic Credit Parties or as otherwise
required by Applicable Law.
Amounts used to Cash Collateralize the aggregate undrawn amount of Domestic
Letters of Credit pursuant to clause Eighth above shall be applied to satisfy
drawings under such Domestic Letters of Credit as they occur. If any amount
remains on deposit as cash collateral after all Domestic Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
          (b) After the exercise of remedies provided for in Section 7.3 or upon
the acceleration of the time for payment of the Obligations following an Event
of Default (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Outstandings have automatically been required
to be Cash Collateralized as set forth in Section 7.1), any amounts received
from any Canadian Credit Party, from the liquidation of any Collateral of any
Canadian Credit Party, or on account of the Canadian Liabilities, shall be
applied by the Canadian Agent against the Canadian Liabilities in the following
order:
     First, to payment of that portion of the Canadian Liabilities (excluding
the Other Canadian Liabilities) constituting fees, indemnities, expenses and
other amounts (including fees, charges and disbursements of counsel to the
Canadian Agent and amounts payable under Section 9.4 payable to the Canadian
Agent, in its capacity as such;
     Second, to payment of that portion of the Canadian Liabilities (excluding
the Other Canadian Liabilities) constituting indemnities, expenses, and other
amounts (other than principal,

104



--------------------------------------------------------------------------------



 



interest and fees) payable to the Canadian Lenders and the Issuing Bank (on
account of Canadian Letters of Credit) (including fees, charges and
disbursements of counsel to the respective Domestic Lenders and the Issuing Bank
on account of Canadian Letters of Credit) and amounts payable under
Section 9.4), ratably among them in proportion to the amounts described in this
clause Second payable to them;
     Third, to the extent not previously reimbursed by the Canadian Lenders, to
the Canadian Agent to be applied to that portion of the Canadian Liabilities
constituting principal and accrued and unpaid interest on any Permitted
Overadvances, ratably among the Canadian Lenders in proportion to the amounts
described in this clause Third payable to them;
     Fourth, to payment of that portion of the Canadian Liabilities constituting
accrued and unpaid interest on the Canadian Loans and other Canadian
Liabilities, and fees (including Letter of Credit Fees due on account of
Canadian Letters of Credit), ratably among the Canadian Lenders and the Issuing
Bank in proportion to the respective amounts described in this clause Fourth
payable to them;
     Fifth, to payment of that portion of the Canadian Liabilities constituting
unpaid principal of the Canadian Loans, ratably among the Canadian Lenders and
the Issuing Bank in proportion to the respective amounts described in this
clause Fifth held by them;
     Sixth, to the Collateral Agent for the account of the Issuing Bank, to Cash
Collateralize the aggregate undrawn amount of Canadian Letters of Credit;
     Seventh, to payment of all other Canadian Liabilities (including without
limitation the cash collateralization of unliquidated indemnification
obligations, but excluding any Other Canadian Liabilities), ratably among the
Canadian Lenders in proportion to the respective amounts described in this
clause Seventh held by them;
     Eighth, to payment of that portion of the Canadian Liabilities arising from
Cash Management Services to the extent secured under the Security Documents,
ratably among the Canadian Lenders in proportion to the respective amounts
described in this clause Eighth held by them;
     Ninth, to payment of all other Canadian Liabilities arising from Bank
Products to the extent secured under the Security Documents, ratably among the
Canadian Lenders in proportion to the respective amounts described in this
clause Ninth held by them; and
     Last, the balance, if any, after all of the Canadian Liabilities have been
indefeasibly paid in full, to the Canadian Credit Parties or as otherwise
required by Applicable Law.
     Amounts used to Cash Collateralize the aggregate undrawn amount of Canadian
Letters of Credit pursuant to clause Sixth above shall be applied to satisfy
drawings under such Canadian Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Canadian Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Canadian Liabilities, if any, in the order set forth above.
     8. THE AGENTS.
     8.1 Administration by Administrative Agent. Each Lender, the Collateral
Agent, the Canadian Agent and the Issuing Bank hereby irrevocably designate Bank
of America as Administrative

105



--------------------------------------------------------------------------------



 



Agent under this Agreement and the other Loan Documents. The general
administration of the Loan Documents shall be by the Administrative Agent. The
Lenders, the Collateral Agent, the Canadian Agent and the Issuing Bank each
hereby irrevocably authorize the Administrative Agent (i) to enter into the Loan
Documents to which it is a party and (ii) at its discretion, to take or refrain
from taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Loan Documents and the Notes as are delegated
by the terms hereof or thereof, as appropriate, together with all powers
reasonably incidental thereto. The Administrative Agent shall have no duties or
responsibilities except as set forth in this Agreement and the remaining Loan
Documents, nor shall it have any fiduciary relationship with any Lender,
Canadian Agent, or the Issuing Bank and no implied covenants, responsibilities,
duties, obligations, or liabilities shall be read into the Loan Documents or
otherwise exist against the Administrative Agent.
     Each of the Lenders (in its capacity as a Lender), the Swingline Lender and
the Issuing Bank hereby irrevocably appoints Bank of America Canada-Branch as
Canadian Agent.
     8.2 The Collateral Agent.
          (a) Each Lender, the Administrative Agent and the Issuing Bank hereby
irrevocably (i) designate Bank of America as Collateral Agent under this
Agreement and the other Loan Documents, (ii) authorize the Collateral Agent to
enter into the Security Documents and the other Loan Documents to which it is a
party and to perform its duties and obligations thereunder, together with all
powers reasonably incidental thereto, (iii) agree and consent to all of the
provisions of the Security Documents and (iv) acknowledge and agree that,
notwithstanding any provisions of the Loan Documents to the contrary, the
Collateral Agent will not obtain a perfected security interest in the Borrowers’
Intellectual Property applied for or registered in jurisdictions outside of the
United States or Canada as of the Effective Date. All Collateral shall be held
or administered by the Collateral Agent (or its duly-appointed agent) for its
benefit and for the ratable benefit of the other Secured Parties. Any proceeds
received by the Collateral Agent from the foreclosure, sale, lease or other
disposition of any of the Collateral and any other proceeds received pursuant to
the terms of the Security Documents or the other Loan Documents shall be paid
over to the Administrative Agent for application as provided in Sections 2.18,
2.22, or 7.4, as applicable. The Collateral Agent shall have no duties or
responsibilities except as set forth in this Agreement and the remaining Loan
Documents, nor shall it have any fiduciary relationship with any Lender, and no
implied covenants, responsibilities, duties, obligations, or liabilities shall
be read into the Loan Documents or otherwise exist against the Collateral Agent.
          (b) Without limiting the generality of the foregoing Section 8.2(a),
for the purposes of creating a solidarité active in accordance with article 1541
of the Civil Code of Québec between each Secured Party that is owed any Canadian
Liabilities, taken individually, on the one hand, and the Collateral Agent, on
the other hand, each Canadian Credit Party and each such Secured Party
acknowledge and agree with the Collateral Agent that such Secured Party and the
Collateral Agent are hereby conferred the legal status of solidary creditors of
the Canadian Credit Parties in respect of all Canadian Liabilities, present and
future, owed by any Canadian Credit Party to each such Secured Party and the
Collateral Agent (collectively, for the purposes of this paragraph, the
“solidary claim”). Accordingly, but subject (for the avoidance of doubt) to
article 1542 of the Civil Code of Québec, the Canadian Credit Parties are
irrevocably bound towards the Collateral Agent and each such Secured Party in
respect of the entire solidary claim of the Collateral Agent and such Secured
Party. As a result of the foregoing, the Canadian Credit Parties confirm and
agree that subject to Section 8.2(a), above, the rights of the Collateral Agent
and each of the Secured Parties who are owed Canadian Liabilities from time to
time a party to this Agreement or any of the other Loan Documents by way of
assignment or otherwise are solidary and, as regards the Canadian Liabilities
owing from time to time to each such Secured Party, each of the Collateral Agent
and such Secured Party is entitled, when permitted pursuant to Section 8.2,

106



--------------------------------------------------------------------------------



 



to: (i) demand payment of all outstanding amounts from time to time in respect
of the Canadian Liabilities; (ii) exact the whole performance of such Canadian
Liabilities from the Canadian Credit Parties; (iii) benefit from the Collateral
Agent’s Liens in the Collateral in respect of such Canadian Liabilities;
(iv) give a full acquittance of such Canadian Liabilities (each Secured Party
that is owed Canadian Liabilities hereby agreeing to be bound by any such
acquittance); and (v) exercise all rights and recourses under the Loan Documents
with respect to those Canadian Liabilities. The Canadian Liabilities of the
Canadian Credit Parties will be secured by the Collateral Agent’s Liens in the
Collateral and the Collateral Agent and the Secured Parties who are owed
Canadian Liabilities will have a solidary interest therein.
     8.3 Sharing of Excess Payments. Each of the Lenders, the Agents and the
Issuing Bank agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against the Borrowers, including, but not
limited to, a secured claim under Section 506 of the Bankruptcy Code or other
security or interest arising from, or in lieu of, such secured claim and
received by such Lender, any Agent or the Issuing Bank under any applicable
bankruptcy, insolvency or other similar law, or otherwise, obtain payment in
respect of the Obligations owed it (an “excess payment”) as a result of which
such Lender, such Agent or the Issuing Bank has received payment of any Loans or
other Obligations outstanding to it in excess of the amount that it would have
received if all payments at any time applied to the Loans and other Obligations
had been applied in the order of priority set forth in Section 7.4, then such
Lender, such Agent or the Issuing Bank shall promptly purchase at par (and shall
be deemed to have thereupon purchased) from the other Lenders, such Agent and
the Issuing Bank, as applicable, a participation in the Loans and Obligations
outstanding to such other Persons, in an amount determined by the Administrative
Agent in good faith as the amount necessary to ensure that the economic benefit
of such excess payment is reallocated in such manner as to cause such excess
payment and all other payments at any time applied to the Loans and other
Obligations to be effectively applied in the order of priority set forth in
Section 7.4 pro rata in proportion to the respective Commitment Percentages;
provided, that if any such excess payment is thereafter recovered or otherwise
set aside such purchase of participations shall be correspondingly rescinded
(without interest) and, provided further, that, without limiting the provisions
of Section 8.16, to the extent that any excess payment arises solely from the
proceeds of the assets of the Canadian Credit Parties, such excess shall be
reallocated solely amongst the Canadian Lenders. The Borrowers expressly consent
to the foregoing arrangements and agree that any Lender, any Agent or the
Issuing Bank holding (or deemed to be holding) a participation in any Loan or
other Obligation may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by such Borrower to such
Lender, such Agent or the Issuing Bank as fully as if such Lender, Agent or the
Issuing Bank held a Note and was the original obligee thereon, in the amount of
such participation.
     8.4 Agreement of Applicable Lenders. Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
the Applicable Lenders, action shall be taken by the Agents for and on behalf or
for the benefit of all Lenders upon the direction of the Applicable Lenders, and
any such action shall be binding on all Lenders. No amendment, modification,
consent, or waiver shall be effective except in accordance with the provisions
of Section 9.3.
     Upon the occurrence of an Event of Default, the Agents shall take such
action with respect thereto as may be reasonably directed by the Applicable
Lenders; provided that unless and until the Agents shall have received such
directions, the Agents may (but shall not be obligated to) take such action as
they shall deem advisable in the best interests of the Lenders. In no event
shall the Agents be required to comply with any such directions to the extent
that the Agents believe that the Agents’ compliance with such directions would
be unlawful.

107



--------------------------------------------------------------------------------



 



     8.5 Liability of Agents.
          (a) Each of the Agents, when acting on behalf of the Lenders and the
Issuing Bank, may execute any of its respective duties under this Agreement by
or through any of its respective officers, agents and employees, and none of the
Agents nor their respective directors, officers, agents or employees shall be
liable to the Lenders or the Issuing Bank or any of them for any action taken or
omitted to be taken in good faith, or be responsible to the Lenders or the
Issuing Bank or to any of them for the consequences of any oversight or error of
judgment, or for any loss, except to the extent of any liability imposed by law
by reason of such Agent’s own gross negligence or willful misconduct. The Agents
and their respective directors, officers, agents and employees shall in no event
be liable to the Lenders or the Issuing Bank or to any of them for any action
taken or omitted to be taken by them pursuant to instructions received by them
from the Applicable Lenders or in reliance upon the advice of counsel selected
by it. Without limiting the foregoing, none of the Agents, nor any of their
respective directors, officers, employees, or agents (A) shall be responsible to
any Lender or the Issuing Bank for the due execution, validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any recital, statement,
warranty or representation in, this Agreement, any Loan Document or any related
agreement, document or order, or (B) shall be required to ascertain or to make
any inquiry concerning the performance or observance by any Borrower of any of
the terms, conditions, covenants, or agreements of this Agreement or any of the
Loan Documents, or (C) shall be responsible to any Lender or the Issuing Bank
for the state or condition of any properties of the Borrowers or any other
obligor hereunder constituting Collateral for the Obligations of the Borrowers
hereunder, or any information contained in the books or records of the
Borrowers; or (D) shall be responsible to any Lender or the Issuing Bank for the
validity, enforceability, collectibility, effectiveness or genuineness of this
Agreement or any other Loan Document or any other certificate, document or
instrument furnished in connection therewith; or (E) shall be responsible to any
Lender or the Issuing Bank for the validity, priority or perfection of any lien
securing or purporting to secure the Obligations or the value or sufficiency of
any of the Collateral.
          (b) The Agents may execute any of their duties under this Agreement or
any other Loan Document by or through their agents or attorneys-in-fact, and
shall be entitled to the advice of counsel concerning all matters pertaining to
their rights and duties hereunder or under the Loan Documents. The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by them with reasonable care.
          (c) None of the Agents nor any of their respective directors,
officers, employees, or agents shall have any responsibility to the Borrowers on
account of the failure or delay in performance or breach by any Lender (other
than by any Agent in its capacity as a Lender) or the Issuing Bank of any of
their respective obligations under this Agreement or the Notes or any of the
Loan Documents or in connection herewith or therewith.
          (d) The Agents shall be entitled to rely, and shall be fully protected
in relying, upon any notice, consent, certificate, affidavit, or other document
or writing believed by them to be genuine and correct and to have been signed,
sent or made by the proper person or persons, and upon the advice and statements
of legal counsel (including, without, limitation, counsel to the Borrowers),
independent accountants and other experts selected by the Agents. The Agents
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless they shall first receive such advice
or concurrence of the Applicable Lenders as they deem appropriate or they shall
first be indemnified to their satisfaction by the Lenders against any and all
liability and expense which may be incurred by them by reason of the taking or
failing to take any such action.
     8.6 Notice of Default. The Agents shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless the Agents
have actual knowledge of the same or

108



--------------------------------------------------------------------------------



 



has received notice from a Lender or the Lead Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Agents obtain such actual
knowledge or receive such a notice, the Agents shall give prompt notice thereof
to each of the Lenders. The Agents shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders. Unless and until the Agents shall have received such direction, the
Agents may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any such Default or Event of Default as they
shall deem advisable in the best interest of the Lenders.
     8.7 Lenders’ Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any other Lender, and
based on the financial statements prepared by the Borrowers and such other
documents and information as it has deemed appropriate, made its own credit
analysis and investigation into the business, assets, operations, property, and
financial and other condition of the Borrowers and has made its own decision to
enter into this Agreement and the other Loan Documents. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in
determining whether or not conditions precedent to closing any Loan hereunder
have been satisfied and in taking or not taking any action under this Agreement
and the other Loan Documents.
     8.8 Reimbursement and Indemnification. Each Lender agrees (i) to reimburse
(x) each Agent for such Lender’s Commitment Percentage of any expenses and fees
incurred by such Agent for the benefit of the Lenders or the Issuing Bank under
this Agreement, the Notes and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders or the Issuing Bank, and any other
expense incurred in connection with the operations or enforcement thereof not
reimbursed by the Borrowers and (y) each Agent for such Lender’s Commitment
Percentage of any expenses of such Agent incurred for the benefit of the Lenders
or the Issuing Bank that the Borrowers have agreed to reimburse pursuant to
Section 9.4 and have failed to so reimburse and (ii) to indemnify and hold
harmless the Agents and any of their directors, officers, employees, or agents,
on demand, in the amount of such Lender’s Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against it
or any of them in any way relating to or arising out of this Agreement, the
Notes or any of the Loan Documents or any action taken or omitted by it or any
of them under this Agreement, the Notes or any of the Loan Documents to the
extent not reimbursed by the Borrowers (except such as shall result from their
respective gross negligence or willful misconduct). The provisions of this
Section 8.8 shall survive the repayment of the Obligations and the termination
of the Commitments.
     8.9 Rights of Agents. It is understood and agreed that Bank of America
shall have the same rights and powers hereunder (including the right to give
such instructions) as the other Lenders and may exercise such rights and powers,
as well as its rights and powers under other agreements and instruments to which
it is or may be party, and engage in other transactions with the Borrowers, as
though it were not the Administrative Agent or the Collateral Agent,
respectively, of the Lenders under this Agreement. Without limiting the
foregoing, the Agents and their Affiliates may accept deposits from, lend money
to, and generally engage in any kind of commercial or investment banking, trust,
advisory or other business with the Borrowers and their Subsidiaries and
Affiliates as if it were not the Agent hereunder.
     8.10 Notice of Transfer. The Agents may deem and treat a Lender party to
this Agreement as the owner of such Lender’s portion of the Loans for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 9.6(b).

109



--------------------------------------------------------------------------------



 



     8.11 Successor Agent. Any Agent may resign at any time by giving five
(5) Business Days’ written notice thereof to the Lenders, the Issuing Bank, the
other Agents and the Lead Borrower. Upon any such resignation of any Agent, the
Required Lenders shall have the right to appoint a successor Agent, which so
long as there is no Default or Event of Default then in existence shall be
reasonably satisfactory to the Lead Borrower (whose consent shall not be
unreasonably withheld or delayed). If no successor Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation, the
retiring Agent may, on behalf of the Lenders, the other Agents and the Issuing
Bank, appoint a successor Agent which shall be a commercial bank (or affiliate
thereof) organized under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of a least $500,000,000
which, so long as there is no Default or Event of Default, shall be reasonably
satisfactory to the Lead Borrower (whose consent shall not be unreasonably
withheld or delayed). Upon the acceptance of any appointment as Agent by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Agent’s resignation hereunder as such Agent,
the provisions of this Section 8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was such Agent under this Agreement.
     8.12 Reports and Financial Statements. Promptly after receipt thereof from
the Borrowers, the Administrative Agent shall remit to each Lender and the
Collateral Agent copies of all financial statements required to be delivered by
the Borrowers hereunder (or by making such financial statements available to the
Lenders and the Collateral Agent electronically) and all commercial finance
examinations and appraisals of the Collateral received by the Administrative
Agent.
     8.13 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or Letter of Credit Outstandings shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Credit Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit
Outstandings and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Bank, the Administrative Agent and the other
Secured Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Issuing Bank, the Administrative
Agent, such Secured Parties and their respective agents and counsel and all
other amounts due the Lenders, the Issuing Bank, the Administrative Agent and
such Secured Parties) allowed in such judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Issuing Bank and each other Secured Party to make such payments
to the Administrative Agent and, if the Administrative Agent shall consent to
the making of such payments directly to the Lenders , the Issuing Bank, and the
other Secured Parties, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement.

110



--------------------------------------------------------------------------------



 



     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender, the
Issuing Bank or any other Secured Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
the Issuing Bank or any other Secured Party or to authorize the Administrative
Agent to vote in respect of the claim of any Lender, the Issuing Bank or any
other Secured Party in any such proceeding.
     8.14 Delinquent Lender.
          (a) If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Commitment Percentage of any
Revolving Loans, expenses or setoff or purchase its pro rata share of a
participation interest in the Swingline Loans (a “Delinquent Lender”) and such
failure is not cured within one (1) Business Day of receipt from the
Administrative Agent of written notice thereof, then, in addition to the rights
and remedies that may be available to the Agents, the other Lenders, the
Borrowers or any other party at law or in equity, and not in limitation thereof,
(i) such Delinquent Lender’s right to participate in the administration of, or
decision-making rights related to, the Loans, this Agreement or the other Loan
Documents shall be suspended during the pendency of such failure or refusal
(provided that no Delinquent Lender’s Commitment may be increased without its
consent), (ii) a Delinquent Lender shall be deemed to have assigned any and all
payments due to it from the Borrowers, whether on account of outstanding Loans,
interest, fees or otherwise, to the remaining non-delinquent Lenders for
application to, and reduction of, their proportionate shares of all outstanding
Loans until, as a result of application of such assigned payments the Lenders’
respective Commitment Percentages of all outstanding Loans shall have returned
to those in effect immediately prior to such delinquency and without giving
effect to the nonpayment causing such delinquency, and (iii) at the option of
the Administrative Agent, any amount payable to such Delinquent Lender hereunder
(whether on account of principal, interest, fees or otherwise) shall, in lieu of
being distributed to such Delinquent Lender, be retained by the Administrative
Agent as cash collateral for future funding obligations of the Delinquent Lender
in respect of any Loan or existing or future participating interest in any
Swingline Loan or Letter of Credit. The Delinquent Lender’s decision-making and
participation rights and rights to payments as set forth in clauses (i) and
(ii) hereinabove shall be restored only upon the payment by the Delinquent
Lender of its Commitment Percentage of any Loans, any participation obligation,
or expenses as to which it is delinquent, together with interest thereon at the
rate set forth in Section 2.10 hereof from the date when originally due until
the date upon which any such amounts are actually paid.
          (b) The non-delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to acquire for no
cash consideration, (pro rata, based on the respective Commitments of those
Lenders electing to exercise such right) the Delinquent Lender’s Commitment to
fund future Loans (the “Delinquent Lender’s Future Commitment”). Upon any such
purchase of the Commitment Percentage of any Delinquent Lender’s Future
Commitment, the Delinquent Lender’s share in future Loans and its rights under
the Loan Documents with respect thereto shall terminate on the date of purchase,
and the Delinquent Lender shall promptly execute all documents reasonably
requested to surrender and transfer such interest, including, if so requested,
an Assignment and Acceptance. Each Delinquent Lender shall indemnify the Agents
and each non-delinquent Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by any Agent or by any non-delinquent Lender, on account of a
Delinquent Lender’s failure to timely fund its pro rata share of a Loan or to
otherwise perform its obligations under the Loan Documents.

111



--------------------------------------------------------------------------------



 



     8.15 Agency for Perfection.
     Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC, the PPSA or any other Law of the United
States or any other jurisdiction can be perfected only by possession or control.
Should any Lender (other than the Agents) obtain possession or control of any
such Collateral, such Lender shall notify the Agents thereof, and, promptly upon
the Collateral Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.
     8.16 Risk Participation.
          (a) Upon the earlier of Substantial Liquidation or the Determination
Date, if all Canadian Liabilities have not been repaid in full (other than the
Other Canadian Liabilities of the Canadian Borrower and its Subsidiaries), then
the Domestic Lenders shall purchase (by way of a participation) from the
Canadian Lenders (on the date of Substantial Liquidation or the Determination
Date, as applicable) such portion of the Canadian Liabilities (other than Other
Canadian Liabilities relating to the Canadian Borrower and its Subsidiaries) so
that each Lender shall, after giving effect to any such purchases, hold its
Liquidation Percentage of all outstanding Canadian Liabilities and all other
Obligations.
          (b) Upon the earlier of Substantial Liquidation or the Determination
Date, if all Obligations of the Domestic Borrowers (excluding those Obligations
relating to the Canadian Liabilities or the Other Domestic Liabilities of the
Domestic Borrowers) have not been repaid in full, then the Canadian Lenders
shall purchase from the Domestic Lenders (on the date of Substantial Liquidation
or the Determination Date, as applicable) such portion of such Obligations so
that each Lender shall, after giving effect to any such purchases, hold its
Liquidation Percentage of all outstanding Obligations of the Domestic Borrowers
and the Canadian Liabilities.
          (c) All purchases of Obligations under this Section 8.16 shall be at
par, for cash, with no premium, discount or reduction.
          (d) No Lender shall be responsible for any default of any other Lender
in respect of any other Lender’s obligations under this Section 8.16, nor shall
the obligations of any Lender hereunder be increased as a result of such default
of any other Lender. Each Lender shall be obligated to the extent provided
herein regardless of the failure of any other Lender to fulfill its obligations
hereunder.
          (e) Each Lender shall execute such instruments, documents and
agreements and do such other actions as may be necessary or proper in order to
carry out more fully the provisions and purposes of this Section 8.16 and the
purchase of Obligations or the Canadian Liabilities, as applicable, as provided
herein.
          (f) The obligations of each Lender under this Section 8.16 are
irrevocable and unconditional and shall not be subject to any qualification or
exception whatsoever including, without limitation, lack of validity or
enforceability of this Agreement or any of the Loan Documents or the existence
of any claim, setoff, defense or other right which any Credit Party may have at
any time against any of the Lenders.
     No fees required to be paid on any assignment pursuant to Section 9.6(b) of
this Agreement shall be payable in connection with any assignment under this
Section 8.16.

112



--------------------------------------------------------------------------------



 



     8.17 Co-Syndication Agents and Documentation Agent. Neither the
Co-Syndication Agents, Documentation Agent, nor the Lead Arranger or Bookrunners
in their capacity as such, shall have any obligation, responsibility or required
performance hereunder and shall not become liable in any manner to any party
hereto. No party shall have any obligation or liability, or owe any performance,
hereunder, to the Co-Syndication Agents or Documentation Agent, each in their
capacity as such.
     9. MISCELLANEOUS.
     9.1 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
          (a) if to any Borrower, to it at Genesco Inc. Genesco Park, Suite 488,
1415 Murfreesboro Road, P.O. Box 731, Nashville, TN 37202-0731 Attention Jim
Gulmi, Chief Financial Officer (Telecopy No. (615) 367-7421), with a copy to
Bass, Berry & Sims PLC, 315 Deaderick Street, Suite 2700, Nashville, TN 37238,
Attention: Jennifer H. Noonan (Telecopy No. (615) 742-2765);
          (b) if to the Administrative Agent or the Collateral Agent, to Bank of
America, N.A., 100 Federal Street, Boston, Massachusetts 02110, Attention of
Matthew Potter (Telecopy No. (617) 434-4313), with a copy to Riemer &
Braunstein, LLP, Three Center Plaza, Boston, Massachusetts 02108, Attention:
David S. Berman, Esquire (Telecopy No. (617) 880-3456);
          (c) if to any other Lender, to it at its address (or telecopy number)
specified in its Administrative Questionnaire.
     Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     Notices and other communications to the Agents, the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites). Without limiting the
foregoing, such notices and other communications shall be deemed to have been
delivered when the Lead Borrower provides notice to the Administrative Agent by
e-mail that such materials are posted on the website of the Securities and
Exchange Commission at www.sec.gov or on another website accessible to the
Administrative Agent. The Borrowers agree that the Administrative Agent may make
such materials, as well as any other written information, documents, instruments
and other material relating to the Borrowers or any of their Subsidiaries or any
other materials or matters relating to this Agreement or any of the transactions
contemplated hereby, available to the Lenders by posting such notices on
Intralinks or a substantially similar electronic system. The foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Section 2 if such
Lender or the Issuing Bank, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.
     9.2 The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A

113



--------------------------------------------------------------------------------



 



PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Agents or any of their
Related Parties (collectively, the “Agent Parties”) have any liability to any
Credit Party, any Lender, the Issuing Bank or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Credit Parties’ or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Credit Party, any Lender, the Issuing Bank or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
     9.3 Waivers; Amendments.
          (a) No failure or delay by the Agents, the Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Agents,
the Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Agents, any Lender or the Issuing Bank
may have had notice or knowledge of such Default at the time.
          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Agents and the Borrowers that are parties thereto, in each case with
the consent of the Required Lenders, provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or L/C Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or L/C
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of the Commitments or the Maturity Date, without the written
consent of each Lender affected thereby, (iv) change Sections 2.18, 2.21, 2.22,
7.4 or Section 5.4 of the Security Agreement, without the written consent of
each Lender, (v) change any of the provisions of this Section 9.3 or the
definition of the term “Required Lenders”, “Required Supermajority Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vi) release any Borrower or any Guarantor from its obligations
under any Loan Document, or limit its liability in respect of such Loan
Document, without the written consent of each Lender, (vii) except for sales
described in Section 6.5 or as permitted in the Security Documents, release all
or substantially all of the Collateral from the Liens of the Security Documents,
without the written consent of each Lender, (viii) change the advance rates
contained in the definitions of “Canadian Borrowing Base” or “Domestic

114



--------------------------------------------------------------------------------



 



Borrowing Base” if as a result thereof the amounts available to be borrowed by
the Borrowers would be increased, without the written consent of each Lender,
(ix) increase the Permitted Overadvance, without the written consent of each
Lender, (x) subordinate the Obligations hereunder, or the Liens granted
hereunder or under the other Loan Documents, to any other Indebtedness or Lien,
as the case may be without the prior written consent of each Lender, (xi) except
as provided in clause (viii) hereof, change the definitions of “Canadian
Borrowing Base”, “Domestic Borrowing Base” or “Combined Borrowing Base” or any
component definition thereof if as a result thereof the amounts available to be
borrowed by the Borrowers would be increased, without the written consent of the
Required Supermajority Lenders provided that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves, or (xii) change Section 5.9(b) to reduce the number of appraisals and
commercial finance examinations permitted thereby, without the written consent
of each Lender, and provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Agents or the Issuing Bank
without the prior written consent of the affected Agent or the Issuing Bank, as
the case may be.
          (c) Notwithstanding anything to the contrary contained in this
Section 9.3, in the event that the Borrowers request that this Agreement or any
other Loan Document be modified, amended or waived in a manner which would
require the consent of the Lenders pursuant to Section 9.3(b) and such amendment
is approved by the Required Lenders, but not by the requisite percentage of the
Lenders, the Borrowers and the Required Lenders shall be permitted to amend this
Agreement without the consent of the Lender or Lenders which did not agree to
the modification or amendment requested by the Borrowers (such Lender or
Lenders, collectively the “Minority Lenders”) to provide for (w) the termination
of the Commitment of each of the Minority Lenders, (x) the addition to this
Agreement of one or more other financial institutions, or an increase in the
Commitment of one or more of the Required Lenders, so that the aggregate
Commitments after giving effect to such amendment shall be in the same amount as
the aggregate Commitments immediately before giving effect to such amendment,
(y) if any Loans are outstanding at the time of such amendment, the making of
such additional Loans by such new or increasing Lender or Lenders, as the case
may be, as may be necessary to repay in full the outstanding Loans (including
principal, interest, and fees) of the Minority Lenders immediately before giving
effect to such amendment and (z) such other modifications to this Agreement or
the Loan Documents as may be appropriate and incidental to the foregoing.
          (d) No notice to or demand on any Borrower shall entitle any Borrower
to any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by a Lender, or any holder of a Note, shall bind any
Person subsequently acquiring a Note, whether or not a Note is so marked. No
amendment to this Agreement shall be effective against the Borrowers unless
signed by the Borrowers.
     9.4 Expenses; Indemnity; Damage Waiver.
          (a) Except as otherwise limited herein, the Borrowers shall jointly
and severally pay (i) all reasonable out-of-pocket expenses incurred by the
Agents and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Agents, outside consultants for each of them,
appraisers, and for commercial finance examinations, in connection with the
arrangement of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all reasonable out-of-pocket expenses

115



--------------------------------------------------------------------------------



 



incurred by the Agents, the Issuing Bank or any Lender, including the reasonable
fees, charges and disbursements of any counsel and any outside consultants for
the Agents, the Issuing Bank or any Lender, for appraisers, commercial finance
examinations, and environmental site assessments, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that the Lenders who are not the Agents or
the Issuing Bank shall be entitled to reimbursement for no more than one counsel
representing all such Lenders (absent a conflict of interest in which case the
Lenders may engage and be reimbursed for such additional counsel as are required
in connection with such conflict).
          (b) The Borrowers shall jointly and severally indemnify the Agents,
the Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the transactions contemplated by
the Loan Documents or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Borrower or any other Credit Party, or any
Environmental Liability related in any way to Borrower or any other Credit
Party, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether brought by any Credit Party
or any other Person, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any Affiliate
of such Indemnitee (or of any officer, director, employee, advisor or agent of
such Indemnitee or any such Indemnitee’s Affiliates). In connection with any
indemnified claim hereunder, the Indemnitee shall be entitled to select its own
counsel and the Borrowers shall promptly pay the reasonable fees and expenses of
such counsel.
          (c) To the extent that any Borrower fails to pay any amount required
to be paid by it to the Agents or the Issuing Bank under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to the Agents or the Issuing
Bank, as the case may be, such Lender’s Commitment Percentage of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agents or the Issuing Bank.
          (d) To the extent permitted by Applicable Law, no party hereto shall
assert, and each party hereby waives, any claim against any Borrower or
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated by the Loan
Documents, any Loan or Letter of Credit or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.

116



--------------------------------------------------------------------------------



 



     9.5 Designation of Lead Borrower as Borrowers’ Agent.
          (a) Each Domestic Borrower hereby irrevocably designates and appoints
the Lead Borrower as that Domestic Borrower’s agent to obtain Loans and Letters
of Credit hereunder, the proceeds of which shall be available to each Domestic
Borrower for those uses as those set forth herein. As the disclosed principal
for its agent, each Domestic Borrower shall be obligated to the Agents and each
Lender on account of Loans so made and Letters of Credit so issued hereunder as
if made directly by the Lenders to that Domestic Borrower, notwithstanding the
manner by which such Loans and Letters of Credit are recorded on the books and
records of the Lead Borrower and of any Domestic Borrower.
          (b) Each Borrower recognizes that credit available to it hereunder is
in excess of and on better terms than it otherwise could obtain on and for its
own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes, guarantees, and agrees to discharge all Obligations of
all other Borrowers as if the Borrower so assuming and guarantying were each
other Borrower; provided that the Canadian Borrower shall be liable only for the
Canadian Liabilities.
          (c) The Lead Borrower shall act as a conduit for each Domestic
Borrower (including itself, as a “Domestic Borrower”) on whose behalf the Lead
Borrower has requested a Loan. The Lead Borrower shall cause the transfer of the
proceeds of each Loan to the (those) Domestic Borrower(s) on whose behalf such
Loan was obtained. Neither the Agents nor any Lender shall have any obligation
to see to the application of such proceeds.
          (d) Each of the Borrowers shall remain jointly and severally liable to
the Agents and the Lenders for the payment and performance of all Obligations
(which payment and performance shall continue to be secured by all Collateral
granted by each of the Borrowers) notwithstanding any determination by the
Administrative Agent to cease making Loans or causing Letters of Credit to be
issued to or for the benefit of any Borrower; provided that the Canadian
Borrower shall be liable only for the Canadian Liabilities and the Collateral
granted by the Canadian Borrower shall secure only the Canadian Liabilities.
          (e) The authority of the Lead Borrower to request Loans on behalf of,
and to bind, the Domestic Borrowers, shall continue unless and until the
Administrative Agent acts as provided in subparagraph (c), above, or the
Administrative Agent actually receives
          (i) written notice of: (i) the termination of such authority, and
(ii) the subsequent appointment of a successor Lead Borrower, which notice is
signed by the respective Presidents of each Domestic Borrower (other than the
President of the Lead Borrower being replaced) then eligible for borrowing under
this Agreement; and
          (ii) written notice from such successive Lead Borrower (i) accepting
such appointment; (ii) acknowledging that such removal and appointment has been
effected by the respective Presidents of such Domestic Borrowers eligible for
borrowing under this Agreement; and (iii) acknowledging that from and after the
date of such appointment, the newly appointed Lead Borrower shall be bound by
the terms hereof, and that as used herein, the term “Lead Borrower” shall mean
and include the newly appointed Lead Borrower.
     9.6 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate

117



--------------------------------------------------------------------------------



 



of the Issuing Bank that issues any Letter of Credit), except that no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any such attempted
assignment or transfer without such consent shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
          (b) Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), provided that
(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund, each of the Lead Borrower (but only if no Event of Default
then exists), the Agents and the Issuing Bank must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed), (ii) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
the Administrative Agent otherwise consents, (iii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations, (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500. The assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 9.4). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (e) of this Section.
          (c) The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and L/C Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Lead Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
          (d) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained

118



--------------------------------------------------------------------------------



 



therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
          (e) Any Lender may, without the consent of the Borrowers, the Agents,
and the Issuing Bank, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it), provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Agents, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation in the Commitments, the
Loans and the Letters of Credit Outstandings shall provide that such Lender
shall retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents,
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.3(b) that
affects such Participant. Subject to paragraph (f) of this Section and
Section 2.28, the Borrowers agree that each Participant shall be entitled to the
benefits (and subject to the obligations) of Sections 2.23, 2.25, and 2.26 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.10 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.25(c) as though it were a Lender.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.23 or 2.26 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.26 unless
(i) the Lead Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.26(e) as though it were a Lender required to comply with that Section
and (ii) such Participant is eligible for exemption from the withholding tax
referred to therein, following compliance with Section 2.26(e).
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
     9.7 Survival. All covenants, agreements, representations and warranties
made by the Borrowers in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agents, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.23, 2.26, and 9.4 and
Section 8 shall survive and remain in full

119



--------------------------------------------------------------------------------



 



force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.
     9.8 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Agents and the Lenders and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     9.9 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     9.10 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers against
any of and all the obligations of the Borrowers now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured and regardless of the adequacy of the Collateral. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.
     9.11 Governing Law; Jurisdiction; Consent to Service of Process.
          (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK INCLUDING SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.
          (b) The Borrowers agree that any suit for the enforcement of this
Agreement or any other Loan Document may be brought in any court of the State of
New York sitting in the Borough of Manhattan or any federal court sitting
therein as the Administrative Agent may elect in its sole discretion and consent
to the non-exclusive jurisdiction of such courts. The Borrowers hereby waive any
objection which they may now or hereafter have to the venue of any such suit or
any such court or that such suit is brought in an inconvenient forum. The
Borrowers agree that any action commenced by any Borrower asserting any claim or
counterclaim arising under or in connection with this Agreement or any other
Loan Document shall be brought solely in a court of the State of New York
sitting in the Borough of Manhattan or any federal court sitting therein as the
Administrative Agent may elect in its sole discretion and consent to the
exclusive jurisdiction of such courts with respect to any such action. Nothing
in this agreement or in any other Loan Document shall affect any right that any
Secured Party may otherwise have to bring

120



--------------------------------------------------------------------------------



 



any action or proceeding relating to this agreement or any other Loan Document
against any Credit Party or its properties in the courts of any jurisdiction.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
     9.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     9.13 Headings. Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
     9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan or
otherwise regulated under Applicable Law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with Applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
     9.15 Additional Waivers.
          (a) The Obligations are joint and several obligations of each
Borrower, provided that the Canadian Credit Parties shall be liable only for the
Canadian Liabilities. To the fullest extent permitted by Applicable Law, the
obligations of Borrower hereunder shall not be affected by (i) the failure of
any Agent or any other Secured Party to assert any claim or demand or to enforce
or exercise any right or remedy against any other Borrower under the provisions
of this Agreement, any other Loan Document or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, this Agreement, any other Loan Document, or any other agreement,
with respect to any other Borrower of the Obligations under this Agreement, or
(iii) the failure to perfect any security interest in, or the release of, any of
the security held by or on behalf of the Collateral Agent or any other Secured
Party.

121



--------------------------------------------------------------------------------



 



          (b) To the fullest extent permitted by Applicable Law, the obligations
of each Borrower hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the Obligations), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, and shall not be subject to
any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Borrower hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Secured Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Obligations, or by any other act or omission that may or
might in any manner or to any extent vary the risk of any Borrower or that would
otherwise operate as a discharge of any Borrower as a matter of law or equity
(other than the payment in full in cash of all the Obligations).
          (c) To the fullest extent permitted by Applicable Law, each Borrower
waives any defense based on or arising out of any defense of any other Borrower
or the unenforceability of the Obligations or any part thereof from any cause,
or the cessation from any cause of the liability of any other Borrower, other
than the payment in full in cash of all the Obligations. The Collateral Agent
and the other Secured Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Obligations, make any other accommodation with any other
Borrower, or exercise any other right or remedy available to them against any
other Borrower, without affecting or impairing in any way the liability of any
Borrower hereunder except to the extent that all the Obligations have been paid
in full in cash. Pursuant to Applicable Law, each Borrower waives any defense
arising out of any such election even though such election operates, pursuant to
Applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Borrower against any other
Borrower, as the case may be, or any security.
          (d) Upon payment by any Borrower of any Obligations, all rights of
such Borrower against any other Borrower arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
payment in full in cash of all the Obligations. In addition, any indebtedness of
any Borrower now or hereafter held by any other Borrower is hereby subordinated
in right of payment to the prior payment in full of the Obligations. Until the
Obligations are paid in full, none of the Borrowers will demand, sue for, or
otherwise attempt to collect any such indebtedness. If any amount shall
erroneously be paid to any Borrower on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b) any such
indebtedness of any Borrower, such amount shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Collateral Agent to be
credited against the payment of the Obligations, whether matured or unmatured,
in accordance with the terms of the Loan Documents.
     9.16 Confidentiality. Each of the Lenders agrees that it will use its best
efforts not to disclose without the prior consent of the Borrowers (other than
to its employees, auditors, counsel or other professional advisors, to
Affiliates or to another Lender if the Lender or such Lender’s holding or parent
company in its sole discretion determines that any such party should have access
to such information, which party shall be informed of the confidential nature
thereof) any information with respect to any Borrower which is furnished
pursuant to this Agreement provided that any Lender may disclose any such
information (a) as has become generally available to the public, (b) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their

122



--------------------------------------------------------------------------------



 



successors, (c) as may be required or appropriate in response to any summons or
subpoena or in connection with any litigation, provided that if the Lender is
able to do so prior to complying with the summons or subpoena, such Lender shall
provide the Borrowers with prompt notice of such requested disclosure so that
the Borrowers may seek a protective order or other appropriate remedy (nothing
contained herein however shall result in such Lender’s non-compliance with
Applicable Law), (d) in order to comply with any law, order, regulation or
ruling applicable to such Lender, (e) in connection with the enforcement of
remedies under this Agreement and the other Loan Documents, and (f) to any
prospective transferee in connection with any contemplated transfer of any of
the Loans or Notes or any interest therein by such Lender provided that such
prospective transferee agrees to be bound by the provisions of this Section. The
Borrowers hereby agree that the failure of a Lender to comply with the
provisions of this Section 9.16 shall not relieve the Borrowers of any of their
obligations to such Lender under this Agreement and the other Loan Documents.
     9.17 Release of Collateral and Guaranty Obligations.
          (a) Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon request of the Lead Borrower in connection with
any disposition of property permitted by the Loan Documents, the Collateral
Agent shall (without notice to or vote or consent of any Lender, or any
Affiliate of any Lender that may be a party to any Hedging Agreement) take such
actions as shall be required to release its security interest in any Collateral
being disposed of in such disposition, and to release any guarantee obligations
of a Person being disposed of in such disposition, to the extent necessary to
permit consummation of such disposition in accordance with this Agreement and
the other Loan Documents; provided that the Lead Borrower shall have delivered
to the Administrative Agent, at least five (5) Business Days prior to the date
of the proposed release, a written request for release identifying the relevant
Collateral being disposed of in such disposition and the terms of such
disposition in reasonable detail, together with a certification, in form and
substance reasonably acceptable to the Collateral Agent, by the Lead Borrower
stating that such transaction is in compliance with this Agreement and the other
Loan Documents, together with copies of such supporting documentation as the
Collateral Agent may reasonably request, and the Collateral Agent otherwise has
determined, in its Permitted Discretion, that such transaction is in compliance
with this Agreement and the other Loan Documents.
          (b) Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (excluding Obligations in respect of
Hedging Agreements but including any contingent or indemnity obligations that
the Administrative Agent reasonably believes are likely to arise or be asserted)
have been indefeasibly paid in full in cash, all Commitments have irrevocably
terminated or expired and no Letter of Credit shall be outstanding (or cash
collateralized as provided herein), upon request of the Lead Borrower, the
Collateral Agent shall (without notice to or vote or consent of any Lender, or
any Affiliate of any Lender that is a party to any Hedging Agreement) take such
actions as shall be required to release its security interest in all Collateral,
and to release all guarantee obligations provided for in any Loan Document. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agents may require
such indemnities and collateral security as they shall reasonably deem necessary
or appropriate to protect the Secured Parties against (x) loss on account of
credits previously applied to the Obligations that may subsequently be reversed
or revoked, (y) any obligations that may thereafter arise with respect Bank
Products and Cash Management Services, and (z) any contingent indemnification or
expense reimbursement Obligations under Section 9.4 hereof (i) for which a claim
has been asserted or has arisen and, (ii) if the Credit Parties are the subject
of a proceeding under any Debtor Relief Law, that the Administrative Agent
reasonably believes are likely to arise or be asserted thereafter.
     9.18 Amendment and Restatement. Effective as of the date hereof, each
Borrower hereby agrees to become a borrower, debtor and obligor under, and to
bind itself to, the Existing Financing

123



--------------------------------------------------------------------------------



 



Agreements to which Borrowers are bound generally (in each case, as modified and
restated hereby), and, in such capacity, to assume and bind itself to all
Obligations of Borrowers thereunder (as modified and restated hereby). The
terms, conditions, agreements, covenants, representations and warranties set
forth in and relating to the Existing Credit Agreement are hereby amended,
restated, replaced and superseded in their entirety by the terms, conditions,
agreements, covenants, representations and warranties set forth in this
Agreement. This Agreement does not extinguish the obligations, including,
without limitation, obligations for the payment of money, outstanding under the
Existing Credit Agreement or discharge or release the obligations or the liens
or priority of any mortgage, pledge, security agreement or any other security
therefor, which shall continue, as modified and restated hereby, without
interruption and in full force and effect. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Existing Credit Agreement or instruments securing the same, which shall remain
in full force and effect, except in each case as amended, restated, replaced and
superseded hereby or by instruments executed in connection herewith. Nothing
expressed or implied in this Agreement shall be construed as a release or other
discharge of any Borrower or guarantor from any of their obligations or
liabilities under the Existing Financing Agreements or any of the security
agreements, pledge agreements, mortgages, guaranties or other loan documents
executed in connection therewith, except in each case as amended, restated,
replaced and superseded hereby or by instruments executed in connection
herewith. Each Borrower hereby confirms and agrees that (i) the Existing Credit
Agreement and each Existing Financing Agreement to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, in each case as amended, restated, replaced and
superseded hereby or by instruments executed in connection herewith, except that
on and after the Effective Date all references in any such Existing Financing
Agreement to “the Agreement”, “thereto”, “thereof” “thereunder” or words of like
import referring to the Existing Credit Agreement shall mean the Existing Credit
Agreement as amended, restated, replaced and superseded by this Agreement; and
(ii) to the extent that any such Existing Financing Agreement purports to assign
or pledge to the Collateral Agent for the benefit of the Lenders a security
interest in or lien on, any collateral as security for the Obligations of any
Borrower from time to time existing in respect of the Existing Credit Agreement,
such pledge, assignment or grant of the security interest or lien is hereby
ratified and confirmed in all respects in favor of Collateral Agent for the
benefit of Lenders, which shall remain in full force and effect, except as
amended, restated, replaced and superseded hereby or by instruments executed in
connection herewith.
     9.19 Commitments. Effective as of the date hereof, the Administrative Agent
shall reallocate the Commitments and Loans of the Lenders hereunder and shall
notify the Lenders of any payment required to be made so that the Commitments
and Loans of the Lenders are in accordance with Schedule 1.1. Upon receipt of
such notice, each Lender shall make the payments specified therein, if any.
     9.20 Judgment Currency
          (a) If, for the purposes of obtaining judgment in any court in any
jurisdiction with respect to this Agreement or any other Loan Document, it
becomes necessary to convert into a particular currency (the “Judgment
Currency”) any amount due under this Agreement or under any other Loan Document
in any currency other than the Judgment Currency (the “Currency Due”), then
conversion shall be made at the rate of exchange prevailing on the Business Day
before the day on which judgment is given. For this purpose “rate of exchange”
means the rate at which the applicable Agent is able, on the relevant date, to
purchase the Currency Due with the Judgment Currency in accordance with its
normal practice for the applicable currency conversion in the wholesale market.
In the event that there is a change in the rate of exchange prevailing between
the conversion date and the date of actual payment of the amount due, the Credit
Parties will pay such additional amount (if any, but in any event not a lesser
amount) as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of Currency Due which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial

124



--------------------------------------------------------------------------------



 



order at the rate of exchange prevailing on the conversion date. If the amount
of the Currency Due which the applicable Agent is so able to purchase is less
than the amount of the Currency Due originally due to it, the applicable Credit
Party shall indemnify and save the Agents, the Issuing Bank and the Lenders
harmless from and against all loss or damage arising as a result of such
deficiency. This indemnity shall constitute an obligation separate and
independent from the other obligations contained in this Agreement and the other
Loan Documents, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by any Agent from time to
time and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due under this Agreement or
any other Loan Document or under any judgment or order.
     9.21 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Credit Parties that
pursuant to the requirements of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the
“Act”), it is required to obtain, verify and record information that identifies
the Credit Parties, which information includes the name and address of each
Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the Act.
     9.22 Foreign Asset Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the Act).
Furthermore, none of the Borrowers or their Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.
     9.23 Canadian Anti-Money Laundering Legislation.
          (a) Each Credit Party acknowledges that, pursuant to the Proceeds of
Crime Act and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws (collectively, including any
guidelines or orders thereunder, “AML Legislation”), the Lenders may be required
to obtain, verify and record information regarding the Credit Parties and their
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Credit Parties, and the
transactions contemplated hereby. Each Credit Party shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by any Lender or any prospective assignee or participant
of a Lender, the Issuing Bank or any Agent, in order to comply with any
applicable AML Legislation, whether now or hereafter in existence.
          (b) If the Administrative Agent or Canadian Agent has ascertained the
identity of any Credit Party or any authorized signatories of the Credit Parties
for the purposes of applicable AML Legislation, then the Administrative Agent or
Canadian Agent:
          (i) shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and the Administrative Agent and/or Canadian Agent within the
meaning of the applicable AML Legislation; and

125



--------------------------------------------------------------------------------



 



          (ii) shall provide to each Lender copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.
     Notwithstanding the preceding sentence and except as may otherwise be
agreed in writing, each of the Lenders agrees that neither the Administrative
Agent nor any other Agent has any obligation to ascertain the identity of the
Credit Parties or any authorized signatories of the Credit Parties on behalf of
any Lender, or to confirm the completeness or accuracy of any information it
obtains from any Credit Party or any such authorized signatory in doing so.
     9.24 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Credit Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Credit Parties, on the one hand, and the Secured Parties, on the other hand, and
each of the Credit Parties is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the each Secured Party is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Credit Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Secured Parties has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Credit Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Secured Parties has advised or
is currently advising any Credit Party or any of its Affiliates on other
matters) and none of the Secured Parties has any obligation to any Credit Party
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Secured Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Credit Parties and their respective Affiliates, and none of the
Secured Parties has any obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) the Secured Parties
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Credit Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each of the Credit Parties hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against each of the Secured
Parties with respect to any breach or alleged breach of agency or fiduciary
duty.
     9.25 Limitation of Canadian Borrower Liability.
     Notwithstanding anything to the contrary herein contained, the liability of
the Canadian Borrower hereunder and under any other Loan Documents shall be
limited to the Canadian Liabilities and the Canadian Borrower shall have no
liability whatsoever under the Loan Documents with respect to any other
Obligations of the Domestic Borrowers or the other Domestic Credit Parties.
     9.26 Language.
     The parties herein have expressly requested that this Agreement and all
related documents be drawn up in the English language. A la demande expresse des
parties aux présentes, cette convention et tout document y afférent ont été
rédigés en langue anglaise.

126



--------------------------------------------------------------------------------



 



[balance of page left intentionally blank; signature pages follow]

127



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            DOMESTIC BORROWERS:

GENESCO INC.
as Lead Borrower
      By           Name:           Title:           GENESCO BRANDS, INC.
as a Domestic Borrower
      By           Name:           Title:           HAT WORLD CORPORATION
as a Domestic Borrower
      By           Name:           Title:           HAT WORLD, INC.
as a Domestic Borrower
      By           Name:           Title:           FLAGG BROS. OF PUERTO RICO,
INC.
as a Domestic Borrower
      By           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            KEUKA FOOTWEAR, INC.
as a Domestic Borrower
      By           Name:           Title:           CANADIAN BORROWER

GCO CANADA INC.
as Canadian Borrower
      By           Name:           Title:        

[SIGNATURE PAGES TO FOLLOW]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent, an Issuing
Bank and a Lender
      By:           Name:   Christine Hutchinson        Title:   Director       
Address:  100 Federal Street, 9th Floor Boston, Massachusetts 02110       
Attn:  Ms. Christine Hutchinson         Telephone:  (617) 434-2385        
Telecopy:   (617) [____]      

[SIGNATURE PAGES TO FOLLOW]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH),
as Canadian Agent and a Canadian Lender
      By:           Name:           Title: 
Address: 1            Attn:
Telephone:       Telecopy:     [____]

 



--------------------------------------------------------------------------------



 



            OTHER LENDERS
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [each, the] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a [Domestic]
[Canadian] Lender][their respective capacities as [Domestic] [Canadian] Lenders]
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of [the
Assignor][the respective Assignors] under the respective facilities identified
below (including, without limitation, participations in Letters of Credit
included in such facilities) and (ii) to the extent permitted to be assigned
under Applicable Law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a [Domestic] [Canadian] Lender)][the
respective Assignors (in their respective capacities as [Domestic] [Canadian]
Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

1



--------------------------------------------------------------------------------



 



claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned by
[the][any] Assignor to [the][any] Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

1.   Assignor[s]:                                                               
   
                                                                                 
  2.   Assignee[s]:                                                             
     
                                                                                 
  3.   Borrowers: Genesco Inc., Genesco Brands, Inc., Hat World Corporation, Hat
World, Inc., Flagg Bros. of Puerto Rico, Inc. and Keuka Footwear, Inc., as
Domestic Borrowers, and GCO Canada, Inc., as Canadian Borrower.   4.  
Administrative Agent: Bank of America, N.A., as the Administrative Agent under
the Credit Agreement.   5.   Canadian Agent: Bank of America, N.A. (acting
through its Canada branch), as the Canadian Agent under the Credit Agreement.  
6.   Credit Agreement: Second Amended and Restated Credit Agreement, dated as of
January                     , 2011, by and among, among others, (i) the
Borrowers, (ii) the Lenders party thereto from time to time, (iii) Bank of
America, N.A. as administrative agent (in such capacity, the “Administrative
Agent”) for itself and the other Lender Parties, (iv) Bank of America, N.A. as
collateral agent (in such capacity, the “Collateral Agent”) for itself and the
other Lender Parties, (v) Bank of America, N.A. (acting through its Canada
branch) as Canadian agent (in such capacity, the “Canadian Agent”) for itself
and the Canadian Lenders, and (vi) Bank of America, N.A., as Issuing Bank.   7.
  Assigned Interest[s]:

2



--------------------------------------------------------------------------------



 



                            Aggregate       Percentage         Amount of  
Amount of   Assigned of         [Domestic]   [Domestic]   [Domestic]        
[Canadian]   [Canadian]   [Canadian]         Commitment/Loans   Commitment/
Loans   Commitment/ Assignor[s]5   Assignee[s]6   for all Lenders7   Assigned8  
Loans9
 
    $    $        %
 
               
 
    $    $        %
 
               

[7. Trade Date:                                         ]10   Effective
Date:                                           , 20                       [TO
BE INSERTED BY

ADMINISTRATIVE AGENT AND WHICH SHALL BE THE DATE OF DELIVERY OF THIS ASSIGNMENT
AND ASSUMPTION FOR RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
 

5   List each Assignor, as appropriate.   6   List each Assignee, as
appropriate.   7   Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.   8   Subject to
minimum amount requirements pursuant to Section 9.6(b) of the Credit Agreement
and subject to proportionate amount requirements pursuant to Section 9.6(b) of
the Credit Agreement.   9   Set forth, to at least 9 decimals, as a percentage
of the [Domestic] [Canadian] Commitments/ Loans of all [Domestic] [Canadian]
Lenders thereunder.   10   To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

3



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Name:           Title:                                  

 
[Consented to and]11 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent
      By:           Name:          Title:        

 

11   To the extent that the Administrative Agent’s consent is required under
Section 9.6 of the Credit Agreement.

4



--------------------------------------------------------------------------------



 



 
[Consented to:]12

GENESCO INC., as Lead Borrower
      By:           Name:           Title:        

 

12   To the extent required under Section 9.6 of the Credit Agreement.

5



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
     Reference is made to the Second Amended and Restated Credit Agreement,
dated as of January                               , 2011, by and among, among
others, (i) the Borrowers, (ii) the Lenders party thereto from time to time,
(iii) Bank of America, N.A. as administrative agent (in such capacity, the
“Administrative Agent”) for itself and the other Lender Parties, (iv) Bank of
America, N.A. as collateral agent (in such capacity, the “Collateral Agent”) for
itself and the other Lender Parties, (v) Bank of America, N.A. (acting through
its Canada branch) as Canadian agent (in such capacity, the “Canadian Agent”)
for itself and the Canadian Lenders, and (vi) Bank of America, N.A., as Issuing
Bank.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1. Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Credit Parties or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Loan Parties or any other Person of any of their respective
obligations under any Loan Document.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a [Domestic] [Canadian] Lender
under the Credit Agreement, (ii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a [Domestic] [Canadian]
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a [Domestic] [Canadian] Lender thereunder,
(iii) it is sophisticated with respect to decisions to acquire assets of the
type represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (iv) it has received
a copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (v) it has, independently and without reliance upon the
Administrative Agent, Collateral Agent, Canadian Agent or any other Lender and
based on such documents and information as it

6



--------------------------------------------------------------------------------



 



has deemed appropriate,made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vi) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, the
Collateral Agent, the Canadian Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued up to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
          4. Fees. Unless waived by the Administrative Agent in accordance with
Section 9.6(b) of the Credit Agreement, this Assignment and Assumption shall be
delivered to the Administrative Agent with a processing and recordation fee of
$3,500.

7



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF
CANADIAN REVOLVING NOTE

$                       Boston, MA
January___, 2011

          FOR VALUE RECEIVED, the undersigned, GCO CANADA INC., a corporation
existing under the laws of Canada (the “Canadian Borrower”) hereby
unconditionally promises to pay to or to the order of
[                                        ] (together with its successors and
assigns, the “Holder”) on or before December ___, 2015, at the address set forth
in the Second Amended And Restated Credit Agreement (as amended, restated,
extended, renewed, replaced or otherwise modified and supplemented from time to
time, the “Credit Agreement”) dated as of December ___, 2010, by, among others,
the Canadian Borrower, Genesco Inc., as Lead Borrower and a Domestic Borrower,
the other Domestic Borrowers party thereto, the Holder, the Canadian lenders
party thereto (the Holder and the other Canadian lenders party thereto are
collectively referred to herein as the “Canadian Lenders”), Bank of America,
N.A., as Administrative Agent for the Lenders and Collateral Agent for the
Secured Parties and as Issuing Bank, and Bank of America, N.A. (acting through
its Canada branch), as Canadian Agent, the lesser of (i) the principal amount of
                                          Dollars
($                                        ) and (ii) the aggregate outstanding
principal amount of the Revolving Loans that are Canadian Loans made by the
Holder to the Canadian Borrower according to the terms of Section 2.1(a) of the
Credit Agreement, as conclusively evidenced (absent manifest error) by written
endorsement with respect thereto by any officer of the Holder on the Schedule
hereto annexed. Capitalized terms used herein but not otherwise defined shall
have the meanings assigned by the Credit Agreement.
          The Canadian Borrower further promises to pay interest at such
address, in like money, from the date hereof on the outstanding principal amount
owing hereunder from time to time, at the applicable rate per annum set forth in
Section 2.9 of the Credit Agreement. Interest shall be payable in arrears as set
forth in Section 2.9 of the Credit Agreement. In no event shall interest
hereunder exceed the maximum rate permitted under Applicable Law.
          This note is a “Canadian Note” referred to in the Credit Agreement,
and is subject to the terms and conditions set forth in the Credit Agreement,
which terms and conditions are incorporated herein by reference. This Canadian
Note evidences the Canadian Loans made by the Holder thereunder.
          All payments of principal and interest shall be made in Dollars or
Canadian Dollars, as applicable, in immediately available funds as specified in
the Credit Agreement. Amounts remaining unpaid on this Canadian Note may be
prepaid as provided in the Credit Agreement.
          Upon the occurrence of any Event of Default, all amounts then
remaining unpaid on this Canadian Note may become, or may be declared to be,
immediately due and payable as provided in the Credit Agreement.
          Except as otherwise provided in the Credit Agreement, the Canadian
Borrower hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the execution, delivery, acceptance,
performance, default or enforcement of this Canadian Note.

 



--------------------------------------------------------------------------------



 



          This Canadian Note is secured by liens on and security interests in
certain property of the Canadian Borrower that have been granted to the
Collateral Agent, for itself and the benefit of the Canadian Secured Parties
pursuant to the Canadian Security Documents. Reference is hereby made to the
Canadian Security Documents for a description of the Collateral securing this
Canadian Note, the terms and conditions upon which such liens and security
interests were granted and the rights of the holder of this Note in respect
thereof.
     THIS CANADIAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK INCLUDING SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW. THE CANADIAN BORROWER HEREBY AGREES THAT ANY SUIT FOR
THE ENFORCEMENT OF THIS CANADIAN NOTE, THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN ANY COURT OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN OR ANY FEDERAL COURT SITTING THEREIN AS THE CANADIAN AGENT
MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF SUCH COURTS. THE CANADIAN BORROWER HEREBY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR THAT SUCH SUIT THAT IS
BROUGHT IN AN INCONVENIENT FORUM. THE CANADIAN BORROWER AGREES THAT ANY ACTION
COMMENCED BY THE CANADIAN BORROWER ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING
UNDER OR IN CONNECTION WITH THIS CANADIAN NOTE, THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN OR ANY FEDERAL COURT SITTING THEREIN AS THE
CANADIAN AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION. NOTHING IN THIS
CANADIAN NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
CANADIAN SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS CANADIAN NOTE OR ANY OTHER LOAN DOCUMENT AGAINST THE CANADIAN
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     THE CANADIAN BORROWER AND HOLDER EACH HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
CANADIAN NOTE, THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Canadian Borrower has caused this Canadian
Note to be duly executed and delivered on the date set forth above by the duly
authorized representative of the Canadian Borrower.

            GCO CANADA INC.
      By:           Name:           Title:      

3



--------------------------------------------------------------------------------



 



         

SCHEDULE
BORROWINGS AND PAYMENTS

                                  AMOUNT OF   DATE OF     PRINCIPAL       DATE
OF   REPAYMENT/   REPAYMENT/   NOTATION AMOUNT   CURRENCY   DISBURSEMENT  
PREPAYMENT   PREPAYMENT   MADE BY
 
                   





--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF
DOMESTIC REVOLVING NOTE

      $ ______________   Boston, MA
January __, 2011

          FOR VALUE RECEIVED, the undersigned, GENESCO INC., a corporation
existing under the laws of the State of Tennessee, GENESCO BRANDS, INC., a
corporation existing under the laws of the State of Delaware, HAT WORLD
CORPORATION, a corporation existing under the laws of the State of Delaware, HAT
WORLD, INC., a corporation existing under the laws of the State of Minnesota,
FLAGG BROS. OF PUERTO RICO, INC., a corporation existing under the laws of the
State of Delaware, and KEUKA FOOTWEAR, INC., a corporation existing under the
laws of the State of Delaware (the “Domestic Borrowers”) hereby unconditionally
jointly and severally promise to pay to the order of [__________________]
(together with its successors and assigns, the “Holder”) on or before December
__, 2015, at the address set forth in the Second Amended And Restated Credit
Agreement (as amended, restated, extended, renewed, replaced or otherwise
modified and supplemented from time to time, the “Credit Agreement”) dated as of
December __, 2010, by, among others, the Domestic Borrowers, GCO Canada Inc., as
Canadian Borrower, the Holder, the domestic lenders party thereto (the Holder
and the other domestic lenders party thereto are collectively referred to herein
as the “Domestic Lenders”), and Bank of America, N.A., as Administrative Agent
for the Lenders and Collateral Agent for the Secured Parties and as Issuing
Bank, the lesser of (i) the principal amount of ___________ Dollars
($_____________) and (ii) the aggregate outstanding principal amount of the
Revolving Loans that are Domestic Loans made by the Holder to the Lead Borrower
according to the terms of Section 2.1(a) of the Credit Agreement, as
conclusively evidenced (absent manifest error) by written endorsement with
respect thereto by any officer of the Holder on the Schedule hereto annexed.
Capitalized terms used herein but not otherwise defined shall have the meanings
assigned by the Credit Agreement.
          The Domestic Borrowers further promise to pay interest at such
address, in like money, from the date hereof on the outstanding principal amount
owing hereunder from time to time, at the applicable rate per annum set forth in
Section 2.9 of the Credit Agreement. Interest shall be payable in arrears as set
forth in Section 2.9 of the Credit Agreement. In no event shall interest
hereunder exceed the maximum rate permitted under Applicable Law.
          This note is a “Domestic Note” referred to in the Credit Agreement,
and is subject to the terms and conditions set forth in the Credit Agreement,
which terms and conditions are incorporated herein by reference. This Domestic
Note evidences the Domestic Loans made by the Holder thereunder.
          All payments of principal and interest shall be made in Dollars in
immediately available funds as specified in the Credit Agreement. Amounts
remaining unpaid on this Domestic Note may be prepaid as provided in the Credit
Agreement.
          Upon the occurrence of any Event of Default, all amounts then
remaining unpaid on this Domestic Note may become, or may be declared to be,
immediately due and payable as provided in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          Except as otherwise provided in the Credit Agreement, each Domestic
Borrower hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the execution, delivery, acceptance,
performance, default or enforcement of this Domestic Note.
          This Domestic Note is secured by liens on and security interests in
certain property of the Domestic Borrowers that have been granted to the
Collateral Agent, for itself and the benefit of the Secured Parties pursuant to
the Security Documents (other than the Canadian Security Documents). Reference
is hereby made to the Security Documents (other than the Canadian Security
Documents) for a description of the Collateral securing this Domestic Note, the
terms and conditions upon which such liens and security interests were granted
and the rights of the holder of this Note in respect thereof.
     THIS DOMESTIC NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK INCLUDING SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW. THE DOMESTIC BORROWERS HEREBY AGREE THAT ANY SUIT FOR
THE ENFORCEMENT OF THIS DOMESTIC NOTE, THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN ANY COURT OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN OR ANY FEDERAL COURT SITTING THEREIN AS THE ADMINISTRATIVE
AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENT TO THE NON-EXCLUSIVE
JURISDICTION OF SUCH COURTS. THE DOMESTIC BORROWERS HEREBY WAIVE ANY OBJECTION
WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR THAT SUCH
SUIT THAT IS BROUGHT IN AN INCONVENIENT FORUM. THE DOMESTIC BORROWERS AGREE THAT
ANY ACTION COMMENCED BY ANY BORROWER ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING
UNDER OR IN CONNECTION WITH THIS DOMESTIC NOTE, THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN OR ANY FEDERAL COURT SITTING THEREIN AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION. NOTHING
IN THIS DOMESTIC NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS DOMESTIC NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY DOMESTIC BORROWER
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     THE DOMESTIC BORROWERS AND HOLDER EACH HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
DOMESTIC NOTE, THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Domestic Borrowers have caused this Domestic
Note to be duly executed and delivered on the date set forth above by their duly
authorized representatives.

            GENESCO INC.
      By:           Name:           Title:           GENESCO BRANDS, INC.
      By:           Name:           Title:           HAT WORLD CORPORATION
      By:           Name:           Title:           HAT WORLD, INC.
      By:           Name:           Title:           FLAGG BROS. OF PUERTO RICO,
INC.
      By:           Name:           Title:           KEUKA FOOTWEAR, INC.
      By:           Name:           Title:        

3



--------------------------------------------------------------------------------



 



SCHEDULE
BORROWINGS AND PAYMENTS

                          AMOUNT OF REPAYMENT/   DATE OF REPAYMENT/    
PRINCIPAL AMOUNT   DATE OF DISBURSEMENT   PREPAYMENT   PREPAYMENT   NOTATION
MADE BY                                                                        
                                                                               
                                                                               
                                                                               
                           

 



--------------------------------------------------------------------------------



 



EXHIBIT B-3
FORM OF
SWINGLINE NOTE

      $ ______________   Boston, MA
January __, 2011

          FOR VALUE RECEIVED, the undersigned, GENESCO INC., a corporation
existing under the laws of the State of Tennessee, GENESCO BRANDS, INC., a
corporation existing under the laws of the State of Delaware, HAT WORLD
CORPORATION, a corporation existing under the laws of the State of Delaware, HAT
WORLD, INC., a corporation existing under the laws of the State of Minnesota,
FLAGG BROS. OF PUERTO RICO, INC., a corporation existing under the laws of the
State of Delaware, and KEUKA FOOTWEAR, INC., a corporation existing under the
laws of the State of Delaware (the “Domestic Borrowers”) hereby unconditionally
jointly and severally promise to pay to the order of [__________________]
(together with its successors and assigns, the “Swingline Lender”) on or before
December __, 2015, at the address set forth in the Second Amended And Restated
Credit Agreement (as amended, restated, extended, renewed, replaced or otherwise
modified and supplemented from time to time, the “Credit Agreement”) dated as of
December __, 2010, by, among others, the Domestic Borrowers, GCO Canada Inc., as
Canadian Borrower, the Swingline Lender, the other lenders party thereto (the
Swingline Lender and the other lenders party thereto are collectively referred
to herein as the “Lenders”), and Bank of America, N.A., as Administrative Agent
for the Lenders and Collateral Agent for the Secured Parties and as Issuing
Bank, the lesser of (i) the principal amount of Forty Million Dollars
($40,000,000) and (ii) the aggregate outstanding principal amount of the
Swingline Loans made by the Swingline Lender to the Lead Borrower according to
the terms of Section 2.5 of the Credit Agreement, as conclusively evidenced
(absent manifest error) by written endorsement with respect thereto by any
officer of the Swingline Lender on the Schedule hereto annexed. Capitalized
terms used herein but not otherwise defined shall have the meanings assigned by
the Credit Agreement.
          The Domestic Borrowers further promise to pay interest at such
address, in like money, from the date hereof on the outstanding principal amount
owing hereunder from time to time, at the applicable rate per annum set forth in
Section 2.9 of the Credit Agreement. Interest shall be payable in arrears as set
forth in Section 2.9 of the Credit Agreement. In no event shall interest
hereunder exceed the maximum rate permitted under Applicable Law.
          This note is a “Swingline Note” referred to in the Credit Agreement,
and is subject to the terms and conditions set forth in the Credit Agreement,
which terms and conditions are incorporated herein by reference. This Swingline
Note evidences the Swingline Loans made by the Swingline Lender thereunder.
          All payments of principal and interest shall be made in Dollars in
immediately available funds as specified in the Credit Agreement. Amounts
remaining unpaid on this Swingline Note may be prepaid as provided in the Credit
Agreement.

 



--------------------------------------------------------------------------------



 



          Upon the occurrence of any Event of Default, all amounts then
remaining unpaid on this Swingline Note may become, or may be declared to be,
immediately due and payable as provided in the Credit Agreement.
          Except as otherwise provided in the Credit Agreement, each Domestic
Borrower hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the execution, delivery, acceptance,
performance, default or enforcement of this Swingline Note.
          This Swingline Note is secured by liens on and security interests in
certain property of the Domestic Borrowers that have been granted to the
Collateral Agent, for itself and the benefit of the Secured Parties pursuant to
the Security Documents (other than the Canadian Security Documents). Reference
is hereby made to the Security Documents (other than the Canadian Security
Documents) for a description of the Collateral securing this Swingline Note, the
terms and conditions upon which such liens and security interests were granted
and the rights of the holder of this Note in respect thereof.
     THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK INCLUDING SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW. THE DOMESTIC BORROWERS HEREBY AGREE THAT ANY SUIT FOR
THE ENFORCEMENT OF THIS SWINGLINE NOTE, THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN ANY COURT OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN OR ANY FEDERAL COURT SITTING THEREIN AS THE ADMINISTRATIVE
AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENT TO THE NON-EXCLUSIVE
JURISDICTION OF SUCH COURTS. THE DOMESTIC BORROWERS HEREBY WAIVE ANY OBJECTION
WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR THAT SUCH
SUIT THAT IS BROUGHT IN AN INCONVENIENT FORUM. THE DOMESTIC BORROWERS AGREE THAT
ANY ACTION COMMENCED BY ANY BORROWER ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING
UNDER OR IN CONNECTION WITH THIS SWINGLINE NOTE, THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN OR ANY FEDERAL COURT SITTING THEREIN AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION. NOTHING
IN THIS SWINGLINE NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS SWINGLINE NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY DOMESTIC BORROWER
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     THE DOMESTIC BORROWERS AND SWINGLINE LENDER EACH HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SWINGLINE NOTE, THE

2



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Domestic Borrowers have caused this Swingline
Note to be duly executed and delivered on the date set forth above by their duly
authorized representatives.

            GENESCO INC.
      By:           Name:           Title:           GENESCO BRANDS, INC.
      By:           Name:           Title:           HAT WORLD CORPORATION
      By:           Name:           Title:           HAT WORLD, INC.
      By:           Name:           Title:           FLAGG BROS. OF PUERTO RICO,
INC.
      By:           Name:           Title:           KEUKA FOOTWEAR, INC.
      By:           Name:           Title:        

4



--------------------------------------------------------------------------------



 



SCHEDULE
BORROWINGS AND PAYMENTS

                          AMOUNT OF REPAYMENT/   DATE OF REPAYMENT/    
PRINCIPAL AMOUNT   DATE OF DISBURSEMENT   PREPAYMENT   PREPAYMENT   NOTATION
MADE BY
 
                                                                               
                                                                               
                                                                               
                                                                               
                                 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF GUARANTY
          THIS GUARANTY (this “Guaranty”) dated as of January ____, 2011 is
executed in favor of BANK OF AMERICA, N.A., a national banking association, as
Collateral Agent for, representative of and secured party for and on behalf of
the Secured Parties (as defined in the Credit Agreement defined below).
W I T N E S S E T H:
          WHEREAS, Genesco Inc., a Tennessee corporation (the “Lead Borrower”),
GCO Canada Inc., a corporation organized under the laws of Canada (the “Canadian
Borrower”) and the other borrowers from time to time party thereto (collectively
with the Lead Borrower, the “Domestic Borrowers”, and together with the Canadian
Borrower, the “Borrowers”) have entered into a Second Amended and Restated
Credit Agreement dated as of January 21, 2011 (as amended, restated, extended,
renewed, replaced, or otherwise modified and supplemented from time to time, the
“Credit Agreement”; terms used but not defined herein are used as defined in the
Credit Agreement) with, among others, the lenders party thereto (such lenders,
together with their respective successors or assigns, collectively, the
“Lenders” and individually, each a “Lender”), Bank of America, N.A., as
Administrative Agent, Collateral Agent and Issuing Bank, and Bank of America
N.A. (acting through its Canada branch), as Canadian Agent; and
          WHEREAS, each of the undersigned Domestic Borrowers will benefit from
the making of loans and other financial accommodations pursuant to the Credit
Agreement and is willing to guaranty the Canadian Liabilities as hereinafter set
forth;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the undersigned hereby
jointly and severally, unconditionally and irrevocably, as primary obligor and
not merely as surety, guarantees the full and prompt payment when due, whether
by acceleration or otherwise, and at all times thereafter, of all Canadian
Liabilities, in each case howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due; provided that the liability of each of the undersigned hereunder
shall be limited to the maximum amount of the Canadian Liabilities that such
undersigned may guaranty without violating any fraudulent conveyance or
fraudulent transfer law (plus all reasonable costs and expenses paid or incurred
by the Collateral Agent or any other Secured Party in enforcing this Guaranty
against such undersigned).
          Each of the undersigned agrees that if any Event of Default shall
occur under Section 7.1 of the Credit Agreement, and if such event shall occur
at a time when any of the Canadian Liabilities may not then be due and payable,
on written demand, such undersigned will pay to the Collateral Agent for the
account of the Secured Parties forthwith the full

 



--------------------------------------------------------------------------------



 



amount that would be payable hereunder by such undersigned if all Canadian
Liabilities were then due and payable.
          In addition to the Liens granted to the Secured Parties under the
Security Agreement, to secure all obligations of each of the undersigned
hereunder, the Collateral Agent, for the benefit of the Secured Parties, shall
have a Lien on and may, without demand or notice of any kind, at any time and
from time to time when any Event of Default exists, appropriate and apply toward
the payment of such amount, in such order of application as the Secured Parties
may elect, any and all balances, credits, deposits, accounts or moneys of or in
the name of such undersigned now or hereafter with such Secured Party and any
and all property of every kind or description of or in the name of such
undersigned now or hereafter, for, any reason or purpose whatsoever, in the
possession or control of, or in transit to, such Secured Party or any agent or
bailee for such Secured Party.
          This Guaranty shall in all respects be a continuing, irrevocable,
absolute and unconditional guaranty, and shall remain in full force and effect
(notwithstanding, without limitation, the dissolution of any of the undersigned
or that at any time or from time to time no Canadian Liabilities are
outstanding) until all Canadian Commitments have terminated and all Canadian
Liabilities (excluding Canadian Liabilities that are Obligations in respect of
Hedging Agreements but including contingent or indemnity obligations that the
Administrative Agent reasonably believes are likely to arise or be asserted, as
provided in Section 9.17(b) of the Credit Agreement) have been indefeasibly paid
in full in cash.
          The undersigned further agree that if at any time all or any part of
any payment theretofore applied by any Secured Party to any of the Canadian
Liabilities is or must be rescinded or returned by such Secured Party for any
reason whatsoever (including the insolvency, bankruptcy or reorganization of the
Canadian Borrower or any of the undersigned), such Canadian Liabilities shall,
for the purposes of this Guaranty, to the extent that such payment is or must be
rescinded or returned, be deemed to have continued in existence, notwithstanding
such application by such Secured Party and this Guaranty shall continue to be
effective or be reinstated, as the case may be, as to such Canadian Liabilities,
all as though such application by such Secured Party had not been made.
          Any Secured Party may, from time to time, at its sole discretion and
without notice to the undersigned (or any of them), take any or all of the
following actions: (a) retain or obtain a security interest in any property to
secure any of the Canadian Liabilities or any obligation hereunder, (b) retain
or obtain the primary or secondary obligation of any obligor or obligors, in
addition to the undersigned, with respect to any of the Canadian Liabilities,
(c) extend or renew any of the Canadian Liabilities for one or more periods
(whether or not longer than the original period), alter or exchange any of the
Canadian Liabilities, or release or compromise any obligation of any of the
undersigned hereunder or any obligation of any nature of any other obligor with
respect to any of the Canadian Liabilities, (d) release its security interest
in, or surrender, release or permit any substitution or exchange for, all or any
part of any property securing any of the Canadian Liabilities or any obligation
hereunder, or extend or renew for one or more periods (whether or not longer
than the original period) or

-2-



--------------------------------------------------------------------------------



 



release, compromise, alter or exchange any obligations of any nature of any
obligor with respect to any such property, and (e) resort to the undersigned (or
any of them) for payment of any of the Canadian Liabilities when due, whether or
not such Secured Party shall have resorted to any property securing any of the
Canadian Liabilities or any obligation hereunder or shall have proceeded against
any other of the undersigned or any other obligor primarily or secondarily
obligated with respect to any of the Canadian Liabilities.
          Each of the undersigned hereby expressly waives (except as shall be
required by Applicable Law and cannot be waived): (a) notice of the acceptance
by any Secured Party of this Guaranty, (b) notice of the existence or creation
or non-payment of all or any of the Canadian Liabilities, (c) presentment,
demand, notice of dishonor, protest, and all other notices whatsoever (except
such notices as are expressly required by the Credit Agreement or any of the
other Loan Documents), and (d) all diligence in collection or protection of or
realization upon any Canadian Liabilities or any security for or guaranty of any
Canadian Liabilities.
          Notwithstanding any payment made by or for the account of any of the
undersigned pursuant to this Guaranty, the undersigned shall not be subrogated
to any right of any Secured Party until such time as the Secured Parties shall
have received final indefeasible payment in cash of the full amount of all
Canadian Liabilities (excluding Canadian Liabilities that are Obligations in
respect of Hedging Agreements but including contingent or indemnity obligations
that the Administrative Agent reasonably believes are likely to arise or be
asserted, as provided in Section 9.17(b) of the Credit Agreement).
          Each of the undersigned further agrees to pay all reasonable expenses
(including the reasonable attorneys’ fees and charges) paid or incurred by any
Secured Party in endeavoring to collect the Canadian Liabilities of such
undersigned, or any part thereof, and in enforcing this Guaranty against such
undersigned.
          The creation or existence from time to time of additional Canadian
Liabilities to the Secured Parties or any of them is hereby authorized, without
notice to the undersigned (or any of them), and shall in no way affect or impair
the rights of any of the Secured Parties or the obligations of the undersigned
under this Guaranty, including each of the undersigned’s guaranty of such
additional Canadian Liabilities.
          The Secured Parties or any of them may from time to time without
notice to the undersigned (or any of them), assign or transfer any or all of the
Canadian Liabilities or any interest therein; and, notwithstanding any such
assignment or transfer or any subsequent assignment or transfer thereof, such
Canadian Liabilities shall be and remain Canadian Liabilities for the purposes
of this Guaranty, and each and every immediate and successive assignee or
transferee of any of the Canadian Liabilities or of any interest therein shall,
to the extent of the interest of such assignee or transferee in the Canadian
Liabilities, be entitled to the benefits of this Guaranty to the same extent as
if such assignee or transferee were an original Secured Party.

-3-



--------------------------------------------------------------------------------



 



          No delay on the part of any Secured Party in the exercise of any right
or remedy shall operate as a waiver thereof, and no single or partial exercise
by any Secured Party of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy; nor shall any
modification or waiver of any provision of this Guaranty be binding upon any
Secured Party, except as expressly set forth in a writing duly signed and
delivered on behalf of such Secured Party. No action of a Secured Party
permitted hereunder shall in any way affect or impair the rights of such Secured
Party or the obligations of the undersigned under this Guaranty. For purposes of
this Guaranty, Canadian Liabilities shall include all obligations of the
Canadian Borrower to any Secured Party arising under or in connection with the
Credit Agreement, any Canadian Note, any other Loan Document or any other
document or instrument executed in connection therewith, in each case
notwithstanding any right or power of the Canadian Borrower or anyone else to
assert any claim or defense as to the invalidity or unenforceability of any such
obligation, and no such claim or defense shall affect or impair the obligations
of any of the undersigned hereunder.
          Pursuant to the Credit Agreement, (a) this Guaranty has been delivered
to the Collateral Agent and (b) the Collateral Agent has been authorized to
enforce this Guaranty on behalf of itself and the Secured Parties. All payments
by the undersigned pursuant to this Guaranty shall be made to the Collateral
Agent for the benefit of the Secured Parties.
          This Guaranty shall be binding upon the undersigned and the successors
and assigns of the undersigned; and to the extent that the Canadian Borrower or
any of the undersigned is either a partnership or a corporation, all references
herein to such Canadian Borrower and to the undersigned, respectively, shall be
deemed to include any successor or successors, whether immediate or remote, to
such partnership or corporation. The term “undersigned” as used herein shall
mean all parties executing this Guaranty and each of them, and all such parties
shall be jointly and severally obligated hereunder. All representations and
warranties contained in Section 3 of the Credit Agreement, as they relate to the
undersigned, are incorporated herein by reference and are true and correct with
respect to the undersigned as a member of the Borrower Consolidated Group
thereunder to the extent such representations and warranties are made by a
Credit Party under the Credit Agreement.
          This Guaranty shall be governed by, and construed in accordance with,
the law of the State of New York including Section 5-1401 of the New York
General Obligations Law. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
          This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Guaranty. Delivery of an executed counterpart of a
signature page of this Guaranty by

-4-



--------------------------------------------------------------------------------



 



telecopy shall be effective as delivery of a manually executed counterpart of
this Guaranty. At any time after the date of this Guaranty, one or more
additional Persons may become parties hereto by executing and delivering to the
Collateral Agent a counterpart of this Guaranty in the form of Exhibit A hereto.
Immediately upon such execution and delivery (and without any further action),
each such additional Person will become a party to, and will be bound by all of
the terms of, this Guaranty.
          This Guaranty may be secured by one or more security agreements,
pledge agreements, mortgages, deeds of trust or other similar documents.
     ANY SUIT FOR THE ENFORCEMENT OF THIS GUARANTY, THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN ANY COURT OF THE STATE OF NEW YORK SITTING
IN THE BOROUGH OF MANHATTAN OR ANY FEDERAL COURT SITTING THEREIN, PROVIDED THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE COLLATERAL AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE PARTIES AGREE THAT ANY
ACTION COMMENCED BY ANY OF THE UNDERSIGNED ASSERTING ANY CLAIM OR COUNTERCLAIM
ARISING UNDER OR IN CONNECTION WITH THIS GUARANTY, THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN OR ANY FEDERAL COURT SITTING THEREIN AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION. THE
PARTIES HEREBY WAIVE ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY TO THIS GUARANTY IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.1 OF THE CREDIT
AGREEMENT WHEREBY ALL NOTICES TO THE PARTIES HEREBY SHALL BE SENT TO THE LEAD
BORROWER AS PROVIDED FOR THEREIN. NOTHING IN THIS GUARANTY, THE CREDIT AGREEMENT
OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS GUARANTY
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. NOTHING IN THIS GUARANTY
OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
     EACH OF THE UNDERSIGNED, AND (BY ACCEPTING THE BENEFITS HEREOF) EACH OF THE
SECURED PARTIES, HEREBY WAIVES TO THE

-5-



--------------------------------------------------------------------------------



 



FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
[signature page follows]

-6-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered
as of the day and year first above written.

            GENESCO INC.
as Lead Borrower
      By           Name:           Title:           GENESCO BRANDS, INC.
as a Domestic Borrower
      By           Name:           Title:           HAT WORLD CORPORATION
as a Domestic Borrower
      By           Name:           Title:           HAT WORLD, INC.
as a Domestic Borrower
      By           Name:           Title:           FLAGG BROS. OF PUERTO RICO,
INC.
as a Domestic Borrower
      By           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            KEUKA FOOTWEAR, INC.
as a Domestic Borrower
      By           Name:           Title:        

-8-



--------------------------------------------------------------------------------



 



EXHIBIT A
Signature page for the Guaranty dated as of January __, 2011 by the Domestic
Borrowers in favor of Bank of America, N.A., as Collateral Agent for,
representative of and secured party for and on behalf of the Secured Parties
referred to in such Guaranty.
The undersigned is executing a counterpart hereof for purposes of becoming a
party hereto:

            [ADDITIONAL GUARANTOR]
      By:           Title:               

 



--------------------------------------------------------------------------------



 



GENESCO INC.
REVOLVING LINE OF CREDIT AVAILABILITY

                                           Certificate #:               Date:  
       
Domestic Borrowing Base
               
 
               
 
             
Total Domestic Inventory Borrowing Base Consolidated from Schedule I as of:
              (a)
 
               
 
             
Total Domestic Wholesale A/R Borrowing Base Consolidated from Schedule II as of:
              (b)
 
               
Eligible Domestic Credit Card Receivables
               
Credit Card Advance Rate
            90 %
Domestic Credit Card Receivables Borrowing Base
            — (c)
 
             
 
               
Less Domestic Availability Reserves
               
Rent Reserve: (2 months for PA, VA and WA)
               
Customer Liabilities
    50 %     —  
 
             
Taxes with Liens senior to Collateral Agent Liens
            —  
 
             
Total Domestic Availability Reserves
            — (d)
 
             
 
               
Total Domestic Borrowing Base (Uncapped): (a+b+c+d)
            — (e)
 
               
Canadian Borrowing Base (All values in USD Equivalent)
               
 
               
Total Canadian Inventory Borrowing Base Consolidated from Schedule I as of:
              (f)
 
               
Total Canadian Wholesale A/R Borrowing Base Consolidated from Schedule II as of:
            — (g)
 
               
Eligible Canadian Credit Card Receivables
               
Credit Card Advance Rate
            90 %
Canadian Credit Card Receivables Borrowing Base
            — (h)
 
             
 
               
Less Canadian Availability Reserves
               
Rent Reserve: (2 months for all locations)
               
Customer Liabilities (50% of G/L Balance)
    50 %     —  
 
             
PST & GST Taxes
    100 %     —  
 
             
WEPPA
               
 
             
Total Canadian Availability Reserves
            — (i)
 
             
 
               
Total CAD Canadian Borrowing Base (Uncapped): (f+g+h+i)
            — (j)
Exchange Rate at
              (s)
Total USD Canadian Borrowing Base (Uncapped): (j * s)
            — (t)
 
             
 
               
Canadian Availability (All values in USD Equivalent)
               
 
               
Canadian Loan Cap equals lesser of (A) or (B) below:
               
(A) Canadian Total Commitments
            8,000,000  
 
             
(B) Canadian Borrowing Base
            —  
 
             
 
               
 
             
Canadian Loan Cap
          $ — (k)
 
             
 
               
Less: Canadian Loans Outstanding in $ CAD
            —  
Less: Canadian Loans Outstanding in $ USD
            —  
Less: L/C’s Outstanding ($ CAD)
            —  
Less: L/C’s Outstanding ($ USD)
            —  
 
             
Total Canadian Credit Extensions
            — (l)
 
               
Equals: Canadian Availability (k+l)
            — (m)
 
               
 
             
Canadian Availability
          $ — (n)
 
             
 
               
Domestic Availability
               
 
               
Domestic Loan Cap equals lesser of (A), (B) or (C) below:
               
(A) Domestic Total Commitments
            300,000,000  
 
             
(B) Domestic Total Commitments less outstanding Canadian Credit Extensions
            300,000,000  
 
             
(C) Domestic Borrowing Base
            —  
 
             
 
               
 
             
Domestic Loan Cap
          $ — (o)
 
             
 
               
Less: Domestic Loans Outstanding in $ USD
            —  
Less: Domestic L/C’s Outstanding ($ USD)
            —  
 
             
Total Domestic Credit Extensions
            — (p)
 
               
Equals: Domestic Availability (o + p)
            — (q)
 
               
 
             
Domestic Availability
          $ — (r)
 
             
 
               
 
             
Total Excess Availability (Capped-not to exceed $300,000,000):
          $ —  
 
             
 
               
 
             
Total Excess Availability (Uncapped):
          $ —  
 
             

     The undersigned represents and warrants that the information set forth
above has been prepared in accordance with the requirements of the Credit
Agreement dated _________ by, among others, Genesco Inc., as Lead Borrower, the
other Borrowers and Facility Guarantors party thereto, the Lenders party
thereto, and Bank of America, N.A., as Administrative Agent and Collateral Agent
for the Lenders.

                  Paul D. Williams       Vice President and Chief Accounting
Officer           

 



--------------------------------------------------------------------------------



 



SCHEDULE I — Genesco Eligible Inventory Calculation

                                                                               
                                                                               
  Certificate #                                                             Date
  JOURNEYS     UNDERGROUND     J&M RETAIL     HAT WORLD     IMPACT SPORTS    
J&M WHOLESALE     DOCKERS     CHAPS     JOURNEYS Canada     HAT WORLD Canada    
  RETAIL     COST     RETAIL     COST     RETAIL     COST     RETAIL     COST  
  RETAIL     COST     RETAIL     COST     RETAIL     COST     RETAIL     COST  
  RETAIL     COST     RETAIL     COST  
Beg. Inventory as of :
                                                                               
                                                                               
ADD
                                                                               
                                                                               
Purchases/Receipts
                                                                               
                                                                               
Markup cancellations
    —                                                                          
                                                                               
Other
    —                                                                          
                                                                               
LESS
                                                                               
                                                                               
Net Sales at Retail
                                                                               
                                                                               
COGS
                                                                               
                                                                               
POS markdowns
                                                                               
                                                                               
Employee discounts
                                                                               
                                                                               
Markdowns
                                                                               
                                                                               
Shrink from physical
                                                                               
                                                                               
Store shrink
                                                                               
                                                                               
Defective Inventory
                                                                               
                                                                               
Customer shipments @ cost
                                                                               
                                                                               
Transfers to retail
                                                                               
                                                                               
Total Adds/ (Reductions)
    —                                                                          
                                                                               
Ending Inventory as of:
    —                                                                          
                                                                               
 
                                                                               
                                                                               
ADD
                                                                               
                                                                               
Eligible Mail Order Inventory-cap freight — Account 10711
                                                                               
                                                                               
LESS
                                                                               
                                                                               
J&M Leased Dept 1493
                                                                               
                                                                               
Virgin Islands — BU 30802 balance
                                                                               
                                                                               
Shrink Reserve — Account 10802
                                                                               
                                                                               
Reserve for Damages — Account 10801
                                                                               
                                                                               
Allocated to Retail Stores
                                                                               
                                                                               
Eligible Inventory as of :
                                                                               
                            —               —                                  
 
                                                                               
                                                                               
Appraised Value as of ________
                                                                               
                                                                               
January — October
                                                                               
                                                                               
October — December
                                                                               
                                                                               
Advance Rate @
                                                                               
                                                                               
Total Inventory Borrowing Base
                                                                               
                                                                               
 
                                                                               
                                                                               
Total Inventory Borrowing Base
                                                                               
                                                                               

 



--------------------------------------------------------------------------------



 



SCHEDULE II Genesco A/R Borrowing Base Computation
Date:

                                                                               
                                      Total     Impact             Brand    
Total Proposed     Canadian               J&M     Dockers     Chaps     Footwear
    Sports     Anaconda     Innovators     Borrowing Base     Wholesale  
Trade Accounts Receivable
                                                                               
A/R Balances Per Aging*
                                                                  $ —          
 
                                                                               
Ineligibles:
                                                                               
Foreign
    A                                                               —          
> 61 Days Past Due
    B                                                               —          
> 91 Days Past Invoice
    C                                                               —          
Discounts
    D                                                               —          
Cross Aged at 50%
    E                                                               —          
Contra Accounts
    F                                                               —          
Customers in Bankruptcy
    G                                                               —          
Gov’t Accounts
    H                                                               —          
Concentrations > 20%
    I                                                               —          
Finance Charges
    J                                                               —          
Customer Notes
    K                                                               —          
Credits > 60 days past due
    L                                                               —          
Affiliate
    M                                                               —          
Other
    N                                                               —          
 
                                                                               
Total Ineligibles
                                                                  $ —          
 
                                                               
 
                                                                               
Eligible Accounts Receivable
          $ —     $ —     $ —     $ —     $ —                     $ —          
Advance Rate
            85.0 %     85.0 %     85.0 %     85.0 %     50.0 %     50.0 %    
50.0 %                
 
                                                             
 
                                                                               
Available Accounts Receivable
                                                                               
 
                                                             

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
GENESCO INC.
Genesco Park
1415 Murfreesboro Road
Nashville, TN 37217-2895

To:   Bank of America, N.A.
100 Federal Street, 9th Floor
Boston, Massachusetts 02110
Attn: Matthew Potter

  Re:   Compliance Certificate dated _______________

Ladies and Gentlemen:
     Reference is made to that certain Second Amended and Restated Credit
Agreement (the “Credit Agreement”) dated as of January 21, 2011, by, among
others, GENESCO INC., a Tennessee corporation (the “Lead Borrower”), the other
borrowers from time to time party thereto (collectively, with the Lead Borrower,
the “Borrowers”), the lenders from time to time party thereto (together with
their respective successors or assigns, collectively, the “Lenders” and
individually, each a “Lender”), and BANK OF AMERICA, N.A., as Administrative
Agent and Collateral Agent for the Secured Parties (as defined in the Credit
Agreement) and as Issuing Bank. Capitalized terms used herein but not defined
herein shall have the meanings ascribed to them in the Credit Agreement.
     Pursuant to Section 5.1(d) of the Credit Agreement, the undersigned
_____________, in [his/her] capacity as a Financial Officer of the Lead
Borrower, hereby certifies to the Administrative Agent that:
     1. The financial information of the Borrowers furnished in Schedule 1,
attached hereto, has been prepared in accordance with GAAP consistently applied
and fairly presents in all material respects the financial condition and results
of operations of the Borrowers on a consolidated basis in accordance with GAAP
consistently applied, subject to, in case of quarterly financial statements,
normal year end audit adjustments and the absence of footnotes. No changes in
GAAP or in the application thereof have occurred since the date of the Lead
Borrower’s audited financial statements referred to in Section 3.4 of the Credit
Agreement, except for the changes listed on Schedule 2 attached hereto that
specifies the change(s) and the effect of such change(s) on the financial
statements.
     2. Such officer has reviewed the terms of the Loan Documents and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and

 



--------------------------------------------------------------------------------



 



condition of the Borrowers during the accounting period covered by the financial
statements delivered pursuant to Section 5.1 of the Credit Agreement.
     3. Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default, except for
such conditions or events listed on Schedule 3 attached hereto, specifying the
nature and period of existence thereof and what action the Borrowers have taken,
are taking, or propose to take with respect thereto.
     4. If a Covenant Compliance Event is in existence, reasonably detailed
calculations with respect to the Fixed Charge Coverage Ratio for such period are
set forth on Schedule 4 attached hereto.
[SIGNATURE PAGE TO FOLLOW]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Compliance Certificate is executed by the
undersigned this _____ day of _______________, _______.

            GENESCO INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
Financial Information

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
GAAP or Application of GAAP Changes

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Default

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
Fixed Charge Coverage Ratio
     A. Calculation of Fixed Charge Coverage Ratio: Calculated as of the last
day of any Fiscal Month, for the Lead Borrower on a Consolidated basis for the
Applicable Fiscal Period then ended.

                  1.   Consolidated EBITDA for such Applicable Fiscal Period:  
 
  (a)   Consolidated Net Income:        
 
               
 
               
 
      Plus        
 
               
 
  (b)   depreciation, amortization and all other non-cash charges that were
deducted in the calculation of Consolidated Net Income for such period:        
 
               
 
               
 
      Plus        
 
               
 
  (c)   provisions for income taxes that were deducted in the calculation of
Consolidated Net Income for such period:        
 
               
 
               
 
      Plus        
 
               
 
  (d)   Consolidated Interest Expense for such period:        
 
               
 
               
 
      Plus        
 
               
 
  (e)   extraordinary non-cash losses for such period to the extent such losses
have not been and are not expected to become cash losses in a later fiscal
period:        
 
               
 
               
 
      Minus the sum of the following:        
 
               
 
  (f)   federal, state, local and, to the extent not included in the calculation
of taxes in Line 1(c) above, foreign income tax credits:        
 
               
 
               
 
      Plus        
 
               
 
  (g)   all non-cash items (including, without limitation, all extraordinary
non-cash gains) increasing Consolidated Net Income:        
 
               
 
               
 
  (h)   Consolidated EBITDA [The sum of Lines 1(a) through 1(e), minus the sum
of Lines 1(f) through 1(g)]:        
 
               

 



--------------------------------------------------------------------------------



 



                  2.   Minus the following:
 
               
 
  (a)   Capital Expenditures paid in cash for such period:        
 
               
 
               
 
  (b)   Taxes paid in cash for such period:        
 
               
 
                3.   Line 1(h), minus the sum of Lines 2(a) and 2(b):
 
               
 
                4.   Fixed Charges for such period:
 
               
 
                5.   FIXED CHARGE COVERAGE RATIO
[Line 3 divided by Line 4]:
 
               

B. Fixed Charge Coverage Ratio Covenant: After the occurrence and during the
continuance of a Covenant Compliance Event, the Borrowers shall not permit the
Fixed Charge Coverage Ratio to be less than 1.0:1.0 tested at the end of each
Applicable Fiscal Period.

                 
1.
  In compliance?       Yes _________   No _________

 



--------------------------------------------------------------------------------



 



EXHIBIT F
CLOSING AGENDA
for
SENIOR SECURED REVOLVING CREDIT FACILITY
among
GENESCO INC.
as Lead Borrower,
GCO CANADA INC.
as Canadian Borrower
The Borrowers and Guarantors party thereto,
The LENDERS Party thereto,
BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent
BANK OF AMERICA, N.A. (acting through its Canada branch)
as Canadian Agent
January 21, 2011

 



--------------------------------------------------------------------------------



 



PART ONE: LOAN AND OPERATIVE DOCUMENTS

1.   Second Amended and Restated Credit Agreement   2.   Domestic Revolving
Notes

  a.   Branch Banking and Trust Company     b.   Wells Fargo Bank, N.A.     c.  
PNC Bank, National Association

3.   Perfection Certificates

  a.   Genesco Inc.     b.   Hat World Corp.     c.   Genesco Brands Inc.     d.
  Flagg Bros. of Puerto Rico     e.   Keuka Footwear, Inc.     f.   Hat World,
Inc.

4.   Perfection Certificate — Canadian Borrower   5.   Guaranty — U.S. Borrowers
of Canadian Borrower obligations   6.   Domestic Security Documents

  a.   Second Amended and Restated Security Agreement

2



--------------------------------------------------------------------------------



 



  b.   Second Amended and Restated Pledge Agreement — Genesco Inc. and Hat World
Corporation

  i.   Stock Certificates — Keuka Footwear, Inc. and GCO Canada Inc.     ii.  
Stock Powers — Keuka Footwear, Inc. and GCO Canada Inc.     iii.   Original
Notes of Genesco Inc. in favor of Genesco Brands, Inc.     iv.   Note Allonges —
Notes of Genesco Inc. in favor of Genesco Brands, Inc.

  c.   IP Security Agreements

  i.   Amended and Restated Trademark Security Agreements — Genesco Brands, Inc.
and Hat World, Inc.     ii.   Trademark Security Agreement — Keuka Footwear,
Inc.     iii.   Amended and Restated Patent Security Agreement — Genesco Inc.  
  iv.   Patent Security Agreement — Keuka Footwear, Inc.

  d.   UCC-1 Financing Statement — Keuka Footwear, Inc.     e.   UCC-1 Financing
Statement (Puerto Rico) — Flagg Bros. of Puerto Rico, Inc.     f.   UCC-1
Financing Statement (DC Recorder) — GCO Canada Inc.     g.   UCC-3 Financing
Statement Amendments to change address of Secured Party

3



--------------------------------------------------------------------------------



 



  h.   UCC-3 Financing Statement Amendment to change maximum principal
indebtedness for TN recording tax purposes

7.   Canadian Security Documents

  a.   General Security Agreement     b.   Deed of Hypothec charging the
Universality of Movable Property     c.   PPSA Financing Statements for each of
British Columbia, Alberta, Manitoba, Ontario, New Brunswick and Nova Scotia    
d.   Application for registration of the Deed of Hypothec at the Register of
Personal and Movable Real Rights (“RPMRR”)     e.   Filing of Trademark/Patent
Security Agreement(s) at CIPO

8.   Third Party Documentation

  a.   Confirmation and Ratification of certain Third Party Documents (Blocked
Account Agreements, Collateral Access Agreements, etc.)     b.   Deposit Account
Control Agreements/Securities Account Control Agreements

  i.   PNC Bank, National Association     ii.   Bank of America, N.A.

  c.   Credit Card Notifications

  i.   Genesco — American Express, Discover, Paymentech (MC/Visa direct), Wells
Fargo (MC/Visa, JCB) and Fifth/Third (Debit)

4



--------------------------------------------------------------------------------



 



  ii.   Hat World — First Data Corp. (AMEX, Discover, MC/Visa and Debit)    
iii.   GCO Canada Inc. — Chase Paymentech (AMEX, Visa, MC, Debit)

  d.   Collateral Access Agreements

9.   Officer’s Closing and Solvency Certificate

PART TWO: ORGANIZATIONAL AND AUTHORITY DOCUMENTS

10.   Genesco Inc.

  a.   Secretary’s Certificate attaching the following: (a) Articles of
Incorporation and all amendments certified by Tennessee SOS; (b) Bylaws; and
(c) Resolutions Adopted by Board of Directors     b.   Certificate of Legal
Existence and Good Standing from Tennessee SOS     c.   Foreign Qualification
Certificates (top 10 states by stores)

11.   Hat World Corporation

  a.   Secretary’s Certificate attaching the following: (a) Articles of
Incorporation and all amendments certified by Delaware SOS; (b) Bylaws; and
(c) Resolutions Adopted by Board of Directors     b.   Certificate of Legal
Existence and Good Standing from Delaware SOS     c.   Certificate of Foreign
Qualification — Indiana

12.   Hat World, Inc.

5



--------------------------------------------------------------------------------



 



  a.   Secretary’s Certificate attaching the following: (a) Articles of
Incorporation and all amendments certified by Minnesota SOS; (b) Bylaws; and
(c) Resolutions Adopted by Board of Directors     b.   Certificate of Legal
Existence and Good Standing from Minnesota SOS     c.   Certificates of Foreign
Qualification (top 10 states by stores)

13.   Genesco Brands, Inc.

  a.   Secretary’s Certificate attaching the following: (a) Articles of
Incorporation and all amendments certified by Delaware SOS; (b) Bylaws; and
(c) Resolutions Adopted by Board of Directors     b.   Certificate of Legal
Existence and Good Standing from Delaware SOS

14.   Flagg Bros. of Puerto Rico, Inc.

  a.   Secretary’s Certificate attaching the following: (a) Articles of
Incorporation and all amendments certified by Delaware SOS; (b) Bylaws; and
(c) Resolutions Adopted by Board of Directors     b.   Certificate of Legal
Existence and Good Standing from Delaware SOS     c.   Certificate of Foreign
Qualification — Puerto Rico

15.   Keuka Footwear, Inc.

  a.   Secretary’s Certificate attaching the following: (a) Articles of
Incorporation and all amendments certified by Delaware SOS; (b) Bylaws; and
(c) Resolutions Adopted by Board of Directors     b.   Certificate of Legal
Existence and Good Standing from Delaware SOS

6



--------------------------------------------------------------------------------



 



  c.   Certificate of Foreign Qualification — New York

16.   GCO Canada Inc.

  a.   Secretary’s Certificate attaching the following: (a) Articles of
Incorporation and all amendments certified by Industry Canada; (b) Bylaws; and
(c) Resolutions Adopted by Board of Directors     b.   Certificate of Compliance
— Canada     c.   Evidence of Extra-Provincial registration — British Columbia,
Alberta, Manitoba, Ontario, Québec, New Brunswick, and Nova Scotia

PART THREE: MISCELLANEOUS

17.   UCC, Tax Lien and Judgment Lien Searches   18.   PPSA, Bank Act,
Bankruptcy/Insolvency, RPMRR, Executions Searches   19.   Intellectual Property
Searches   20.   UCC Pos-Filing Searches   21.   UCC Terminations in connection
with recent acquisitions   22.   Opening Day Borrowing Base Certificate   23.  
Enforceability, Due Authorization, and Perfection Opinions of Counsel

  a.   Bass Berry & Sims PLC     b.   New York counsel     c.   Minnesota
counsel     d.   McCarthy Tétrault LLP — Ontario, Quebec, Alberta and BC

7



--------------------------------------------------------------------------------



 



  e.   New Brunswick/Nova Scotia counsel     f.   Manitoba counsel

24.   Evidence of Insurance

  a.   Liability and Property Insurance Certificates for U.S. Borrowers     b.  
Liability and Property Insurance Certificates for Canadian Borrower

25.   Pre-Filing Authorization Letter — Keuka Footwear, Inc.   26.   Post
Closing Letter

8



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF
DDA NOTIFICATION
[To be prepared on letter head of the applicable Borrower]
____________________
____________________________
____________________________
____________________________

     
RE:
  [Insert applicable Borrower name] (the “Borrower”)
 
  _____________________ Account Number

Dear Sir/Madam:
     This letter relates to Account Number _____________________ and any other
depository account (collectively the “Account”) which the Borrower now or
hereafter maintains with you. The term “Account” shall also mean any
certificates of deposit, investments, or other evidence of indebtedness
heretofore or hereafter issued by you to or for the account of the Borrower.
     Under various agreements between the Borrower, certain lenders thereunder
(the “Lenders”) and Bank of America, N.A., as administrative agent and
collateral agent for such lenders (the “Agent”) and certain other parties
thereto, the Borrower has granted to the Agent for the benefit of the Lenders a
security interest in and to the Borrower’s inventory, accounts, general
intangibles, equipment, and other assets, including, without limitation, the
Account and all amounts now or hereafter deposited therein or evidenced thereby.
Consequently, the present and all future contents of the Account constitute the
Lenders’ collateral and proceeds of the Lenders’ collateral. Any right of
setoff, banker’s lien, or the like which you may otherwise have with respect to
the Account is subject, to the fullest extent permitted under applicable law, to
the prior right of the Agent on behalf of the Lenders to the Account and the
contents of the Account.
     Until you receive written notification from an officer of the Agent
otherwise, all funds from time to time on deposit in the Account should be
transferred only as follows:

 



--------------------------------------------------------------------------------



 



     (a) By Depository Transfer Check or Electronic Depository Transfer to the
following account:
Bank of America, N.A.
ABA #______________
Account No.:_________
Reference ______________
or
     (b) As you may be instructed from time to time in writing by an officer of
the Agent.
     A copy of each statement issued with respect to the Account should be
provided to Agent at the following address (which address may be changed upon
seven (7) days written notice given to you by the Agent):
Bank of America, N.A.
100 Federal Street, 9th Floor
Boston, Massachusetts 02110
Attention: Matthew Potter
     This letter may be amended only by notice in writing signed by an officer
of the Agent and may be terminated solely by written signed by an officer of the
Agent.

            Very truly yours,

[BORROWER NAME]
      By:           Name:           Title:        

cc. Bank of America, N.A., as Agent

 